Exhibit 10.2

Execution Version

 

 

U.S. $6,791,369.40

TERM LOAN CREDIT AGREEMENT

Dated as of May 28, 2020

among

SUMMIT MIDSTREAM HOLDINGS, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

and

SMP TOPCO, LLC,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS      2

Section 1.01

 

Defined Terms

     2

Section 1.02

 

Terms Generally

     38

Section 1.03

 

Effectuation of Transfers

     39

Section 1.04

  Divisions      39 ARTICLE II THE CREDITS      39

Section 2.01

 

Closing Date Loans

     39

Section 2.02

 

Promise to Repay Loan; Evidence of Debt

     39

Section 2.03

 

Repayment of Loans

     40

Section 2.04

 

Prepayment of Loans

     40

Section 2.05

 

Fees

     41

Section 2.06

 

Interest

     41

Section 2.07

 

Taxes

     42

Section 2.08

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     44 ARTICLE III REPRESENTATIONS AND WARRANTIES      46

Section 3.01

 

Organization; Powers

     46

Section 3.02

 

Authorization

     46

Section 3.03

 

Enforceability

     47

Section 3.04

 

Governmental Approvals

     47

Section 3.05

 

Litigation; Compliance with Laws; Relevant Regulatory Bodies; Lack of Impact on
Lenders

     47

Section 3.06

 

Federal Reserve Regulations

     48

Section 3.07

 

Investment Company Act

     49

Section 3.08

 

Use of Proceeds

     49

Section 3.09

 

Tax Returns

     49

Section 3.10

 

Employee Benefit Plans

     49

Section 3.11

 

Environmental Matters

     50

Section 3.12

 

Solvency

     50

Section 3.13

 

Insurance.

     51

Section 3.14

 

Status as Senior Debt; Perfection of Security Interests

     51

Section 3.15

 

Foreign Corrupt Practices, Sanctions

     51 ARTICLE IV CONDITIONS PRECEDENT      52

Section 4.01

 

Closing Date

     52 ARTICLE V AFFIRMATIVE COVENANTS      54

Section 5.01

 

Existence, Maintenance of Licenses, Property

     55

Section 5.02

 

Insurance

     55

Section 5.03

 

Taxes and Contractual Obligations

     56

Section 5.04

 

Financial Statements, Reports, Copies of Contracts, Etc

     57

Section 5.05

 

Litigation and Other Notices

     59

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.06

 

Compliance with Laws

     60

Section 5.07

 

Maintaining Records; Access to Properties and Inspections; Maintaining Gathering
System

     60

Section 5.08

 

Use of Proceeds

     61

Section 5.09

 

Compliance with Environmental Laws

     61

Section 5.10

 

Further Assurances; Additional Subsidiary Loan Parties and Collateral

     61

Section 5.11

 

Fiscal Year

     62

Section 5.12

 

Post-Closing Conditions

     62 ARTICLE VI NEGATIVE COVENANTS      62

Section 6.01

 

Indebtedness

     62

Section 6.02

 

Liens

     65

Section 6.03

 

Sale and Lease-back Transactions

     70

Section 6.04

 

Investments, Loans and Advances

     70

Section 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     72

Section 6.06

 

Dividends and Distributions

     74

Section 6.07

 

Transactions with Affiliates

     76

Section 6.08

 

Business of the Borrower and the Restricted Subsidiaries

     78

Section 6.09

 

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-laws and Certain Other Agreements; Etc

     78

Section 6.10

 

Leverage Ratio

     81

Section 6.11

 

Senior Secured Leverage Ratio

     81

Section 6.12

 

Interest Coverage Ratio

     82

Section 6.13

 

Swap Agreements and Power Purchase Agreements

     82

Section 6.14

 

Limitation on Leases

     82

Section 6.15

 

Sale of IRB

     82 ARTICLE VII EVENTS OF DEFAULT      83

Section 7.01

 

Events of Default

     83 ARTICLE VIII THE AGENTS      86

Section 8.01

 

Appointment and Authority

     86

Section 8.02

 

Rights as a Lender

     86

Section 8.03

 

Exculpatory Provisions

     86

Section 8.04

 

Reliance by Agents

     87

Section 8.05

 

Delegation of Duties

     88

Section 8.06

 

Resignation of the Administrative Agent

     88

Section 8.07

 

Non-Reliance on the Agents; Other Lenders

     89

Section 8.08

 

Administrative Agent May File Proofs of Claim

     89

Section 8.09

 

Authorization for Certain Releases

     89

Section 8.10

 

Indemnification

     90

Section 8.11

 

[Reserved.]

     90

Section 8.12

 

Withholding

     91

Section 8.13

 

Enforcement

     91 ARTICLE IX MISCELLANEOUS      92

Section 9.01

 

Notices

     92

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.02

 

Survival of Agreement

     92

Section 9.03

 

Binding Effect

     93

Section 9.04

 

Successors and Assigns

     93

Section 9.05

 

Expenses; Indemnity

     96

Section 9.06

 

Right of Set-off

     97

Section 9.07

 

Applicable Law

     97

Section 9.08

 

Waivers; Amendment

     98

Section 9.09

 

Interest Rate Limitation

     99

Section 9.10

 

Entire Agreement

     100

Section 9.11

 

Waiver of Jury Trial

     100

Section 9.12

 

Severability

     100

Section 9.13

 

Counterparts

     100

Section 9.14

 

Headings

     100

Section 9.15

 

Jurisdiction; Consent to Service of Process

     101

Section 9.16

 

Confidentiality

     101

Section 9.17

 

Communications

     102

Section 9.18

 

Release of Liens and Guarantees

     104

Section 9.19

 

Judgment

     104

Section 9.20

 

No Fiduciary Duty

     104

Section 9.21

 

Application of Funds

     105

Section 9.22

 

Intended Third Party Beneficiaries

     105  

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Collateral
Agreement Exhibit C    Form of Note Exhibit D    Form of Non-U.S. Lender Tax
Certificate Schedule A   

Unrestricted Subsidiaries

Schedule 1.01(b)   

Closing Date Gathering Stations Real Property

Schedule 1.01(c)   

Closing Date Pipeline Systems Real Property

Schedule 3.04   

Governmental Approvals

Schedule 3.05   

Litigation

Schedule 3.08   

Use of Proceeds

Schedule 3.09   

Taxes

Schedule 3.11   

Environmental Matters

Schedule 3.13   

Insurance

Schedule 6.01   

Indebtedness

Schedule 6.02   

Liens

Schedule 6.04   

Investments

Schedule 6.07   

Transactions with Affiliates

Schedule 9.01   

Notice Addresses of Borrower, Administrative Agent and Lenders

 

iii



--------------------------------------------------------------------------------

This TERM LOAN CREDIT AGREEMENT dated as of May 28, 2020 (as amended, restated,
amended and restated, supplemented or modified from time to time, this
“Agreement”), is by and among SUMMIT MIDSTREAM HOLDINGS, LLC, a limited
liability company organized under the laws of Delaware (together with any
permitted successors or assigns pursuant to the provisions of
Section 6.05(b)(v), the “Borrower”), the LENDERS party hereto from time to time
and SMP TOPCO, LLC, as administrative agent (in such capacity, together with any
successor administrative agent appointed pursuant to the provisions of
Article VIII, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Purchase Agreement dated as of May 3, 2020
(the “Purchase Agreement”), entered into by and among (i) Energy Capital
Partners II, LP, a Delaware limited partnership (“ECP II”), Energy Capital
Partners II-A, LP, a Delaware limited partnership (“ECP II-A”), Energy Capital
Partners II-B IP, LP, a Delaware limited partnership (“ECP II-B IP”), Energy
Capital Partners II-C (Summit IP), LP, a Delaware limited partnership (“ECP II-C
Summit”), Energy Capital Partners II (Summit Co-Invest), LP, a Delaware limited
partnership (“ECP II Summit Co-Invest”), Summit Midstream Management, LLC, a
Delaware limited liability company (“Summit Management” and, together with ECP
II, ECP II-A, ECP II-B IP, ECP II-C Summit and ECP II Summit Co-Invest, the
“Contributors”), (ii) SMP TopCo, LLC, a Delaware limited liability company
(“NewCo”), SMLP Holdings, LLC, a Delaware limited liability company (“SMLP
Holdings” and, together with NewCo, the “Sellers”), (iii) the MLP Entity (as
defined below) and (iv) for the limited purposes set forth in Section 5.2(a) and
Section 5.12 of the Purchase Agreement, the General Partner (as defined below),
SMLP Holdings has agreed to sell, and the MLP Entity has agreed to acquire, the
Subject Common Units (as such term is defined in the Purchase Agreement)
(collectively, the “Buy-In Transactions”);

WHEREAS, in connection with the Buy-In Transactions and as a condition precedent
to the consummation thereof, SMLP Holdings has agreed to extend a term loan to
the Borrower in an aggregate principal amount of $6,791,369.40, subject to the
terms and conditions set forth herein;

WHEREAS, the Borrower is permitted to incur the Loans hereunder pursuant to
Section 6.01(j) of the Revolving Credit Agreement (as defined below); and

WHEREAS, the Loans hereunder shall be secured by the Collateral on a pari passu
basis with the obligations under the Revolving Credit Agreement, as contemplated
by Section 6.01(j) and Section 6.02(cc) of the Revolving Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2016 Contribution Agreement” shall mean that certain Contribution Agreement,
dated as of February 25, 2016 by and between SMPH and the MLP Entity, as amended
by that certain Amendment No. 1 to Contribution Agreement, dated as of
February 25, 2019, and Amendment No. 2, dated as of November 7, 2019, and as
further amended or otherwise modified pursuant to Section 6.09(d).

“2022 Notes” shall mean the 51⁄2% Senior Notes due 2022 issued by the Borrower
and Summit Midstream Finance Corp., a Delaware corporation (together, the
“Issuers”), pursuant to that certain Indenture, dated as of July 15, 2014, by
and among the Issuers and U.S. Bank National Association, as trustee (the
“Trustee”), as supplemented by that certain First Supplemental Indenture, dated
as of July 15, 2014, by and among the Issuers, the guarantors party thereto and
the Trustee.

“2025 Notes” shall mean the 5.75% Senior Notes due 2025 issued by the Issuers
pursuant to that certain Indenture, dated as of July 15, 2014, by and among the
Issuers and Trustee, as supplemented by that certain Second Supplemental
Indenture, dated as of February 15, 2017, by and among the Issuers, the
guarantors party thereto and the Trustee.

“Additional Equity Contribution” shall mean an amount equal to the amount of
cash that is (a) received by the MLP Entity from a source other than the
Borrower or any Subsidiary thereof and (b) contributed by the MLP Entity to the
Borrower in exchange for the issuance by the Borrower of additional Equity
Interests in the Borrower (or otherwise as an equity contribution), in each case
after the Closing Date; provided, that (i) the Borrower shall deliver written
notice to the Administrative Agent concurrently with the receipt of such cash,
which such notice shall (1) state that the Borrower has elected to treat such
equity contribution as an Additional Equity Contribution and (2) clearly set
forth the amount of such Additional Equity Contribution; (ii) any Equity
Interests issued by the Borrower to the MLP Entity in connection with an
Additional Equity Contribution shall be pledged to the Collateral Agent in
accordance with the Collateral and Guarantee Requirement and (iii) any
Additional Equity Contributions shall be disregarded for the purpose of
determining compliance with the Financial Performance Covenants and for all
other purposes for which EBITDA is calculated under this Agreement.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

 

2



--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Credit Agreement, as the same may from time to time
be amended, modified, supplemented or restated.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Asset Acquisition” shall mean any acquisition of any material assets of, or all
of the Equity Interests (other than directors’ qualifying shares) in, a Person
or any division or line of business of a Person.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Borrower, any Restricted Subsidiary or any Included Entity to any Person other
than the Borrower, a Restricted Subsidiary or an Included Entity to the extent
otherwise permitted hereunder of any material asset or group of related assets
(other than inventory or other assets sold, transferred or otherwise disposed of
in the ordinary course of business) in one or a series of related transactions.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee in substantially the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

“Available Cash” shall mean, for any period, “Available Cash” as defined in the
MLP Entity’s Partnership Agreement that is attributable to the Borrower and its
Subsidiaries.

“Bakken Joint Venture” shall mean the joint venture involving the sale of no
more than 75% of Bison Midstream, LLC, Meadowlark Midstream Company, LLC and any
of its wholly owned subsidiaries, or any combination thereof.

“Bison Joint Venture” shall mean the joint venture involving the sale of no more
than 75% of Bison Midstream, LLC.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York or Houston, Texas.

“Buy-In Transactions” shall have the meaning assigned to such term in the first
recital of this Agreement.

 

3



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, the aggregate amount of all
expenditures of the Borrower and its Restricted Subsidiaries for fixed or
capital assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period, less, for each of clauses (a), (b), (c) and (e) below, to the
extent included in the calculation of such Interest Expense, the sum of
(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) the amortization of any
financing fees or breakage costs paid by, or on behalf of, the Borrower or any
of the Restricted Subsidiaries, including such fees paid in connection with the
Transactions or any amendments, waivers or other modifications of this
Agreement, (c) the amortization of debt discounts, if any, or fees in respect of
Swap Agreements, (d) cash interest income of the Borrower and the Restricted
Subsidiaries for such period (other than interest income pursuant to IRB
Transactions) and (e) all nonrecurring cash Interest Expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations and financing fees, all as calculated on a consolidated basis in
accordance with GAAP; provided, that Cash Interest Expense shall exclude,
without duplication of any exclusion set forth in clause (a), (b), (c), (d) or
(e) above, annual agency fees paid to the Administrative Agent and/or the
Collateral Agent and one-time financing fees or breakage costs paid in
connection with the Transactions or any amendments, waivers or other
modifications of this Agreement.

“Change in Control” shall mean the occurrence of any of the following: (a) a
“Change in Control Triggering Event” (or, if no such concept exists therein, a
“Change in Control Event”), as defined in any document pursuant to which
Permitted Junior Debt that is Material Indebtedness has been issued, shall have
occurred, (b) any “Change in Control”, as defined in the Revolving Credit
Agreement as of the date hereof, shall have occurred, (c) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan), excluding the Qualifying Owners, becomes the
“beneficial owner”, directly or indirectly, of 50% or more of the equity
securities of the MLP Entity or the General Partner entitled to vote for members
of the board of directors of the MLP Entity or the General Partner on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) or
(d) the MLP Entity shall cease to own, directly or indirectly, 100% of the
Equity Interests of the Borrower, free and clear of all Liens other than Liens
granted pursuant to the Loan Documents.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean the date of this Agreement.

 

4



--------------------------------------------------------------------------------

“Closing Date Gathering Station Real Property” shall mean the Real Property
listed on Schedule 1.01(b), which such Schedule sets forth all Real Property
subject to a mortgage under the Revolving Credit Agreement as of the Closing
Date on which Gathering Stations are located.

“Closing Date Pipeline Systems Real Property” shall mean the Real Property
listed on Schedule 1.01(c), which such Schedule sets forth all Real Property
subject to a mortgage under the Revolving Credit Agreement as of the Closing
Date on which Pipeline Systems are located.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in the Collateral
Agreement, all “Mortgaged Property” as defined in the Mortgages and “Collateral”
as defined in any other Collateral Document.

“Collateral Agent” shall mean Mizuho Bank (USA) (“Mizuho”), as collateral agent
under this Agreement, together with any successor collateral agent appointed
pursuant to the provisions of Article VIII.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the Closing Date, as amended, restated, supplemented or otherwise modified
from time to time, substantially in the form of Exhibit B, executed pursuant to
the Collateral and Guarantee Requirement, and any other guarantee and collateral
agreement (as amended, supplemented or otherwise modified from time to time)
that may be executed after the Closing Date in favor of, and in form and
substance acceptable to, the Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that (a) on
the Closing Date, the Obligations shall be Guaranteed by each Loan Party to the
same extent such Loan Party Guarantees the Revolving Obligations and shall be
secured by a first priority lien on and security interest in all Property (other
than Real Property) on which a first priority lien and security interest secures
the Revolving Obligations on the Closing Date, (b) in addition to subclause (a),
within the time period set forth in Section 5.12, the Obligations shall be
secured by a first priority lien in all Real Property on which a first priority
lien secures the Revolving Obligations on the Closing Date, and (c) thereafter,
the Obligations shall at all times be Guaranteed by each Loan Party to the same
extent such Loan Party Guarantees the Revolving Obligations and secured by a
first priority lien on and security interest in all Property on which a first
priority lien and security interest secures the Revolving Obligations at such
time; provided that, from and after the Closing Date, no Guarantees of the
Obligations and no Liens granted to secure the Obligations shall be released
except as otherwise permitted by this Agreement.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (1) no Subsidiary of the Borrower shall be permitted to be a Revolver
Loan Party or to provide Guarantees in respect of Revolving Obligations unless
and until such entity becomes a Loan Party hereunder and provides a Guarantee
(to the same extent as such guarantee was provided in respect

 

5



--------------------------------------------------------------------------------

of the Revolving Obligations) of all Obligations, (2) none of the Borrower and
its Subsidiaries shall grant or perfect any Lien on any Property to secure
Revolving Obligations unless such Person grants or perfects, with the same
priority, as applicable, a Lien on such Property to secure the Obligations,
(3) no Subsidiary of the Borrower shall be required to become a Loan Party
unless it is also a Revolver Loan Party, (4) no Subsidiary of the Borrower shall
be required to provide a Guarantee of the Obligations unless it has also
provided a Guarantee of the Revolving Obligations, (5) none of the Borrower and
its Subsidiaries shall be required to grant or perfect any Lien on Property to
secure the Obligations unless such Person has granted or perfected, with the
same priority, as applicable, a Lien on such Property to secure the Revolving
Obligations, (6) none of the Borrower and its Subsidiaries shall be required to
provide any documentation (or terms, provisions or conditions in any
documentation) in connection with providing a Guarantee of the Obligations or
granting a Lien to secure the Obligations unless such documentation was (or
terms, provisions or conditions in such documentation were) also provided in
connection with providing a Guarantee of the Revolving Obligations or granting a
Lien to secure the Revolving Obligations, as applicable, (7) no control
agreement or other control or similar arrangements shall be required with
respect to any deposit accounts or securities accounts to the extent the
collateral agent in respect of the Revolving Obligations has “control” (as
required by the UCC) of such Property and remains a gratuitous bailee for the
Collateral Agent pursuant to the Intercreditor Agreement. If the Administrative
Agent determines (in its reasonable discretion without the consent of the
Required Lenders) that the cost of taking the actions required to obtain a first
priority security interest in any of the Properties described in this definition
materially and substantially exceeds the value to the Secured Parties of
obtaining such security interest, then the Loan Parties shall not be required to
take such actions to the extent of such determination and (8) in no event shall
the Collateral include any Excluded Assets. Notwithstanding the foregoing
provisions of this definition or anything in this Agreement or any other Loan
Document to the contrary, if the Administrative Agent determines (in its
reasonable discretion without the consent of the Required Lenders) that the cost
of taking the actions required to obtain a first priority security interest in
any “Building” or “Manufactured (Mobile) Home” (each, as defined in the
applicable Flood Insurance Laws) acquired after the Closing Date exceeds the
value to the Secured Parties of obtaining such security interest, then the Loan
Parties shall not be required to take such actions to the extent of such
determination.

“Collateral Documents” shall mean the Mortgages, the Collateral Agreement and
each of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing, the Collateral and Guarantee
Requirement, Section 5.10 or Section 5.12 and each amendment, supplement or
modification to any of the foregoing.

“Communications” shall have the meaning assigned to such term in
Section 9.17(a).

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit and performance bonds to the extent
undrawn), Indebtedness consisting of letters of credit issued at the request of
a Loan Party on the behalf of an entity that is neither a Loan Party nor a
Restricted Subsidiary and Indebtedness in respect of the deferred purchase price
of property or services of the Borrower and the Restricted Subsidiaries (other
than the Deferred True-up Obligation) determined on a consolidated basis on such
date; provided, that, Consolidated Debt shall not include any Indebtedness
incurred pursuant to the IRB Transactions (such excluded Indebtedness not to
exceed the amount of the IRBs outstanding at such time).

 

6



--------------------------------------------------------------------------------

“Consolidated First Lien Net Debt” at any date shall mean, Consolidated Net Debt
of the Borrower and the Restricted Subsidiaries on such date minus, to the
extent included therein, (a) all Indebtedness under any Permitted Junior Debt
(or any Permitted Refinancing Indebtedness thereof) or any other unsecured
indebtedness of the Borrower and the Restricted Subsidiaries and (b) any
Indebtedness of the Borrower and the Restricted Subsidiaries that is secured by
Liens expressly subordinated to the Liens securing the Obligations.

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Borrower
and the Restricted Subsidiaries on such date minus unrestricted cash and
Permitted Investments of the Borrower and the Restricted Subsidiaries on such
date, in an aggregate amount not to exceed U.S.$50.0 million (provided, that
solely for the purpose of calculating the Leverage Ratio (but not the Senior
Secured Leverage Ratio), if the aggregate principal amount of the loans
outstanding under the Revolving Credit Agreement at such time are zero, then the
maximum amount of unrestricted cash and Permitted Investments of the Borrower
and the Restricted Subsidiaries that may be subtracted from Consolidated Debt at
such time for such purpose shall be U.S.$200.0 million), to the extent the same
(a) is not being held as cash collateral (other than as Collateral), (b) does
not constitute escrowed funds for any purpose, (c) does not represent a minimum
balance requirement and (d) is not subject to other restrictions on withdrawal.

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower, the Restricted Subsidiaries and the Included Entities
for such period determined on a consolidated basis; provided, that

(a)     any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income or expenses or charges
(including, without limitation, any pension expense, casualty losses, severance
expenses, facility closure expenses, system establishment costs, mobilization
expenses that are not reimbursed and other restructuring expenses, benefit plan
curtailment expenses, bankruptcy reorganization claims, settlement and related
expenses and fees, expenses or charges related to any offering of Equity
Interests of the Borrower, any Restricted Subsidiary or any Included Entity, any
Investment, acquisition or Indebtedness permitted to be incurred hereunder (in
each case, whether or not successful), including all fees, expenses, charges and
change of control payments related to the Transaction), in each case, shall be
excluded; provided, that, with respect to each unusual or nonrecurring item, the
Borrower shall have delivered to the Administrative Agent a certificate executed
by a Financial Officer specifying and quantifying such item and stating that
such item is an unusual or nonrecurring item,

(b)     any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations shall be
excluded,

(c)     any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
Asset Dispositions other than in the ordinary course of business (as determined
in good faith by the board of directors (or equivalent governing body) of the
General Partner) shall be excluded,

 

7



--------------------------------------------------------------------------------

(d)     any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of indebtedness (including any net
after-tax income or loss attributable to obligations under Swap Agreements)
shall be excluded,

(e)     Consolidated Net Income for such period of the Borrower shall be
increased to the extent of the amount of cash dividends or cash distributions or
other payments paid in cash to (or to the extent converted into cash by) the
Borrower or a Restricted Subsidiary thereof in respect of such period whether
such amount was actually received during the period or thereafter, but only to
the extent received prior to the date of calculation and only to the extent that
such cash dividends or cash distributions or other payments paid in cash do not
exceed the Borrower’s proportional share in the Other Entity Unadjusted EBITDA
of such Person for such period (calculated based on Borrower’s and any
Restricted Subsidiary’s aggregate percentage ownership of the total outstanding
Equity Interests of such Person) from:

(i)    any Person that is not (A) a Restricted Subsidiary, (B) an Ohio Joint
Venture, (C) an Included Entity or (D) the Double E Joint Venture, or that is
accounted for by the equity method of accounting,

(ii)    any Ohio Joint Venture; provided, that such amount shall not exceed the
Ohio Joint Venture Aggregate EBITDA for such calculation period (such amount for
such period is hereinafter referred to as the “Ohio Joint Venture Distribution
Amount”); provided, further, that (A) the inclusion of this clause (e)(ii) for
such calculation period is subject to the final sentence of the definition of
“EBITDA”, (B) the Ohio Joint Venture Distribution Amount for any quarter shall
include cash dividends, cash distributions and other payments paid in cash to
(or converted into cash by) the Borrower or a Restricted Subsidiary pursuant to
this clause (e)(ii) in respect of such period whether such amount was actually
received during the period or thereafter, but only to the extent received prior
to the date of calculation, and (C) the Ohio Joint Venture Conditions shall be
satisfied for such calculation period, and

(iii)    the Double E Joint Venture (such amount for such period is hereinafter
referred to as the “Double E Joint Venture Distribution Amount”); provided, that
(A) the inclusion of this clause (e)(iii) for such calculation period is subject
to the final sentence in the definition of “EBITDA”, (B) the Double E Joint
Venture Distribution Amount for any quarter shall include cash dividends, cash
distributions and other payments paid in cash to (or converted into cash by) the
Borrower or a Restricted Subsidiary pursuant to this clause (e)(iii) in respect
of such period whether such amount was actually received during the period or
thereafter, but only to the extent received prior to the date of calculation,
and (C) (1) prior to the Opt-In Time, clause (b)(iv) of the definition of
“Double E Joint Venture Conditions” shall be satisfied for such calculation
period and (2) after the Opt-In Time, the Double E Joint Venture Conditions
shall be satisfied for such calculation period; provided further, that in no
event shall any distribution by the Double E Joint Venture of the Exxon Equity
Option Price (as defined in the Double E LLC Agreement on the Revolving Second
Amendment Effective Date) to the Borrower or any Restricted Subsidiary be
included in Consolidated Net Income for any calculation period,

 

8



--------------------------------------------------------------------------------

(f)    the Net Income for such period of any Included Entity shall be an amount
equal to the product of the Net Income of such Included Entity for such period
multiplied by the Borrower’s or any Restricted Subsidiary’s percentage ownership
of the total outstanding Equity Interests of such Included Entity,

(g)     Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(h)     any noncash charges from the application of the purchase method of
accounting in connection with the Transactions or any future acquisition, to the
extent such charges are deducted in computing such Consolidated Net Income,
shall be excluded,

(i)     accruals and reserves that are established within twelve months after
the Closing Date and that are so required to be established in accordance with
GAAP shall be excluded,

(j)     any noncash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any noncash gains or losses on interest rate and foreign
currency derivatives and any foreign currency transaction gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations shall be excluded, and

(k)     Consolidated Net Income for such period shall be increased to the extent
of any increase in the amount of deferred revenue for such period (as compared
with the preceding period), and decreased to the extent of any decrease in the
amount of deferred revenue for such period (as compared with the preceding
period).

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the Restricted Subsidiaries, determined in accordance with GAAP, in
each case as set forth on the consolidated balance sheet as of such date of the
MLP Entity (or, if the MLP Entity has any direct operating Subsidiary other than
the Borrower as of such date, of the Borrower).

“Consolidator Partnership” means Summit Midstream OpCo, LP, a Delaware limited
partnership.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Default” shall mean any event or condition that constitutes an Event of Default
or that, upon notice, lapse of time or both would constitute an Event of
Default.

“Deferred True-up Obligation” shall mean the MLP Entity’s obligation, as set
forth in the 2016 Contribution Agreement, to pay the Remaining Consideration (as
defined in the 2016 Contribution Agreement) to SMPH on January 15, 2022, and
which Remaining Consideration may be paid (in the sole discretion of the
Borrower and the MLP Entity) in either cash, MLP Entity limited partnership
units or a combination thereof.

 

9



--------------------------------------------------------------------------------

“Deferred True-up Obligation Subordination Agreement” shall mean the
subordination agreement to be entered into as of the Closing Date, by and among
the Borrower, the MLP Entity, the Collateral Agent and SMPH, which agreement
shall be in form and substance substantially similar to the Existing Deferred
True-Up Obligation Subordination Agreement and otherwise reasonably satisfactory
to the Administrative Agent.

“Distribution EBITDA Amount” shall have the meaning assigned to such term in the
definition of “EBITDA”.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“Double E Construction Management Agreement” shall mean that certain
Construction Management Agreement, dated as of June 26, 2019, by and between
Summit Midstream Permian II, LLC, a Delaware limited liability company, and the
Double E Joint Venture.

“Double E Contribution Agreement” shall mean that certain Contribution
Agreement, dated as of June 26, 2019, by and among Summit Permian Transmission,
LLC, a Delaware limited liability company, ExxonMobil Permian Double E Pipeline
LLC, a Delaware limited liability company, and the Double E Joint Venture.

“Double E Guaranty” shall mean that certain Guaranty Agreement, dated as of
June 26, 2019, by the MLP Entity in respect of the Double E Joint Venture.

“Double E Joint Venture” shall mean Double E Pipeline, LLC, a Delaware limited
liability company.

“Double E Joint Venture Conditions” shall mean, (a) the Opt-In Time has
occurred, (b) at all times in the relevant calculation period (for clauses (i),
(ii) and (iii), other than prior to the Opt-In Time), (i) the Double E Joint
Venture does not at any time incur or have, (x) in the aggregate, greater than
U.S.$20.0 million of indebtedness for borrowed money or (y) material Liens other
than Liens permitted by the limited liability company agreement of the Double E
Joint Venture in existence on the Revolving Second Amendment Effective Date;
provided that from and after the Opt-In Time no Loan Party, in its role as
member or manager of the Double E Joint Venture, shall vote to approve any Lien
on any assets of the Double E Joint Venture if the imposition or existence of
such Lien would result in Liens approved pursuant to this proviso in excess of
U.S.$20.0 million at any time on assets of the Double E Joint Venture in the
aggregate, (ii) the Equity Interests of the Double E Joint Venture that are not
owned by the Borrower or a Restricted Subsidiary have no preferential rights to
dividends or other distributions over the Equity Interests owned by the Borrower
or a Restricted Subsidiary (other than any preferential rights to dividends or
other distributions set forth in the Double E LLC Agreement as in effect on the
Revolving Second Amendment Effective Date), (iii) the Borrower’s and each
applicable Restricted Subsidiary’s Equity Interests in the Double E Joint
Venture are pledged in accordance with the Collateral and Guarantee Requirement
and (iv) the Borrower or a Restricted Subsidiary shall own Equity Interests in
the Double E Joint Venture sufficient to retain negative control with respect to

 

10



--------------------------------------------------------------------------------

matters requiring Required Approval (as defined in the Double E LLC Agreement as
in effect on the Revolving Second Amendment Effective Date) (but in no event to
be less than a 20% Percentage Interest (as defined in the Double E LLC Agreement
as in effect on the Revolving Second Amendment Effective Date)) and (c) none of
the Borrower or any Restricted Subsidiary has taken any action that would result
in a breach of Section 6.09(f) on or after the Opt-In Time.

“Double E Joint Venture Distribution Amount” shall have the meaning assigned to
such term in the definition of “Consolidated Net Income”.

“Double E LLC Agreement” shall mean that certain Amended and Restated Limited
Liability Company Agreement of the Double E Joint Venture, dated as of June 26,
2019.

“Double E Operations and Maintenance Agreement” shall mean that certain
Operations and Maintenance Agreement, dated as of June 26, 2019, by and between
Summit Midstream Permian II, LLC, a Delaware limited liability company, and the
Double E Joint Venture.

“Double E Transaction Documents” shall mean the Double E Contribution Agreement,
the Double E LLC Agreement, the Double E Construction Management Agreement, the
Double E Operations and Maintenance Agreement and the Double E Guaranty.

“EBITDA” shall mean, with respect to the Borrower, the Restricted Subsidiaries
and the Included Entities on a consolidated basis for any period, the
Consolidated Net Income of such Persons for such period plus (a) the sum of (in
each case without duplication and to the extent the respective amounts described
in subclauses (i) through (xii) of this clause (a) reduced such Consolidated Net
Income for the respective period for which EBITDA is being determined (but
excluding any noncash item to the extent it represents an accrual or reserve for
a potential cash charge in any future period or amortization of a prepaid cash
item that was paid in a prior period)):

(i)    provision for Taxes based on income, profits, losses or capital of such
Persons for such period (adjusted for the tax effect of all adjustments made to
Consolidated Net Income),

(ii)    Interest Expense of such Persons for such period (net of interest income
of such Persons for such period) and to the extent not reflected in Interest
Expense, costs of surety bonds in connection with financing activities,

(iii)    depreciation, amortization (including, without limitation, amortization
of intangibles and deferred financing fees) and other noncash expenses
(including, without limitation write-downs and impairment of property, plant,
equipment, goodwill and intangibles and other long-lived assets and the impact
of purchase accounting on such Persons for such period),

(iv)    the amount of any restructuring charges (which, for the avoidance of
doubt, shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided, that with respect to each such restructuring charge, the Borrower
shall have delivered to the Administrative Agent a Responsible Officer’s
certificate specifying and quantifying such expense or charge and stating that
such expense or charge is a restructuring charge,

 

11



--------------------------------------------------------------------------------

(v)    any other noncash charges,

(vi)    equity earnings or losses in Affiliates unless funds have been disbursed
to such Affiliates by such Persons,

(vii)    other nonoperating expenses,

(viii)    the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any Subsidiary of
the Borrower that is not a Subsidiary Loan Party or an Included Entity in such
period or any prior period, except to the extent of dividends declared or paid
on Equity Interests held by third parties,

(ix)    costs of reporting and compliance requirements pursuant to the
Sarbanes-Oxley Act of 2002 and under similar legislation of any other
jurisdiction,

(x)    accretion of asset retirement obligations in accordance with SFAS
No. 143, Accounting for Asset Retirement Obligations and under similar
requirements for any other jurisdiction,

(xi)    extraordinary losses and unusual or nonrecurring cash charges,
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans,

(xii)    restructuring costs related to (A) acquisitions after the date hereof
permitted under the terms hereof and (B) closure or consolidation of facilities,
and

(xiii)    to the extent applicable and solely for the purpose of determining
compliance with the Financial Performance Covenants and not for any other
purpose for which EBITDA is calculated under this Agreement, any Specified
Equity Contribution solely to the extent permitted to be included in this
calculation pursuant to the definition of “Specified Equity Contribution”;

minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, noncash items
increasing Consolidated Net Income for such period (but excluding any such items
which represent the reversal in such period of any accrual of, or cash reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required), including, without limitation, any income or gains
resulting from prepayments, redemptions, purchases or other satisfaction prior
to the scheduled maturity thereof of Permitted Junior Debt at a discount from
face value; provided that EBITDA for any period may include, at the Borrower’s
option, Material Project EBITDA Adjustments for such period.

Notwithstanding anything herein to the contrary, the sum of (A) all Material
Project EBITDA Adjustments for any period, (B) all EBITDA for such period that
is attributable to Included Entities and (C) all payments described in clause
(e)(i) of the definition of “Consolidated Net Income” included in EBITDA for
such period, shall not exceed 20% of Unadjusted EBITDA for such period.

 

12



--------------------------------------------------------------------------------

For each calculation period, in order to determine EBITDA for such period, the
Borrower shall make two separate calculations of EBITDA, with the first (x) to
include in such calculation an amount equal to the Ohio Joint Venture Aggregate
EBITDA for such calculation period, but excluding the Ohio Joint Venture
Distribution Amount for such calculation period; provided, that (A) the sum of
(i) all Material Project EBITDA Adjustments for such calculation period,
(ii) all EBITDA for such calculation period that is attributable to Included
Entities, (iii) all payments described in clause (e)(i) of the definition of
“Consolidated Net Income” included in EBITDA for such calculation period and
(iv) the Ohio Joint Venture Aggregate EBITDA for such calculation period shall
not exceed 30% of Unadjusted EBITDA for such period and, for the avoidance of
doubt, if the sum of clauses (i) through (iv) of this clause (A) exceeds 30% of
Unadjusted EBITDA for such period, the calculated amount pursuant to this clause
(A) shall be deemed to be the amount equal to 30% of Unadjusted EBITDA (such
amount calculated pursuant to clause (A) means the “Initial Adjusted EBITDA
Calculation”) and (B) the sum of (i) the Initial Adjusted EBITDA Calculation for
such calculation period and (ii) the Double E Joint Venture Distribution Amount
for such calculation period shall not exceed 50% of Unadjusted EBITDA for such
period and, for the avoidance of doubt, if the sum of clauses (i) and (ii) of
this clause (B) exceeds 50% of Unadjusted EBITDA for such period, the calculated
amount pursuant to this clause (x) shall be deemed to be the amount equal to 50%
of Unadjusted EBITDA (such amount calculated pursuant to this clause (x) means
the “Proportional EBITDA Amount”), and the second (y) to include in such
calculation the Ohio Joint Venture Distribution Amount for such calculation
period, but excluding the Ohio Joint Venture Aggregate EBITDA for such
calculation period; provided, that the sum of (i) the Ohio Joint Venture
Distribution Amount for such calculation period, (ii) the Double E Joint Venture
Distribution Amount for such calculation period and (iii) the amount of Material
Project EBITDA Adjustment attributable to the Double E Joint Venture, pursuant
to clause (a)(ii) of the definition of Material Project EBITDA for such
calculation period shall not exceed 50% of Unadjusted EBITDA for such period
and, for the avoidance of doubt, if the sum of the foregoing clauses (i) through
(iii) exceeds 50% of Unadjusted EBITDA for such period, the calculated amount
pursuant to this clause (y) shall be deemed to be the amount equal to 50% of
Unadjusted EBITDA (such amount calculated pursuant to this clause (y) means the
“Distribution EBITDA Amount”). The EBITDA of the Borrower for such calculation
period shall be the greater of (A) Proportional EBITDA Amount for such
calculation period and (B) the Distribution EBITDA Amount for such calculation
period.

“Eddy County” shall mean Eddy County, New Mexico.

“Eddy County Project” shall mean the Gathering Station(s) and related gathering
pipelines and other equipment located in, or to be constructed in, Eddy County.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise similarly defined in any Environmental Law.

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability,

 

13



--------------------------------------------------------------------------------

investigations, proceedings, consent orders or consent agreements relating in
any way to any actual or alleged violation of Environmental Law or any Release
or threatened Release of, or exposure to, Hazardous Material.

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of, or exposure to, Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act,
42 U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531
et seq., the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C.
§§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 et seq., the National Environmental
Policy Act, 42 U.S.C. §§ 4321 et seq., and the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their
foreign, state, provincial or local counterparts or equivalents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean: (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (c) a determination that any Plan
is, or is expected to be, in “at risk” status (as defined in Section 430 of the
Code or Section 303 of ERISA) or any lien shall arise with respect to any Plan
on the assets of the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate; (d) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA; (e) the receipt by
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan, or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, or the occurrence of any event or

 

14



--------------------------------------------------------------------------------

condition which could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any Plan;
(f) a determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA; (g) the withdrawal or partial withdrawal by the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan which could reasonably be expected to result in liability to the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate; (h) the receipt by the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower, a Subsidiary of the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (i) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to the Borrower or a Subsidiary of
the Borrower; (j) the filing of an application for a minimum funding waiver
under Section 302 of ERISA or Section 412 of the Code with respect to any Plan;
or (k) the Borrower or any Subsidiary of the Borrower incurs any liability or
contingent liability for providing, under any employee benefit plan or
otherwise, any post-retirement medical or life insurance benefits, other than
statutory liability for providing group health plan continuation coverage under
Part 6 of Title I of ERISA and section 4980B of the Code or applicable state
law.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall mean (a) Equity Interests in any Person (other than
(i) the Borrower, any Subsidiary Loan Party, any Wholly Owned Subsidiary or any
Included Entity, (ii) the Ohio Joint Ventures, to the extent owned by a Loan
Party and (iii) the Double E Joint Venture, to the extent owned by a Loan Party)
to the extent not permitted to be pledged by the terms of such Person’s
constitutional or joint venture documents (and, to the extent any such
prohibition or limitation is removed or the applicable Person has obtained any
required consents to eliminate or waive any such restrictions, such Equity
Interests shall cease to be Excluded Assets), (b) Equity Interests constituting
an amount greater than 65% of the voting Equity Interests of any Foreign
Subsidiary or any Domestic Subsidiary substantially all of which Subsidiary’s
assets consist of the Equity Interest in “controlled foreign corporations” under
Section 957 of the Code, (c) Equity Interests or other assets that are held
directly by a Foreign Subsidiary and (d) any “intent to use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. §1051, unless and until an “Amendment to Allege Use” or a
“Statement of Use” under Section 1(c) or Section 1(d) of the Lanham Act has been
filed, solely to the extent that such a grant of a security interest therein
prior to such filing would impair the validity or enforceability of any
registration that issues from such “intent to use” application.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder, (a) income or franchise taxes, in either case imposed on
(or measured by) net income, net profits or capital by the United States of
America (or any State or other subdivision thereof) or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or any jurisdiction in which such recipient has a present or former
connection (other than

 

15



--------------------------------------------------------------------------------

any such connection arising solely from the Loan Documents and the transactions
herein) or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction in which the Borrower is located, (c) (i) any federal withholding
tax imposed by the United States or (ii) a withholding tax imposed by the
jurisdiction under the laws of which such Lender is organized or in which its
principal office or applicable lending office (or other place of business) is
located, in the case of each of clause (i) and (ii), pursuant to applicable
requirements of law in effect at the time such Agent, Lender or other recipient
becomes a party to any Loan Document (or designates a new lending office),
except to the extent that such Lender or other recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 2.07(a) or Section 2.07(c), (d) any withholding taxes
attributable to such Lender’s or such other recipient’s failure to comply with
Section 2.07(e), and (e) any U.S. federal withholding taxes imposed under FATCA.

“Existing Deferred True-up Obligation Subordination Agreement” shall mean that
certain Subordination Agreement by and among the Borrower, the MLP Entity, the
Revolver Collateral Agent and SMPH dated as of March 3, 2016.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation or rules adopted pursuant to such intergovernmental
agreements.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided that if such rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Fees” shall mean any fees payable under any fee letter entered into between the
Borrower and the Collateral Agent in respect of the Loans.

“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
agency thereto.

 

16



--------------------------------------------------------------------------------

“Finance Co” shall mean a Wholly Owned Subsidiary of the Borrower incorporated
to become or otherwise serving as a co-issuer or co-borrower with the Borrower
of Permitted Junior Debt permitted by this Agreement, which Subsidiary meets the
following conditions at all times: (a) the provisions of Section 5.10 have been
complied with in respect of such Subsidiary, and such Subsidiary is a Subsidiary
Loan Party, (b) such Subsidiary shall be a corporation, (c) such Subsidiary
shall not own or Control any portion of the Equity Interests of any other
Person, including the Equity Interests of any other Subsidiary Loan Party or
other Subsidiary of the Borrower and (d) such Subsidiary has not (i) incurred,
directly or indirectly any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness that it was formed to co-issue or
co-borrow and for which it serves as co-issuer or co-borrower, (ii) engaged in
any business, activity or transaction, or owned any property, assets or Equity
Interests other than (A) performing its obligations and activities incidental to
the co-issuance or co-borrowing of the Indebtedness that it was formed to
co-issue or co-borrower and (B) other activities incidental to the maintenance
of its existence, including legal, Tax and accounting administration,
(iii) consolidated with or merged with or into any Person, or (iv) failed to
hold itself out to the public as a legal entity separate and distinct from all
other Persons.

“Financial Officer” of any Person shall mean (a) the sole member or sole manager
of such Person or (b) the Chief Financial Officer, principal accounting officer,
Treasurer, Assistant Treasurer or Controller of (i) such Person or, (ii) to the
extent such Person is a limited partnership, the general partner of such Person.

“Financial Officer of the Borrower” shall be the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
the General Partner.

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 6.10, 6.11 and 6.12.

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended or
recodified from time to time, (d) the Flood Insurance Reform Act of 2004 and
(e) the Biggert-Waters Flood Insurance Reform Act of 2012, and any regulations
promulgated thereunder.

“Foreign Subsidiary” shall mean any Subsidiary that is (a) incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia), or (b) any Subsidiary of a Foreign Subsidiary.

“GAAP” shall have the meaning assigned to such term in Section 1.02.

“Gathering Agreements” shall mean each contract pertaining to the provision of
gathering and compression services by any Subsidiary Loan Party or the Borrower
(including any such contracts entered into after the Closing Date) as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, each as
amended, restated, supplemented or otherwise modified as permitted hereunder.

 

17



--------------------------------------------------------------------------------

“Gathering Station Real Property” shall mean, on any date of determination, any
Real Property on which any Gathering Station owned, held or leased by the
Borrower or any Subsidiary Loan Party at such time is located (including,
without limitation, as of the Closing Date, all Closing Date Gathering Station
Real Property).

“Gathering Stations” shall mean, collectively, (a) each location, now owned or
hereafter used, acquired, constructed, built or otherwise obtained by the
Borrower or any Subsidiary Loan Party, where the Borrower or any such Subsidiary
Loan Party uses, holds, stores or maintains compression and dehydration
equipment, other than any such compression and dehydration equipment that, as of
the applicable date of determination, (i) has not been used by Borrower or any
Restricted Subsidiary for the conduct of its Midstream Activities for a period
of at least thirty (30) days, and (ii) neither Borrower nor any Restricted
Subsidiary intends to use for the conduct of Midstream Activities, and (b) any
other processing plants and terminals, now or hereafter owned by the Borrower or
any Subsidiary Loan Party, that are connected to (or are intended to be
connected to) the Pipeline Systems.

“Gathering System” shall mean, collectively, the Gathering Stations and the
Pipeline Systems.

“Gathering System Real Property” shall mean, collectively, the Gathering Station
Real Property and the Pipeline Systems Real Property.

“General Partner” shall mean Summit Midstream GP, LLC, a Delaware limited
liability company, the general partner of the MLP Entity.

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body, or central bank.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the

 

18



--------------------------------------------------------------------------------

guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other Person, whether or not such Indebtedness is assumed by the guarantor;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation
pursuant to, or which can give rise to liability under, any Environmental Law.

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Included Entity” shall mean each Person that is not a Restricted Subsidiary
with respect to which each of the following conditions is satisfied: (i) the
Borrower or a Restricted Subsidiary owns at least 50% of the Equity Interests in
such Person and has voting Control over such Person, (ii) the Borrower or a
Restricted Subsidiary is the operator of such Person’s assets, (iii) such Person
has no outstanding Indebtedness for borrowed money, (iv) such Person is not
engaged in any line of business other than those that the Borrower may engage in
as provided in Section 6.08, (v) the Equity Interests of such Person that are
not owned by the Borrower or a Restricted Subsidiary have no preferential rights
to dividends or other distributions over the Equity Interests owned by the
Borrower or a Restricted Subsidiary and (vi) the Equity Interests of such Person
are pledged in favor of the Collateral Agent to secure the Obligations (it being
understood that if such Equity Interests cannot be so pledged, such entity shall
not constitute an Included Entity).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations and Purchase Money Obligations of such
Person, (g) all payments that such Person would have to make in the event of an
early termination, on the date Indebtedness of such Person is being determined,
in respect of outstanding Swap Agreements (such payments in respect of any Swap
Agreement with a counterparty being calculated subject to and in accordance with
any netting provisions in such Swap Agreement), and (h) the principal component
of all obligations, contingent or otherwise, of such Person (i) as an account
party in respect of letters of credit and (ii) in respect of banker’s
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such Person in respect thereof.

“Indemnified Taxes” shall mean all Taxes which arise from the transactions
contemplated in, or otherwise with respect to, the Loan Documents, other than
Excluded Taxes.

 

19



--------------------------------------------------------------------------------

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Initial Adjusted EBITDA Calculation” shall have the meaning assigned to such
term in the definition of “EBITDA”.

“Intercreditor Agreement” shall mean the intercreditor agreement to be entered
into as of the Closing Date, by and among the Collateral Agent, the NewCo
Collateral Agent, the Administrative Agent (solely with respect to Section
2.04(d) of the Intercreditor Agreement), the NewCo Administrative Agent, (solely
with respect to Section 2.04(d) of the Intercreditor Agreement), the Revolver
Collateral Agent and the Loan Parties, as the same may be amended, restated,
supplemented or modified from time to time in accordance with its terms, which
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent.

“Interest Coverage Ratio” shall mean the ratio, for the applicable Test Period
ended on, or if such date of determination is not the end of a fiscal quarter,
most recently prior to the date on which such determination is to be made of
(a) EBITDA to (b) Cash Interest Expense; provided, that to the extent any Asset
Disposition or any Asset Acquisition (or any similar transaction or transactions
for which a waiver or a consent of the Required Lenders pursuant to Section 6.04
or 6.05 has been obtained) or incurrence or repayment of Indebtedness (excluding
normal fluctuations in revolving Indebtedness incurred for working capital
purposes) has occurred during the relevant Test Period, the Interest Coverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrence.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, and (iv) redeemable
preferred stock dividend expenses, and (b) capitalized interest of such Person;
provided, that, Interest Expense shall not include any interest expense or
capitalized interest paid or accrued pursuant to IRB Transactions. For purposes
of the foregoing, gross interest expense shall be determined after giving effect
to any net payments made or received and costs incurred by such Person with
respect to Swap Agreements.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IRB” shall mean each of those industrial revenue bonds issued from time to time
by Eddy County to Summit Permian Finance Co in an aggregate principal amount of
up to $500.0 million pursuant to the IRB Indenture and IRB Purchase Agreement,
and “IRBs” shall mean all of them collectively.

“IRB Indenture” shall mean one or more Indentures with respect to the IRBs to be
entered into by and among Eddy County, Summit Permian Finance Co and the other
parties party thereto.

“IRB Lease Agreement” shall mean one or more Lease Agreements to be entered into
by and between Eddy County and Summit Permian with respect to the Eddy County
Project.

 

20



--------------------------------------------------------------------------------

“IRB Purchase Agreement” shall mean one or more Bond Purchase Agreements to be
entered into by and among Eddy County, Summit Permian and Summit Permian Finance
Co.

“IRB Transaction Documents” shall mean, collectively, the IRB Indenture, the IRB
Purchase Agreement, the IRB Lease Agreement and the bonds issued under the IRB
Indenture.

“IRB Transactions” shall mean, collectively, the transactions contemplated by
the IRB Transaction Documents, including (a) the execution and delivery of the
IRB Transaction Documents by the parties thereto, (b) the sale by Summit Permian
to Eddy County of any Property constituting, or intended to constitute, part of
the Eddy County Project, (c) the purchase of the IRBs by Summit Permian Finance
Co, (d) the lease of the Eddy County Project (or any portion thereof) and
incurrence of the obligations pursuant to the IRB Lease Agreement by Summit
Permian and (e) the payments by Summit Permian to Summit Permian Finance Co
pursuant to the IRB Lease Agreement; provided, for the avoidance of doubt, that
the IRB Transactions shall not include any Loans or any Loans (as defined in the
Revolving Credit Agreement) the proceeds of which are used in connection with
the IRB Transactions.

“Lane Plant” shall mean Summit Midstream Permian, LLC or any of its wholly owned
subsidiaries.

“Lender” shall mean SMLP Holdings as well as any other Person (other than a
natural person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and
any foreign branch of such Person), in each case so long as SMLP Holdings or
such other Person holds any Loan.

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Net Debt
as of such date to (b) EBITDA for the applicable Test Period most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided, that to the extent any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions that require a waiver or a consent of
the Required Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the Leverage Ratio shall be determined for the respective
Test Period on a Pro Forma Basis for such occurrences.

“Lien” shall mean, with respect to any Property, (a) any mortgage, deed of
trust, lien, hypothecation, pledge, encumbrance, charge or security interest in
or on such asset, (b) any arrangement to provide priority or preference, (c) any
financing statement filed in any jurisdiction in the nature of or evidencing a
security interest or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority, including any easement,
right or way or other encumbrance on any Real Property, including any portion of
or all of the Gathering System, in each of the foregoing cases described in
clauses (a), (b) and (c) whether voluntary or involuntary or imposed by law, and
any agreement to give any of the foregoing; (d) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Property and (e) in the case of
securities (other than securities representing an interest in a joint venture
that is not a Subsidiary of the Borrower), any purchase option, call or similar
right of a third party with respect to such securities.

 

21



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Collateral Documents, the
Deferred True-up Obligation Subordination Agreement, any promissory note issued
under Section 2.02(e) and the Intercreditor Agreement, as amended, supplemented
or otherwise modified from time to time.

“Loan Document Obligations” shall mean all amounts owing to any of the Agents or
any Lender pursuant to the terms of this Agreement or any other Loan Document,
or pursuant to the terms of any Guarantee thereof, including, without
limitation, with respect to any Loan, together with the due and punctual
performance of all other obligations of the Borrower and each other Loan Party
under or pursuant to the terms of this Agreement and the other Loan Documents,
in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, and including interest and fees that accrue after the
commencement by or against the Borrower and any other Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Loan Party” shall mean the Borrower, the MLP Entity and each Subsidiary Loan
Party.

“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01(a).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean the existence of events, circumstances,
conditions and/or contingencies that have had or are reasonably likely to have,
with the passage of time (a) a materially adverse effect on the business,
operations, properties, assets or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (b) a material impairment of the
validity or enforceability of the rights, remedies or benefits available to the
Lenders or the Agents under any Loan Document.

“Material Contracts” shall mean, collectively, (a) each Gathering Agreement,
(b) each Ohio Joint Venture’s articles or certificate of formation or the
limited liability company agreement, (c) the IRB Transaction Documents and
(d) any contract or other arrangement, whether written or oral, to which the
Borrower or any Subsidiary Loan Party is a party as to which (individually or
together with all contracts that have been terminated, cancelled or not renewed
or are reasonably expected to be breached, not performed, cancelled or not
renewed as of any date of determination) the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect, each as amended, restated,
supplemented or otherwise modified as permitted hereunder, and whether such
contract or arrangement exists as of the Closing Date or is entered into
thereafter.

“Material Debt-Related Net Proceeds” shall mean 100% of the cash proceeds
actually received by the MLP Entity, SMPH, SMP, the Borrower or any Affiliate or
Subsidiary of the Borrower from the incurrence, issuance or sale of any
Indebtedness (other than unsecured Indebtedness permitted to be incurred under
Section 6.01(p) and Indebtedness permitted to be incurred under Section 6.01(j))
by such Person, the purpose of which is to refinance in whole or in

 

22



--------------------------------------------------------------------------------

part any of the 2025 Notes (but for the avoidance of doubt, excluding the use of
proceeds of the Loan hereunder or the loan under the NewCo Credit Agreement to
repurchase any 2025 Notes), the Revolving Credit Agreement or the SMPH Credit
Agreement, net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“Material Indebtedness” shall mean (i) the Revolving Credit Agreement, (ii) the
NewCo Credit Agreement, (iii) the 2022 Notes, (iv) the 2025 Notes and (v) any
other Indebtedness (other than Loans) of the MLP Entity, the Borrower or any
Subsidiary Loan Party in an aggregate principal amount exceeding
U.S.$40.0 million.

“Material Project” shall mean the construction or expansion of any capital
project by the Borrower, any Restricted Subsidiary or the Double E Joint
Venture, the aggregate capital cost of which (inclusive of capital costs
expended prior to the acquisition thereof) is reasonably expected by the
Borrower to exceed, or exceeds, $10,000,000.

“Material Project EBITDA Adjustment” shall mean with respect to each Material
Project:

(a)     prior to the date on which a Material Project has achieved commercial
operation (the “Commercial Operation Date”) (but including the fiscal quarter in
which such Commercial Operation Date occurs), a percentage (based on the
then-current completion percentage of such Material Project as of the date of
determination) of an amount to be approved by Administrative Agent as the
projected EBITDA attributable to such Material Project for the first 12-month
period following the scheduled Commercial Operation Date of such Material
Project (such amount to be determined based on (i) forecasted income to be
derived from binding contracts less appropriate direct and indirect costs to
realize such income and (ii) in the case of the Double E Joint Venture for any
period for which the Double E Joint Venture Conditions are satisfied, forecasted
distributions to be made by the Double E Joint Venture to the Borrower or a
Restricted Subsidiary (calculated based upon the Borrower’s ownership interest
in the Double E Joint Venture as of the date of determination)), which amount
may, at Borrower’s option, be added to actual EBITDA for the fiscal quarter in
which construction or expansion of such Material Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Material
Project (including the fiscal quarter in which such Commercial Operation Date
occurs, but net of any actual EBITDA attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than
365 days, 75%, and (v) longer than 365 days, 100%; and

 

23



--------------------------------------------------------------------------------

(b)     beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected EBITDA (determined in the same manner set forth in clause (A) above)
attributable to such Material Project for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at the
Borrower’s option, be added to actual EBITDA for such fiscal quarters.

Notwithstanding the foregoing: no such Material Project EBITDA Adjustment shall
be allowed with respect to a Material Project unless: (x) at least 30 days (or
such lesser period as is reasonably acceptable to the Administrative Agent)
prior to the last day of the fiscal quarter for which Parent desires to commence
inclusion of such Material Project EBITDA Adjustment in EBITDA (the “Initial
Quarter”), Borrower shall have delivered to Administrative Agent written
pro forma projections of EBITDA attributable to such Material Project EBITDA
Adjustments, and (y) prior to the last day of the Initial Quarter,
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information
(including updated status reports summarizing each Material Project currently
under construction and covering original anticipated and current projected cost,
Capital Expenditures (completed and remaining), the anticipated Commercial
Operation Date, total Material Project EBITDA Adjustments and the portion
thereof to be added to EBITDA and other information regarding projected
revenues, customers and contracts supporting such pro forma projections and the
anticipated Commercial Operation Date) and documentation as Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to
Administrative Agent.

“Material Subsidiary” shall mean (a) each Restricted Subsidiary of the Borrower
that (i) is a Wholly Owned Subsidiary of the Borrower now existing or hereafter
acquired or formed by the Borrower which on a consolidated basis for such
Restricted Subsidiary and its Subsidiaries for the applicable Test Period,
accounted for more than 5% of EBITDA, or (ii) becomes a Subsidiary Loan Party as
required pursuant to Section 5.10 and (b) the Consolidator Partnership.

“Maturity Date” shall mean March 31, 2021.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Midstream Activities” shall mean with respect to any Person, collectively, the
treatment, processing, gathering, dehydration, compression, blending,
transportation, terminalling, storage, transmission, marketing, buying or
selling or other disposition, whether for such Person’s own account or for the
account of others, of oil, natural gas, natural gas liquids or other liquid or
gaseous hydrocarbons, including that used for fuel or consumed in the foregoing
activities, and water gathering and related activities in connection therewith;
provided, that “Midstream Activities” shall in no event include the drilling,
completion or servicing of oil or gas wells, including, without limitation, the
ownership of drilling rigs.

“Mizuho” shall have the meaning assigned to such term in the definition of
“Collateral Agent”.

“MLP Entity” means Summit Midstream Partners, LP, a Delaware limited
partnership.

“MLP Entity’s Partnership Agreement” shall mean that certain Third Amended and
Restated Agreement of Limited Partnership of the MLP Entity, dated as of
March 22, 2019.

 

24



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Mortgaged Properties” shall mean all Real Property that is subject to a
Mortgage that is delivered pursuant to the terms of this Agreement.

“Mortgages” shall mean the mortgages, deeds of trust and assignments of leases
and rents delivered pursuant to the Collateral and Guarantee Requirement and
pursuant to Section 5.10 and Section 5.12, each as amended, supplemented or
otherwise modified from time to time, with respect to Mortgaged Properties, each
in form and substance reasonably satisfactory to the Collateral Agent, including
all such changes as may be required to account for local law matters.

“Mountaineer” shall mean Mountain Midstream Company, LLC, a Delaware limited
liability company.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate has or may have any liability or contingent liability.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a)    100% of the cash proceeds actually received by the MLP Entity, SMPH, SMP,
the Borrower or any Affiliate or Subsidiary of the Borrower (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but only as
and when received) from any disposition pursuant to Section 6.05(j), net of all
taxes and fees (including investment banking fees), commissions, costs and other
expenses, and any cash reserve for adjustments in respect of the sale price of
such asset established in accordance with GAAP, in each case incurred in
connection with such sale; and

(b)    100% of the cash proceeds actually received by the Borrower or any
Restricted Subsidiary from the incurrence, issuance or sale of any Indebtedness
incurred pursuant to Section 6.01(j), net of all taxes and fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale.

“NewCo Collateral Agent” shall mean Mizuho as collateral agent under the NewCo
Credit Agreement, together with its successors in such capacity.

“NewCo Credit Agreement” shall mean that certain Term Loan Credit Agreement
dated as of the Closing Date and as amended, restated, supplemented or otherwise
modified from time to time, by and among the Borrower, NewCo, as lender, the
other lenders from time to time party thereto and SMP TopCo, LLC, as
administrative agent (together with its successors in such capacity, the “NewCo
Administrative Agent”).

 

25



--------------------------------------------------------------------------------

“Non-Recourse Debt” shall mean Indebtedness (a) as to which neither the Borrower
nor any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (ii) is directly or indirectly liable as a guarantor or otherwise
or (iii) constitutes the lender; (b) no default with respect to which (including
any rights that the holders of such Indebtedness may have to take enforcement
action against an Unrestricted Subsidiary) would permit, upon notice, lapse of
time or both, any holder of any other Indebtedness of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its stated
maturity; and (c) as to which the lenders of such Indebtedness have been
notified in writing that they will not have any recourse to the Equity Interests
or other Property of the Borrower or its Restricted Subsidiaries; provided, that
the Borrower or any Restricted Subsidiary may pledge the Equity Interests it
owns in any Subsidiary that is not (x) a Restricted Subsidiary, (y) an Included
Entity or (z) from and after the Opt-In Time, the Double E Joint Venture, in
order to secure such Indebtedness. “Non-U.S. Lender” shall have the meaning
assigned to such term in Section 2.07(e).

“Obligations” shall mean all amounts owing to any of the Agents, any Lender or
any other Secured Party pursuant to the terms of this Agreement or any other
Loan Document (including all Loan Document Obligations) and all amounts owing
pursuant to the terms of any Guarantee of this Agreement or any other Loan
Document, together with the due and punctual performance of all other
obligations of the Borrower and each Loan Party under or pursuant to the terms
of this Agreement and the other Loan Documents, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any bankruptcy or insolvency laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Ohio Joint Venture Aggregate EBITDA” shall mean, for any period, the aggregate
of the “Ohio Joint Venture EBITDA” for both Ohio Joint Ventures for such period.
As used in this definition, the term “Ohio Joint Venture EBITDA” means, for any
Ohio Joint Venture for any period, the product of (a) the aggregate percentage
of Equity Interests held by the Borrower and the Restricted Subsidiaries in such
Ohio Joint Ventures during such period multiplied by (b) such Ohio Joint
Venture’s Other Entity Unadjusted EBITDA for such period, calculated as if it
were a Restricted Subsidiary; provided, that the Ohio Joint Venture Conditions
shall have been satisfied.

“Ohio Joint Venture Conditions” shall mean, (a) at all times in the relevant
calculation period, (i) the Ohio Joint Ventures do not at any time incur or
have, (x) in the aggregate, greater than U.S.$5.0 million of indebtedness for
borrowed money or (y) material Liens other than Liens permitted by the limited
liability company agreements of the Ohio Joint Ventures in existence on the
Closing Date; provided that no Loan Party, in its role as member or manager of
any Ohio Joint Venture, shall vote to approve any Lien on any assets of any Ohio
Joint Venture if the imposition or existence of such Lien would result in Liens
approved pursuant to this proviso in excess of U.S.$10 million at any time on
assets of the Ohio Joint Ventures in the aggregate, (ii) the Equity

 

26



--------------------------------------------------------------------------------

Interests of the Ohio Joint Ventures that are not owned by the Borrower or a
Restricted Subsidiary have no preferential rights to dividends or other
distributions over the Equity Interests owned by the Borrower or a Restricted
Subsidiary, (iii) the Borrower’s and each applicable Restricted Subsidiary’s
Equity Interests in the Ohio Joint Ventures are pledged in accordance with the
Collateral and Guarantee Requirement, (iv) the Borrower or a Restricted
Subsidiary shall own Equity Interests in each Ohio Joint Venture sufficient to
retain negative control with respect to Requisite Board Approval (as defined in
such Ohio Joint Venture’s relevant constitutional documents) (but in no event to
be less than 30% of the Equity Interests eligible to appoint a member of the
board in each Ohio Joint Venture) and (v) the operator of each Ohio Joint
Venture’s assets or Affiliates of such operator shall own in the aggregate at
least 20% of the Equity Interests in such Ohio Joint Venture and (b) none of the
Borrower or any Restricted Subsidiary has taken any action that would result in
a breach of Section 6.09(e) at any time prior to the date of determination.

“Ohio Joint Venture Distribution Amount” shall have the meaning assigned to such
term in the definition of “Consolidated Net Income”.

“Ohio Joint Ventures” shall mean, collectively, Ohio Gathering Company, L.L.C.
and Ohio Condensate Company, L.L.C., and each individually, an “Ohio Joint
Venture”.

“Opt-In Conditions” means, as of the date of determination, that (i) the Double
E Joint Venture does not have, (x) in the aggregate, greater than
U.S.$20.0 million of indebtedness for borrowed money or (y) Liens other than
Liens permitted by the limited liability company agreement of the Double E Joint
Venture in existence on the Revolving Second Amendment Effective Date not in
excess of U.S.$20.0 million in the aggregate, (ii) the Equity Interests of the
Double E Joint Venture that are not owned by the Borrower or a Restricted
Subsidiary have no preferential rights to dividends or other distributions over
the Equity Interests owned by the Borrower or a Restricted Subsidiary (other
than any preferential rights to dividends or other distributions set forth in
the Double E LLC Agreement as in effect on the Revolving Second Amendment
Effective Date), (iii) the Borrower’s and each applicable Restricted
Subsidiary’s Equity Interests in the Double E Joint Venture are pledged in
accordance with the Collateral and Guarantee Requirement, (iv) the Borrower or a
Restricted Subsidiary shall own Equity Interests in the Double E Joint Venture
sufficient to retain negative control with respect to matters requiring Required
Approval (as defined in the Double E LLC Agreement as in effect on the Revolving
Second Amendment Effective Date) (but in no event to be less than a 20%
Percentage Interest (as defined in the Double E LLC Agreement as in effect on
the Revolving Second Amendment Effective Date)), (v) the Double E Joint
Venture’s relevant constitutional documents on such date, when compared against
such documents as in effect on the Revolving Second Amendment Effective Date, do
not contain any material amendments or modifications adverse to the Lenders to
(1) the Double E Joint Venture’s distribution policies, (2) the ability of the
Double E Joint Venture to incur Indebtedness and Liens (other than to the extent
permitted under the definition of “Double E Joint Venture Conditions”), (3) the
ability of the Borrower or a Restricted Subsidiary to pledge the Equity
Interests in the Double E Joint Venture as Collateral securing the Obligations,
(4) the voting provisions in the Double E Joint Venture’s relevant
constitutional documents (other than any amendment or modification thereto so
long as the Borrower or a Restricted Subsidiary owns Equity Interests in the
Double E Joint Venture sufficient to retain negative control with respect to
matters requiring Required Approval (as defined in the Double E LLC Agreement as
in effect on the Revolving Second Amendment Effective Date)) or (5) the change
of control

 

27



--------------------------------------------------------------------------------

provisions in the Double E Joint Venture’s relevant constitutional documents,
and (vi) each Subsidiary directly or indirectly owning Equity Interests in the
Double E Joint Venture shall (1) be a Restricted Subsidiary and (2) become a
Subsidiary Loan Party by joining the Collateral Agreement and otherwise causing
the Collateral and Guarantee Requirement to be satisfied with respect to it.

“Opt-In Time” means the time when a Responsible Officer of the Borrower
certifies in writing to the Administrative Agent that the Opt-In Conditions are
satisfied as of such time, which certificate shall be accompanied by reasonably
detailed information demonstrating the satisfaction of the Opt-In Conditions.

“Other Entity Unadjusted EBITDA” shall mean, for any Person for any period, the
EBITDA for such Person for such period, determined in accordance with the
definition of EBITDA mutatis mutandis for such Person but without including, in
each case for such period, (a) any Material Project EBITDA Adjustments, (b) any
EBITDA attributable to an Included Entity, (c) any Specified Equity
Contribution, (d) any adjustments related to the Ohio Joint Ventures described
in (i) clause (e)(ii) of the definition of “Consolidated Net Income” or (ii) the
last paragraph of the definition of “EBITDA” or (e) any adjustments related to
the Double E Joint Venture described in (i) clause (e)(iii) of the definition of
“Consolidated Net Income” or (ii) the last paragraph of the definition of
“EBITDA”.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents.

“Parent Company” shall mean the MLP Entity or any Subsidiary of the MLP Entity
that, directly or indirectly, owns any of the issued and outstanding Equity
Interests of the Borrower.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d).

“Payment Minimum” shall mean U.S.$1,000,000.

“Payment Multiple” shall mean U.S.$100,000.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Percentage” shall mean, with respect to any Lender as of any date of
determination, a percentage equal to a fraction the numerator of which is such
Lender’s outstanding principal amount of Loans on such date and the denominator
of which is the aggregate outstanding principal amount of the Loans of all
Lenders on such date.

“Permitted Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

 

28



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a)    direct obligations of the United States of America or any agency thereof
or obligations guaranteed by the United States of America or any agency thereof,
in each case with maturities not exceeding two years;

(b)    time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof, or any foreign country recognized by the United States of
America, having capital, surplus and undivided profits in excess of
U.S.$250.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher) by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e)    securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g)    money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least
U.S.$500.0 million; and

(h)    time deposit accounts, certificates of deposit and money market deposits
in an aggregate face amount not in excess of 1/2 of 1% of Consolidated Total
Assets, as of the end of the Borrower’s most recently completed fiscal year.

“Permitted Junior Debt” shall mean (a) unsecured subordinated Indebtedness
issued or incurred by the Borrower or the Borrower and Finance Co, as
co-borrowers, and (b) unsecured senior Indebtedness issued by the Borrower or
the Borrower and Finance Co, as co-borrowers, the terms of which, in the case of
each of clauses (a) and (b), (i) (A) do not provide for a final maturity date,
scheduled amortization or any other scheduled repayment, mandatory redemption or
sinking

 

29



--------------------------------------------------------------------------------

fund obligation prior to the date that is 90 days after the Maturity Date
(provided, that the terms of such Permitted Junior Debt may require the payment
of interest from time to time), (B) do not contain covenants and events of
default that, taken as a whole, are more restrictive than the covenants and
Events of Default set forth in this Agreement and the other Loan Documents,
(C) provide for covenants and events of default customary for Indebtedness of a
similar nature as such Permitted Junior Debt and (D) in the case of unsecured
subordinated Indebtedness, provide for subordination of payments in respect of
such Indebtedness to the Obligations and guarantees thereof under the Loan
Documents customary for high yield securities and (ii) in respect of which no
Subsidiary of the Borrower that is not an obligor under the Loan Documents is an
obligor; provided, that immediately prior to and after giving effect on a
Pro Forma Basis to any incurrence of Permitted Junior Debt, no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
the Borrower would be in compliance on a Pro Forma Basis with the Financial
Performance Covenants as of the most recently completed fiscal quarter for which
financial statements are available.

“Permitted Real Property Liens” shall mean with respect to any Real Property
(including any Gathering System Real Property), the Liens and other encumbrances
described in clauses (a), (b), (c), (d), (e), (h), (i), (j), (k), (l), (u), (v),
(w), (x), (z), (aa), (bb), (dd), (gg) or (hh) of Section 6.02.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such Permitted Refinancing Indebtedness, with the Financial Performance
Covenants recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower and its Restricted Subsidiaries, (b) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest,
breakage costs and premium thereon), (c) the average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to that of the
Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(e) no Permitted Refinancing Indebtedness shall have additional obligors,
Guarantees or security than the Indebtedness being Refinanced, and (f) if the
Indebtedness being Refinanced is secured by any collateral (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral on terms no less
favorable to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced.

“Permitted Swap Agreement” shall mean any Swap Agreement permitted by
Section 6.13 that is entered into by the Borrower or any Restricted Subsidiary.

 

30



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

“Pipeline Systems” shall mean, collectively, (a) the natural gas gathering
pipelines and other appurtenant facilities such as meters and valve yard
facilities located in the States of Texas and Colorado owned by one or more of
the Borrower, any Subsidiary Loan Party or any Restricted Subsidiary in
connection with its or their Midstream Activities and (b) any other pipelines
and other appurtenant facilities such as meters and valve yard facilities,
located in Texas, Colorado or any other state, now or hereafter owned by one or
more of the Borrower, any Subsidiary Loan Party or any Restricted Subsidiary in
connection with its or their Midstream Activities.

“Pipeline Systems Real Property” shall mean, on any date of determination, any
Real Property on which any Pipeline System owned, held or leased by the Borrower
or any Subsidiary Loan Party at such time is located.

“Plan” shall mean any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 or 430 of the Code or Section 302 of ERISA and
to which the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate has
or may have any liability or contingent liability.

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“Pledged Collateral”, with respect to particular Collateral, shall have the
meaning assigned to such term in the Collateral Document applicable to such
Collateral.

“Power Purchase Agreements” shall mean those one or more agreements entered into
for the purpose of (a) minimizing exposure to the volatility in power prices
associated with operating electric-drive compression in the ordinary course of
business and not for speculative purposes, and/or (b) purchasing power for use
in the ordinary course of business, in each case, along with any related
schedules or confirmations and as amended, supplements, restated or otherwise
modified from time to time.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or term, the calculation thereof after giving effect
on a pro forma basis to the change in such calculation required by the
applicable provision hereof, and otherwise on a basis in accordance with GAAP as
used in the preparation of the latest financial statements provided pursuant to
Section 5.04 and otherwise reasonably satisfactory to the Administrative Agent.
EBITDA shall be calculated on a Pro Forma Basis to give effect to the
Transactions, any Asset Acquisition or Asset Disposition, in each case,
consummated at any time on or after the first day of the four consecutive fiscal
quarter period ended on or before the occurrence of such event thereof (the
“Reference Period”) as if the Transactions, such Asset Acquisition or Asset
Disposition had been consummated on the first day of such Reference Period:

 

31



--------------------------------------------------------------------------------

(a)    in making any determination of EBITDA on a Pro Forma Basis, pro forma
effect shall be given to any Asset Disposition and to any Asset Acquisition (or
any similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 6.04 or 6.05), in each case that occurred
during the Reference Period (or, unless the context otherwise requires,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Asset Acquisition or Asset Disposition is
consummated); and

(b)    in making any determination on a Pro Forma Basis, (i) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) incurred or permanently repaid during the Reference Period
shall be deemed to have been incurred or repaid at the beginning of such period,
(ii) Interest Expense of such Person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (i), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (iii) with respect to distributions made pursuant to Section 6.06(e),
pro forma effect shall be given to the decrease in cash and Permitted
Investments resulting from such distributions.

For the avoidance of doubt, when making a determination on a Pro Forma Basis,
any Asset Acquisition or Asset Disposition involving Equity Interests (including
any Equity Interests in an Included Entity) owned by the Borrower, any
Restricted Subsidiary or any Included Entity shall be treated as if such
acquisition or disposition had occurred on the first day of the applicable
Reference Period. Pro forma calculations made pursuant to the definition of the
term “Pro Forma Basis” shall be determined in good faith by a Responsible
Officer of the Borrower and, for any fiscal period ending on or prior to the
first anniversary of an Asset Acquisition or Asset Disposition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Section 6.04 or 6.05), may include adjustments to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such Asset Acquisition, Asset Disposition or
other similar transaction, to the extent that the Borrower delivers to the
Administrative Agent (A) a certificate of a Financial Officer of the Borrower
setting forth such operating expense reductions and other operating improvements
or synergies and (B) information and calculations supporting in reasonable
detail such estimated operating expense reductions and other operating
improvements or synergies.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

“Proportional EBITDA Amount” shall have the meaning assigned to such term in the
definition of “EBITDA”.

“Purchase Agreement” shall have the meaning assigned to such term in the first
recital of this Agreement.

 

32



--------------------------------------------------------------------------------

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
Property (including Equity Interests of any Person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, that (a) such Indebtedness is incurred prior to, contemporaneously
with or within 270 days after such acquisition, installation, construction or
improvement and (b) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be, including related transaction costs, fees and expenses.

“Qualifying Owners” shall mean the collective reference to the MLP Entity, SMP,
SMPH, General Partner and any Person controlled by any of the foregoing.

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any Restricted Subsidiary in and to any and all parcels of real
property owned or leased by, or subject to any rights of way, easements,
servitudes, permits, licenses or other instruments in favor of, the Borrower or
any Restricted Subsidiary together with all Improvements and appurtenant
fixtures, easements and other property and rights incidental to the ownership,
lease, occupancy, use or operation thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have a meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

33



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period has been waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding,
that taken together, represent more than 50% of the sum of all Loans
outstanding.

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

“Restricted Subsidiary” shall mean all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.

“Revolver Loan Parties” shall mean the “Loan Parties” under and as defined in
the Revolving Credit Agreement.

“Revolving Credit Agreement” shall mean that certain Third Amended and Restated
Credit Agreement dated as of May 6, 2017, as amended by that certain First
Amendment to Third Amended and Restated Credit Agreement dated as of
September 22, 2017, that certain Second Amendment to Third Amended and Restated
Credit Agreement and First Amendment to Second Amended and Restated Guarantee
and Collateral Agreement dated as of June 16, 2019 and that certain Third
Amendment to Third Amended and Restated Credit Agreement and Second Amendment to
Second Amended and Restated Guarantee and Collateral Agreement, dated as of
December 24, 2019, and as further amended, restated, supplemented or otherwise
modified from time to time, by and among the Borrower, the lenders party thereto
(the “Revolver Lenders”), Wells Fargo Bank, N.A., as administrative agent
(together with its successors in such capacity, the “Revolver Administrative
Agent”) and collateral agent (together with its successors in such capacity, the
“Revolver Collateral Agent”) for the Revolver Lenders.

“Revolving Obligations” shall mean the “Obligations” under and as defined in the
Revolving Credit Agreement.

“Revolving Second Amendment Effective Date” shall mean the “Second Amendment
Effective Date” under and as defined in the Revolving Credit Agreement.

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Country” means, at any time, a region, country or territory which
is, or whose government is, the subject or target of any Sanctions (at the date
of this Credit Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

34



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, Her Majesty’s Treasury
of the United Kingdom, the European Union or any EU member state or any Person
that is the subject of any Sanctions, (b) any Person located, operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent and (d) the successors and permitted assigns of each of
the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated First Lien Net Debt as of such date to (b) EBITDA for the
applicable Test Period most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided, that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, the Leverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences.

“SMP” shall mean Summit Midstream Partners, LLC, a Delaware limited liability
company.

“SMPH” shall mean Summit Midstream Partners Holdings, LLC, a Delaware limited
liability company.

“SMPH Credit Agreement” shall mean that certain Term Loan Agreement dated as of
March 21, 2017, as amended, restated, supplemented or otherwise modified from
time to time, by and among SMPH, the lenders party thereto and Credit Suisse AG,
Cayman Islands Branch, as administrative agent and collateral agent.

“Specified Equity Contribution” shall mean, with respect to any fiscal quarter,
an amount equal to the amount of cash that is (a) received by the MLP Entity
from a source other than the Borrower or any Subsidiary thereof and
(b) contributed by the MLP Entity to the Borrower in exchange for the issuance
by the Borrower of additional Equity Interests in the Borrower (or otherwise as
an equity contribution), in each case during the period between (and inclusive
of) the first day of such fiscal quarter and the day that is ten days after the
day on which financial statements with respect to such fiscal quarter are
required to be delivered pursuant to Section 5.04(a) or Section 5.04(b)
(provided, that with respect to the fiscal quarter in which the

 

35



--------------------------------------------------------------------------------

Closing Date occurs, such amount shall include only any equity contribution that
has been received after the Closing Date); provided, that (i) the Borrower
delivers written notice to the Administrative Agent concurrently with delivery
of a timely delivered certificate required by Section 5.04(c) that it has
elected to treat such equity contribution as a Specified Equity Contribution and
clearly setting forth such equity contribution in the computation required by
clause (ii) of such Section 5.04(c); (ii) there is at least one fiscal quarter
in each four consecutive fiscal quarter period in which no Specified Equity
Contribution has been made; (iii) the amount of the equity contribution deemed
to be a Specified Equity Contribution shall not be greater than the amount
required (in the sole discretion of the Administrative Agent) to cause the
Borrower to be in compliance with the Financial Performance Covenants;
(iv) there shall be no more than five Specified Equity Contributions in the
aggregate during the term of this Agreement; and (v) any additional Equity
Interests in the Borrower issued to the MLP Entity in connection with a
Specified Equity Contribution shall upon such issuance be pledged to the
Collateral Agent in accordance with the Collateral and Guarantee Requirement.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

“Subsidiary Loan Party” shall mean (a) each Subsidiary of the Borrower that is a
party to the Collateral Agreement as of the Closing Date and (b) each other
Subsidiary of the Borrower that joins the Collateral Agreement after the Closing
Date pursuant to the requirements set forth in Section 5.10 or otherwise;
provided, that in no event shall an Unrestricted Subsidiary be a Subsidiary Loan
Party.

“Summit Permian” shall mean Summit Midstream Permian, LLC, a Delaware limited
liability company.

“Summit Permian Finance Co” shall mean Summit Midstream Permian Finance Corp., a
Delaware corporation.

“Summit Utica” shall mean Summit Midstream Utica, LLC, a Delaware limited
liability company.

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.11(a).

“Swap Agreement” shall mean (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or

 

36



--------------------------------------------------------------------------------

economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions and (b) any and all transactions of any kind, and the related
confirmations that are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement to the extent relating to any of the
transactions described in the preceding clause (a), in each case, together with
any related schedules or confirmations and as amended, supplemented, restated or
otherwise modified from time to time; provided, that in no event shall any
agreement for the sale of retainage gas in the ordinary course of business be
deemed to be a “Swap Agreement.”

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all additions to
tax, interest and penalties related thereto.

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

“Transactions” shall mean, collectively, the execution and delivery of the Loan
Documents and the Loans made on the Closing Date.

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Dollars” or “U.S.$” shall mean the lawful currency of the United States of
America.

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.05(c).

“Unadjusted EBITDA” shall mean, for any period, the EBITDA for such period,
determined without including any Material Project EBITDA Adjustments, any EBITDA
attributable to an Included Entity, any Specified Equity Contribution, any
EBITDA attributable to any Ohio Joint Venture, any EBITDA attributable to the
Double E Joint Venture or any EBITDA attributable to any payment described in
clause (e) of the definition of “Consolidated Net Income”, in each case for such
period.

“Unrestricted Subsidiary” shall mean (a) each direct or indirect Subsidiary of
the Borrower listed on Schedule A, for so long as such Subsidiary is an
Unrestricted Subsidiary (as defined in the Revolving Credit Agreement) under the
Revolving Credit Agreement, and (b) each of Bison Midstream, LLC, Meadowlark
Midstream Company, LLC, Summit Midstream Permian, LLC, Mountain Midstream
Company, LLC, Summit Midstream Utica, LLC, and any of their

 

37



--------------------------------------------------------------------------------

Subsidiaries, if and when each such Subsidiary is designated as an Unrestricted
Subsidiary under the Revolving Credit Agreement on or after the Closing Date,
for so long as such Subsidiary remains an Unrestricted Subsidiary (as defined in
the Revolving Credit Agreement) under the Revolving Credit Agreement, and
provided that (1) such designation is permitted by the Revolving Credit
Facility, (2) no Default or Event of Default then exists or would result
therefrom, (3) such designation is made in connection with and as part of a
disposition permitted under Section 6.05(j) and such disposition is consummated
promptly after such designation and (4) the Borrower satisfies its obligations
(if any) under Sections 2.04(b) and (c) upon such designation or consummation of
such related disposition permitted under Section 6.05(j).

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.

Section 1.02    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, (i) any reference in this Agreement to
any Loan Document or any other agreement or contract shall mean such document as
amended, restated, supplemented or otherwise modified from time to time and
(ii) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
(“GAAP”) and all terms of an accounting or financial nature shall be construed
and interpreted in accordance with GAAP, as in effect from time to time;
provided, that to the extent GAAP shall change after the Closing Date, the
parties hereto agree to negotiate in good faith to modify the covenants herein
so that they may be construed and interpreted in accordance with GAAP as then in
effect, provided that until such modification has been agreed, the covenants
herein shall be interpreted, and all computations of amounts and ratios referred
to herein shall be made, on the basis of GAAP as in effect and applied
immediately before such change shall have become effective. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, (A) without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at

 

38



--------------------------------------------------------------------------------

“fair value”, as defined therein, (B) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (C) without giving effect to any change to GAAP occurring
after May 26, 2017 as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 842), issued by the
Financial Accounting Standards Board on February 25, 2016, or any other updates
or proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or such similar arrangement) was not required to be so treated under GAAP
as in effect on the Closing Date.

Section 1.03    Effectuation of Transfers. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

Section 1.04    Divisions. For all purposes under the Loan Documents, in
connection with any division under Delaware law (or any comparable event under a
different requirement of any Governmental Authority): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

THE CREDITS

Section 2.01    Closing Date Loans. As of the Closing Date and as contemplated
by Section 6.2(f) of the Purchase Agreement, SMLP Holdings agrees to make a loan
to the Borrower in an aggregate principal amount equal to $6,791,369.40.

Section 2.02    Promise to Repay Loan; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to repay the outstanding principal amount of all Loans
in full on the Maturity Date, together with all accrued but unpaid interest
thereon, to the Administrative Agent for the account of each Lender.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable to each Lender hereunder,
and (iii) any amount received by the Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof.

 

39



--------------------------------------------------------------------------------

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans made in accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit C. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in such form. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including, to the extent requested by
any assignee, after assignment pursuant to Section 9.04) be represented by one
or more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

Section 2.03    Repayment of Loans. (a) All Loans shall be due and payable as
set forth in Section 2.02(a).

(b)    All mandatory prepayments pursuant to Section 2.04(b) or Section 2.04(c)
or optional prepayments of the Loans pursuant to Section 2.04(a), shall be
applied ratably among the Lenders. For the avoidance of doubt, the phrase
“ratably among the Lenders” shall mean ratably based upon the respective
Percentage of each Lender at the time of such prepayment.

(c)    Prior to any repayment or prepayment of the Loans, the Borrower shall
notify the Administrative Agent by telephone (confirmed by facsimile) not later
than 2:00 p.m., New York City time, one Business Day before the scheduled date
of such repayment or prepayment. Each repayment or prepayment shall be applied
to the Loans such that each Lender receives its ratable share of such repayment
or prepayment (based upon the respective Percentages of the Lenders at the time
of such repayment or prepayment).

Section 2.04    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay Loans in whole or in part, without
premium or penalty, in an aggregate principal amount that is an integral
multiple of the Payment Multiple and not less than the Payment Minimum or, if
less, the amount outstanding, subject to prior notice in accordance with
Section 2.03(c).

(b)    The Borrower shall apply (i) all Material Debt-Related Net Proceeds
received by the MLP Entity, SMPH, SMP, the Borrower or any Affiliate or
Subsidiary of the Borrower and (ii) all Net Proceeds which, in the aggregate,
are in excess of $125.0 million, received by the MLP Entity, SMPH, SMP, the
Borrower or any Affiliate or Subsidiary of the Borrower in connection with
(x) the incurrence of Indebtedness pursuant to Section 6.01(j) and (y) any
disposition made pursuant to Section 6.05(j), in each case, promptly upon (and
in any event within three Business Days of) receipt thereof to prepay any
outstanding Loan in accordance with paragraphs (b) and (c) of Section 2.03;
provided that the Borrower may use a ratable portion of

 

40



--------------------------------------------------------------------------------

such Material Debt-Related Net Proceeds or Net Proceeds, as applicable, to
prepay Indebtedness outstanding under the NewCo Credit Agreement (with such
prepaid Indebtedness permanently extinguished), in an amount not to exceed the
product of (y) the amount of such Material Debt-Related Net Proceeds or Net
Proceeds, as applicable, multiplied by (z) a fraction, the numerator of which is
the outstanding principal amount of Indebtedness under the NewCo Credit
Agreement and the denominator of which is the sum of the outstanding principal
amount of Indebtedness under the NewCo Credit Agreement and the outstanding
principal amount of Loans hereunder.

(c)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made by the Borrower pursuant to
paragraph (b) of this Section 2.04 at least three Business Days prior to the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment.

Section 2.05    Fees. All Fees shall be paid on the dates due, in immediately
available funds, to the Collateral Agent. Once paid, none of the Fees shall be
refundable under any circumstances.

Section 2.06    Interest. (a) The Borrower shall pay interest on the unpaid
principal amount of each Loan at the rate of 8.00% per annum.

(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, the
Borrower shall pay interest on such overdue amount, after as well as before
judgment, at a rate equal to 12.00% per annum plus the rate applicable to such
Loans as provided in paragraph (a) of this Section; provided, that this
paragraph (b) shall not apply to any Default or Event of Default that has been
waived by the Lenders pursuant to Section 9.08.

(c)    Accrued interest on each Loan shall be payable in kind by the Borrower in
arrears on the last day of each calendar quarter by adding the amount thereof to
the outstanding principal amount of the Loans owed to the applicable Lenders,
and such increased principal amount shall thereafter bear interest at the rate
per annum set forth in paragraphs (a) and (b) of this Section, as applicable,
and be paid in accordance with Sections 2.02, 2.03 and 2.04; provided, that, at
the option of the Administrative Agent, interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand.

(d)    All computations of interest shall be made by the Administrative Agent
taking into account the actual number of days occurring in the period for which
such interest is payable pursuant to this Section, and on the basis of a year of
360 days.

 

41



--------------------------------------------------------------------------------

Section 2.07    Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Taxes, except to the extent such
withholding or deduction is required by applicable law. If a Loan Party, an
Agent or any other Person acting on behalf of an Agent in regards to payments
hereunder shall be required to deduct Indemnified Taxes or Other Taxes from such
payments by applicable law, then (i) the sum payable by the Loan Party shall be
increased as necessary so that after making all required deductions for
Indemnified Taxes and Other Taxes (including deductions applicable to additional
sums payable under this Section) the Agent or Lender, as applicable, receives an
amount equal to the sum it would have received had no such deductions for
Indemnified Taxes and Other Taxes been made, (ii) such Loan Party, Agent or
other Person acting on behalf of the Agent shall make such deductions and
(iii) such Loan Party, Agent or other Person acting on behalf of the Agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.    For purposes of this Section 2.07, if a
Lender is treated as a domestic partnership for U.S. federal income tax purposes
any withholding or payment of a U.S. federal withholding tax by such Lender or
by any direct or indirect member of such Lender that is a domestic partnership
or withholding foreign partnership for U.S. federal income tax purposes, with
respect to any payments made by or on behalf of any Loan Party under this
Agreement or any other Loan Document, shall be considered a withholding or
deduction of such U.S. federal withholding tax by Borrower.

If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph, FATCA
shall include any amendments to FATCA made after the Closing Date.

(b)    In addition, each Loan Party shall pay any Other Taxes payable on account
of any obligation of such Loan Party and upon the execution, delivery or
enforcement of, or otherwise with respect to, the Loan Documents, to the
relevant Governmental Authority in accordance with applicable law.

(c)    Each Loan Party shall indemnify each Agent and each Lender, within
30 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (other than Indemnified Taxes or Other Taxes resulting from
gross negligence or willful misconduct of the applicable Agent or such Lender as
determined in the final, nonappealable judgment of a court of competent
jurisdiction) without duplication of any amounts indemnified under
Section 2.07(a)) imposed or assessed on (and whether or not paid directly by)
the Agent or such Lender, as applicable, with respect to any payment by or on
account of any obligation of such Loan Party under, or otherwise with respect
to, any Loan

 

42



--------------------------------------------------------------------------------

Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, that a certificate as to the amount of such
payment, liability, imposition or assessment and setting forth in reasonable
detail the basis and calculation for such payment or liability delivered to such
Loan Party by a Lender, or by an Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error of the Lender or the Agent, as
applicable.

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)    Each Lender that is not a “United States Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to the extent it
may lawfully do so, deliver to the Borrower and the Administrative Agent two
copies of U.S. Internal Revenue Service Form W-8BEN (claiming the benefits of an
applicable income tax treaty), W-8EXP, W-8IMY (together with any required
attachments) or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit D and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender (with any other required forms attached) claiming complete
exemption from or a reduced rate of U.S. federal withholding tax on all payments
by or on behalf of the Borrower under this Agreement and the other Loan
Documents. Each Lender that is not a Non-U.S. Lender shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent two copies
of U.S. Internal Revenue Service Form W-9, properly completed and duly executed
by such Lender, claiming complete exemption (or otherwise establishing an
exemption) from U.S. backup withholding on all payments under this Agreement and
the other Loan Documents. Such forms shall be delivered by each Lender, to the
extent it may lawfully do so, on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Lender, to
the extent it may lawfully do so, shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Lender. Each
Lender shall promptly notify the Borrower and the Administrative Agent at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower or the Administrative Agent (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Without limiting the foregoing, any Lender that is entitled to an exemption from
or reduction of withholding Tax otherwise indemnified against by a Loan Party
pursuant to this Section 2.07 with respect to payments under any Loan Document
shall deliver to the Borrower or the relevant Governmental Authority (with a
copy to the Administrative Agent), to the extent such Lender is legally entitled
to do so, at the time or times prescribed by applicable law such properly
completed and executed documentation prescribed by applicable law as may
reasonably be requested by the Borrower or the Administrative Agent to permit
such payments to be made without such withholding tax or at a reduced rate;
provided, that in such Lender’s judgment such completion, execution or
submission would not materially prejudice such Lender.

 

43



--------------------------------------------------------------------------------

(f)    The Administrative Agent shall deliver to the Borrower, on or before the
Closing Date, two duly completed copies of Internal Revenue Service Form W-9.

(g)    If an Agent or any Lender determines, in good faith and in its sole
discretion, that it has received a refund of Indemnified Taxes or Other Taxes as
to which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section 2.07, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.07 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Agent or Lender
(including any Taxes imposed with respect to such refund) as is determined by
the Agent or Lender in good faith and in its sole discretion, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Loan Party, upon the request
of the Agent or Lender agrees to repay as soon as reasonably practicable the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent or Lender
in the event such Agent or Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Agent or Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Loan Parties or any
other Person.

Section 2.08    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.07 or otherwise) prior to 2:00 p.m., New York City time,
on the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.07 and 9.05 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding

 

44



--------------------------------------------------------------------------------

Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan shall be made in
U.S. Dollars. All payments of other amounts due hereunder or under any other
Loan Document shall be made in U.S. Dollars. Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest, fees and other amounts then due from the Borrower hereunder, such
funds shall be applied first, to any Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders then due and payable pursuant to any of the
Loan Documents, ratably among the Lenders in proportion to the respective
amounts of such fees and expenses payable to them; third, to interest and fees
then due and payable hereunder, ratably among the Lenders in proportion to the
respective amounts of such interest and fees payable to them; and fourth, to the
principal balance of the Loans, until the same shall have been paid in full,
ratably among the Lenders in proportion to such Lender’s Percentage.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Restricted Subsidiary (as to
which the provisions of this paragraph (c) shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment by the Borrower is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, as applicable, the
amount due. In such event, if the Borrower has not in fact made such payment,

 

45



--------------------------------------------------------------------------------

then each of the Lenders, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.08(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

(f)    None of the funds or assets of the Borrower that are used to pay any
amount due pursuant to this Agreement and the other Loan Documents shall
constitute, to the Borrower’s knowledge, funds obtained from transactions with
or relating to Anti-Corruption Laws or Sanctions.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders with respect to
itself and each of its Restricted Subsidiaries (except as otherwise noted
below), that:

Section 3.01    Organization; Powers. The Borrower and each Subsidiary Loan
Party (a) is duly organized, and validly existing in the jurisdiction of its
incorporation, organization or formation, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is in good standing (to the extent that such concept is
applicable in the relevant jurisdiction) and qualified to do business in each
jurisdiction (including its jurisdiction of incorporation, organization or
formation) where such qualification is required, except where the failure,
individually or in the aggregate, to so qualify or to be in good standing could
not reasonably be expected to have a Material Adverse Effect and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit hereunder.

Section 3.02    Authorization. The execution, delivery and performance by the
Borrower and each Subsidiary Loan Party of each Loan Document to which it is a
party, and the Loans hereunder and the Transactions (a) have been duly
authorized by all necessary corporate, stockholder, limited liability company or
partnership action required to be obtained by the Borrower and each Subsidiary
Loan Party and (b) will not (i) violate (A) any provision of law, statute, rule
or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Restricted Subsidiary,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, lease, agreement
or other instrument to which the Borrower or any Restricted Subsidiary is a
party or by which any of them or any of their respective property is or may be
bound, (ii) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, give rise to a right of
or result in any cancellation or acceleration of

 

46



--------------------------------------------------------------------------------

any right or obligation (including any payment) or to a loss of a material
benefit under any such indenture, lease, agreement or other instrument, where
any such conflict, violation, breach or default referred to in clauses (i)(C) or
(ii) of this clause (b), could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, or (c) will not result in the
creation or imposition of any Lien upon or with respect to any Property now
owned or hereafter acquired by the Borrower or any Restricted Subsidiary, other
than the Liens permitted by Section 6.02.

Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower and each Subsidiary Loan Party that is
party thereto will constitute, a legal, valid and binding obligation of such
Person enforceable against each such Person in accordance with its terms,
subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other laws affecting creditors’ rights
generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(c) implied covenants of good faith and fair dealing.

Section 3.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
intellectual property which is the subject of registration or application for
registration outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (c) recordation of
the Mortgages and (d) such consents, authorizations, filings or other actions
that have either (i) been made or obtained and are in full force and effect or
(ii) are listed on Schedule 3.04, and (iii) such actions, consents, approvals,
registrations or filings, the failure to be obtained or made which could not
reasonably be expected to have a Material Adverse Effect. For the avoidance of
doubt this Section 3.04 in no way limits Section 3.05(e).

Section 3.05    Litigation; Compliance with Laws; Relevant Regulatory Bodies;
Lack of Impact on Lenders. (a) Except as set forth on Schedule 3.05, there are
no actions, suits, investigations or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending against, or,
to the knowledge of the Borrower, threatened against or affecting, the Borrower
or any of its Restricted Subsidiaries or any business, property or rights of any
such Person (i) as of the Closing Date, that involve any Loan Document or the
Transactions or (ii) that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect or which could reasonably be
expected, individually or in the aggregate, to materially adversely affect the
performance of any Loan Document or the Transactions.

(b)    To the Borrower’s knowledge, there are no outstanding judgments against
the Borrower or any Restricted Subsidiary that individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

(c)    Neither the Borrower nor any Restricted Subsidiary nor, to the Borrower’s
knowledge, any Affiliate of the foregoing is in violation of any laws relating
to terrorism or money laundering, including Executive Order No. 13224 on
Terrorist Financing, effective September 23, 2001, and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (signed into law on
October 26, 2001) (the “U.S.A. PATRIOT Act”).

 

47



--------------------------------------------------------------------------------

(d)    Excluding consideration of Environmental Laws, which are separately
addressed in Section 3.11, and Employee Benefit Plans, which are separately
addressed in Section 3.10 (i) the Borrower and each Restricted Subsidiary have
complied with all applicable statutes, laws, rules, regulations, orders, decrees
and restrictions of any Governmental Authority (including, without limitation,
all regulations of FERC and all Public Utility Commission of Texas regulations,
Railroad Commission of Texas regulations, Colorado Public Utilities Commission
regulations, Colorado Department of Natural Resources regulations, Colorado Oil
and Gas Conservation Commission regulations, zoning, building, ordinance, code
or approval or any building permit), except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect and (ii) none of
the Borrower’s or any Restricted Subsidiary’s Properties is in violation of (nor
will the continued operation of such properties and assets as currently
conducted violate) any applicable statutes, laws, rules, regulations, orders,
decrees and restrictions of any Governmental Authority (including, without
limitation, all regulations of FERC and all Public Utility Commission of Texas
regulations, Railroad Commission of Texas regulations, Colorado Public Utilities
Commission regulations, Colorado Department of Natural Resources regulations,
Colorado Oil and Gas Conservation Commission regulations, zoning, building,
ordinance, code or approval or any building permit), except where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.

(e)    Without in any way limiting Section 3.04, each of the Borrower and each
Restricted Subsidiary hold all permits, licenses, registrations, certificates,
approvals, consents, clearances and other authorizations from any Governmental
Authority required under any currently applicable law, rule or regulation for
the operation of its business as presently conducted, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(f)    Neither the Borrower nor any Restricted Subsidiary is subject to
regulation “as a natural-gas company” under the Natural Gas Act.

(g)    None of the Lenders and the Agents, solely by virtue of the execution,
delivery and performance of this Agreement or the other Loan Documents, or
consummation of the Transactions contemplated hereby and thereby, shall be or
become: (i) a “natural-gas company” or subject to regulation under the Natural
Gas Act or (ii) subject to regulation under the laws of any state with respect
to public utilities.

Section 3.06    Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

48



--------------------------------------------------------------------------------

Section 3.07    Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.08    Use of Proceeds. The Borrower will use the proceeds of the Loans
for the purposes set forth in Schedule 3.08; provided, that, for the avoidance
of doubt, the Borrower shall not use the proceeds of the Loans (i) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
(ii) in any manner that would result in the violation of FCPA, any
Anti-Corruption Laws or any Sanctions applicable to any party hereto or
(iii) for dividends or other distributions of capital in respect of the Equity
Interests of the Borrower.

Section 3.09    Tax Returns. Except as set forth on Schedule 3.09, each of the
Borrower and its Restricted Subsidiaries (i) has timely filed or caused to be
timely filed all federal, state, and local Tax returns and reports required to
have been filed by it and each such Tax return is complete and accurate in all
respects and (ii) has timely paid or caused to be timely paid all Taxes due and
payable by it and all other Taxes or assessments, except in each case referred
to in clauses (i) or (ii) above, (A) if the failure to comply would not cause a
Material Adverse Effect or (B) if the Taxes or assessments are being contested
in good faith by appropriate proceedings in accordance with Section 5.03 and for
which the Borrower or any of its Restricted Subsidiaries (as the case may be)
has set aside on its books adequate reserves in accordance with GAAP. The
Borrower knows of no pending investigation of the Borrower or any Restricted
Subsidiary by any taxing authority or any pending but unassessed material Tax
liability of the Borrower or any Restricted Subsidiary (other than any Taxes
incurred in the ordinary course of business).

Section 3.10    Employee Benefit Plans. (a) Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(i) each Plan is in compliance with all applicable provisions of and has been
administered in compliance with all applicable provisions of ERISA and the Code
(and the regulations and published interpretations thereunder), (ii) the value
of the assets of each Plan equals or exceeds the present value of all benefit
liabilities under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) as of the last annual
valuation date applicable thereto, and the value of the assets of all Plans
equals or exceeds the present value of all benefit liabilities of all Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) as of the last annual valuation dates applicable thereto and
(iii) no ERISA Event has occurred or is reasonably expected to occur.

(b)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, any foreign pension schemes sponsored
or maintained by the Borrower and each of its Subsidiaries or to which Borrower
or any of its Subsidiaries has or may have any liability are maintained in
accordance with the requirements of applicable foreign law and the value of the
assets of each such foreign pension scheme equals or exceeds the present value
of all benefit liabilities under each such foreign pension scheme.

 

49



--------------------------------------------------------------------------------

Section 3.11    Environmental Matters. Except as set forth on Schedule 3.11 or
for matters that could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect (i) no Environmental Claim or penalty
has been received or incurred by the Borrower or any of its Restricted
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the knowledge of any of the Borrower or any
Restricted Subsidiary, threatened against the Borrower or any of its Restricted
Subsidiaries which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Restricted
Subsidiaries, (ii) the Borrower and each of its Restricted Subsidiaries have
obtained, and maintains in full force and effect, all permits, registrations and
licenses to the extent necessary for the conduct of its businesses and
operations as currently conducted, including for the construction of all
pipelines and facilities, (iii) the Borrower and each of its Restricted
Subsidiaries is and has been in compliance with all applicable Environmental
Laws, including the terms and conditions of permits, registrations and licenses
required under applicable Environmental Laws, (iv) neither the Borrower nor any
of its Restricted Subsidiaries is conducting, funding or responsible for any
investigation, remediation, remedial action or cleanup of any Release or
threatened Release of Hazardous Materials, (v) there has been no Release or
threatened Release of Hazardous Materials at any property currently or, to the
knowledge of any of the Borrower or any of its Restricted Subsidiaries, formerly
owned, operated or leased by the Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to give rise to any liability of the Borrower
or any of its Restricted Subsidiaries under any Environmental Laws or
Environmental Claim against the Borrower or any of its Restricted Subsidiaries,
and no Hazardous Material has been generated, owned or controlled by the
Borrower or any of its Restricted Subsidiaries and transported for disposal to
or Released at any location in a manner that would reasonably be expected to
give rise to any liability of the Borrower or any of its Restricted Subsidiaries
under any Environmental Laws or Environmental Claim against the Borrower or any
of its Subsidiaries, (vi) neither the Borrower nor any of its Restricted
Subsidiaries has entered into any agreement or contract to assume, guarantee or
indemnify a third party for any Environmental Claims, and (vii) there are not
currently and there have not been any underground storage tanks owned or
operated by the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of any of the Borrower and each Restricted Subsidiary, present or
located on the Borrower’s or any such Restricted Subsidiaries’ Real Property.
Representations and warranties of the Borrower or any of its Restricted
Subsidiaries with respect to environmental matters are limited to those in this
Section 3.11 unless expressly stated.

Section 3.12    Solvency.    (a) Immediately after giving effect to the
Transactions (i) the fair value of the assets (for the avoidance of doubt,
calculated to include goodwill and other intangibles) of the Borrower and its
Restricted Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its Restricted Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the Borrower and its
Restricted Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability of the Borrower and its
Restricted Subsidiaries on a consolidated basis, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Restricted Subsidiaries on a consolidated basis will be able to pay their debts
and liabilities, direct, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) the Borrower and its
Restricted Subsidiaries on

 

50



--------------------------------------------------------------------------------

a consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

(b)    The Borrower does not intend to, and does not believe that it or any of
its Restricted Subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such Restricted Subsidiaries and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such Restricted Subsidiaries.

Section 3.13    Insurance. Schedule 3.13 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Borrower
and the Restricted Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect. The Borrower believes that the insurance
maintained by or on behalf of it and the Restricted Subsidiaries is adequate.

Section 3.14    Status as Senior Debt; Perfection of Security Interests. The
Obligations shall rank pari passu with or higher than any other senior
Indebtedness or securities of the Borrower and each Subsidiary Loan Party and
shall constitute senior indebtedness of the Borrower and each Subsidiary Loan
Party under and as defined in any documentation documenting any junior
indebtedness of the Borrower and each Subsidiary Loan Party. Each Collateral
Document delivered pursuant to Section 4.01, 5.10 and 5.12 will, upon execution
and delivery thereof, be effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof. In the case
of the Pledged Collateral described in the Collateral Agreement, when stock
certificates representing such Pledged Collateral are delivered to the
Collateral Agent (or the Revolver Collateral Agent as gratuitous bailee under
the Intercreditor Agreement), and in the case of the other Collateral described
in the Collateral Agreement, when financing statements and other filings
specified therein in appropriate form are filed in the offices specified
therein, the Lien created by the Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Borrower and each Subsidiary Loan Party in such Collateral and the proceeds
thereof to the extent perfection can be obtained by filing financing statements,
making such other filings specified therein or by possession, as security for
the Obligations. In each case of the security interests in favor of the
Collateral Agent, for the benefit of the Secured Parties, described in the
preceding sentences, such security interests are prior and superior in right to
any other Person, subject, in the case of Pledged Collateral, to Liens permitted
by Section 6.02(d), (e), (n), (u), (bb), (ff) and (hh); in the case of Mortgaged
Property, to Permitted Real Property Liens; and in the case of any other
Collateral (except Pledged Collateral and Mortgaged Property), to Liens
permitted by Section 6.02.

Section 3.15    Foreign Corrupt Practices, Sanctions. None of the Borrower nor
any of its Subsidiaries, nor any director, officer, agent or employee of any
such the Borrower or any of its Subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a material violation by
such Persons of the FCPA or any other Anti-Corruption Laws, including without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other Property, gift,
promise to give, or authorization of the giving of anything of

 

51



--------------------------------------------------------------------------------

value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and the Borrower and its
Subsidiaries have conducted their business in material compliance with the FCPA.
None of (i) the Borrower, its Subsidiaries or any of their respective
Subsidiaries or, to the knowledge of Borrower or its Subsidiaries, any of their
respective directors, officers or employees, or (ii) to the knowledge of the
Borrower or its Subsidiaries, any agent or Affiliate of the Borrower or any of
its Subsidiaries which agent or Affiliate will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.

ARTICLE IV

CONDITIONS PRECEDENT

The obligations of each Lender to make Loans on the Closing Date are subject to
the satisfaction of the following conditions (or waiver thereof in accordance
with Section 9.08):

Section 4.01    Closing Date. On the Closing Date:

(a)    The representations and warranties set forth in Article III hereof shall
be true and correct in all material respects on and as of the Closing Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided, that, in each case, such
materiality qualifier shall not be applicable to the extent any representations
and warranties are already qualified or modified by “materiality,” “Material
Adverse Effect” or similar materiality language in the text thereof.

(b)    At the time of and after giving effect to the making of the Loans on the
Closing Date, no Event of Default or Default shall have occurred and be
continuing.

(c)    The Administrative Agent (or its counsel) shall have received from each
party to each of the following Loan Documents either (x) an original counterpart
of such Loan Document signed on behalf of such party or (y) evidence
satisfactory to the Administrative Agent (which may include a facsimile copy or
PDF copy of each signed signature page) that such party has signed a counterpart
of each of the following:

(i)    this Agreement, including appropriately completed schedules hereto,

(ii)    each Collateral Document (other than any Mortgages or other Collateral
Documents to be delivered pursuant to Section 5.12),

(iii)    each promissory note requested pursuant to Section 2.02(e), if any,

(iv)    the Intercreditor Agreement, and

(v)    the Deferred True-up Obligation Subordination Agreement.

 

52



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Lenders on the Closing Date, favorable written opinions
of Baker Botts L.L.P., counsel for the Loan Parties, or another law firm
reasonably acceptable to the Administrative Agent, (A) dated the Closing Date,
(B) addressed to the Administrative Agent, the Collateral Agent and the Lenders
and (C) in form and substance reasonably satisfactory to the Administrative
Agent and covering such matters relating to the Loan Documents as the
Administrative Agent shall reasonably request, and each Loan Party hereby
instructs such counsel to deliver such opinions.

(e)    The Administrative Agent shall have received each of the following for
each Loan Party:

(i)    a copy (which shall be delivered as attachments to the certificates
required in the following clause (ii)) of the certificate or articles of
incorporation, partnership agreement or limited liability agreement, including
all amendments thereto, or other relevant constitutional documents under
applicable law of each such Person, (A) in the case of any such Person that is
an entity registered with the state of its formation (which shall include,
without limitation, each such Person that is a corporation), certified as of a
recent date by the Secretary of State (or other similar official) and a
certificate as to the good standing (which, in the case of each such Person that
is a Texas entity, shall include both a certificate of account status (or
comparable document) and a certificate of existence) of each such Person as of a
recent date from such Secretary of State (or other similar official) or (B) in
the case of each such Person that is not a registered business organization,
certified by the Secretary or Assistant Secretary, or the general partner,
managing member or sole member, as applicable, of such Person; and

(ii)    a certificate of the Secretary, Assistant Secretary or any Responsible
Officer of each Loan Party, in each case dated the Closing Date and certifying:

(A)    that attached thereto is a true, correct and complete copy of the by-laws
(or partnership agreement, memorandum and articles of association, limited
liability company agreement or other equivalent governing documents) of such
Person, together with any and all amendments thereto, as in effect on the
Closing Date and at the time the resolutions described in clause (B) below were
adopted,

(B)    that attached thereto is a true, correct and complete copy of resolutions
duly adopted by the board of directors (or equivalent governing body) of such
Person (or its managing general partner or managing member); that such
resolutions authorize (i) the execution, delivery and performance of the Loan
Documents to which such Person is a party and (ii) in the case of the Borrower,
the making of the Loans hereunder; that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

 

53



--------------------------------------------------------------------------------

(C)    that attached thereto is a true, correct and complete copy of the
certificate or articles of incorporation, partnership agreement or limited
liability agreement of such Person, certified as required in clause (i) above,
and that such governing document or documents have not been amended since the
date of the last amendment attached thereto,

(D)    as to the incumbency and specimen signature of each officer or director
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Person, and

(E)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Person or, to the knowledge of such Person, threatening the
existence of such Person.

(f)    The Collateral and Guarantee Requirement with respect to items to be
completed as of the Closing Date shall have been satisfied and the
Administrative Agent shall have received the results of a search of the UCC (or
equivalent under other similar law) filings made with respect to such Persons in
the appropriate jurisdictions and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released.

(g)    After giving effect to the Transactions, and the other transactions
contemplated hereby, the Borrower and its Restricted Subsidiaries shall have no
outstanding Indebtedness other than (i) the Loans and other extensions of credit
under this Agreement and (ii) other Permitted Indebtedness.

(h)    The Agents shall have received, to the extent invoiced, all
reimbursements or payments of all reasonable out-of-pocket expenses required to
be reimbursed or paid by the Borrower hereunder or under any Loan Document
(including, without limitation, the fees and expenses of Latham & Watkins LLP,
counsel to the Lenders).

(i)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clauses (a),
(b) and (g) of this Section 4.01.

(j)    The Closing (as such term is defined in the Purchase Agreement) shall
have occurred.

(k)    The Collateral Agent shall have received on or prior to the Closing Date
a pro forma organizational chart showing the MLP Entity and each of its
Subsidiaries (or categories thereof) after giving effect to the Buy-In
Transactions.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full, unless the Required Lenders shall otherwise
consent in writing, the Borrower will, and will cause each of its Restricted
Subsidiaries (and, to the extent expressly set forth below, other applicable
Subsidiaries) to:

 

54



--------------------------------------------------------------------------------

Section 5.01    Existence, Maintenance of Licenses, Property. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence or form, except (i) as otherwise expressly permitted
under Section 6.05 and (ii) for the liquidation or dissolution of any Restricted
Subsidiary if the assets of such Restricted Subsidiary exceed estimated
liabilities and are acquired by the Borrower or a Wholly Owned Subsidiary of the
Borrower in such liquidation or dissolution; provided, that Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Subsidiary Loan
Parties.

(b)    Do or cause to be done all things necessary to (i) in the Borrower’s
reasonable business judgment obtain, preserve, renew, extend and keep in full
force and effect the permits, franchises, authorizations, patents, trademarks,
service marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business and (ii) at all times maintain
and preserve all property necessary to the normal conduct of its business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as expressly permitted by this Agreement); in
each case in this paragraph (b) except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 5.02    Insurance. (a) Keep its insurable properties insured at all
times by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other reasonable insurance,
of such types (including, for the avoidance of doubt, property and casualty
insurance policies), to such extent and against such risks, as is customary with
companies in the same or similar businesses and maintain such other insurance as
may be required by law or any other Loan Document.

(b)    To the extent any “Building” or “Manufactured (Mobile) Home” (each, as
defined in the applicable Flood Insurance Laws and only to the extent not
constituting Excluded Assets) that comprises a Gathering Station (or part
thereof) constituting Mortgaged Property is subject to the provisions of the
Flood Insurance Laws, (i) (A) concurrently with the delivery of any Mortgage in
favor of the Collateral Agent in connection therewith, and (B) at any other time
after the delivery of such Mortgage, if necessary for compliance with applicable
Flood Insurance Laws, provide the Collateral Agent with a standard flood hazard
determination form for such Gathering Station and (ii) if any such Gathering
Station is located in an area designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent or the Collateral Agent may from time to time reasonably
require, and otherwise to ensure compliance with Flood Insurance Laws. In
addition, to the extent the Borrower and the Subsidiary Loan Parties fail to
obtain or maintain satisfactory flood insurance required pursuant to the
preceding sentence with respect to any Gathering Station that constitutes
Mortgaged Property, the Collateral Agent shall be permitted, in its sole
discretion, to obtain forced placed insurance at the Borrower’s expense to
ensure compliance with any applicable Flood Insurance Laws.

(c)    Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that

 

55



--------------------------------------------------------------------------------

required to be maintained under this Section 5.02 is taken out by the Borrower
or any Restricted Subsidiary; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies,
or an insurance certificate with respect thereto.

(d)    In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i)    none of the Agents, the Lenders or their respective agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.02, it being understood that
(A) the Borrower and its Restricted Subsidiaries shall look solely to their
insurance companies or any parties other than the aforesaid parties for the
recovery of such loss or damage and (B) such insurance companies shall have no
rights of subrogation against the Agents, the Lenders or their agents or
employees. If, however, the insurance policies do not provide waiver of
subrogation rights against such parties, as required above, then the Borrower
hereby agrees, to the extent permitted by law, to waive, and to cause each of
its Restricted Subsidiaries to waive, its right of recovery, if any, against the
Agents, the Lenders and their agents and employees; and

(ii)    the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of the Borrower or any
Restricted Subsidiary or the protection of their properties.

Section 5.03    Taxes and Contractual Obligations. (a) Pay and discharge
promptly when due all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
that such payment and discharge shall not be required with respect to any such
Tax, assessment, charge, levy or claim to the extent that (i) the validity or
amount thereof shall be contested in good faith by appropriate proceedings, and
the Borrower or the affected Restricted Subsidiary, as applicable, shall have
set aside on its books adequate reserves in accordance with GAAP with respect
thereto or (ii) the failure to pay or discharge would not reasonably be expected
to have a Material Adverse Effect.

(b)    With respect to payment obligations in any contract or agreement, pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature
that by law have become or might become a Lien (other than with respect to Liens
permitted pursuant to Section 6.02) imposed upon it or upon its Properties,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and adequate reserves in conformity with GAAP
with respect thereto have been provided on the books of the Borrower or the
affected Restricted Subsidiary or if the failure to pay, discharge or otherwise
satisfy such obligation would not reasonably be expected to have a Material
Adverse Effect.

 

56



--------------------------------------------------------------------------------

(c)     (i) Perform and observe in all material respects all of the covenants
and agreements (other than covenants or agreements to pay covered in
Section 5.03(b)) contained in each Material Contract to which the Borrower or a
Subsidiary Loan Party is a party that are provided to be performed and observed
on the part of the Borrower or such Subsidiary Loan Party (taking into account
any grace period); and (ii) diligently and in good faith enforce, using
appropriate procedures and proceedings, all of such Person’s material rights and
remedies under (including taking all diligent actions required to collect
amounts owed to such Person by any other parties thereunder) each Material
Contract, except, in the case of clauses (i) and (ii), where the failure to
comply with any of the foregoing could not reasonably be expected to have a
Material Adverse Effect.

Section 5.04    Financial Statements, Reports, Copies of Contracts, Etc. Furnish
to the Administrative Agent (which will promptly furnish such information to the
Lenders):

(a)    (i) within 120 days after the end of each fiscal year, the MLP Entity’s
Form 10-K in respect of such fiscal year, as filed with the SEC; or (ii) if the
MLP Entity is no longer a public company or, if at any time, the MLP Entity has
any direct operating Subsidiary other than the Borrower, within 120 days after
the end of each fiscal year, a consolidated balance sheet and related statements
of operations, cash flows and owners’ equity showing the financial position of
(A) the Borrower and its Restricted Subsidiaries on a consolidated basis and
(B) the Ohio Joint Ventures, in each case, as of the close of such fiscal year
and the consolidated results of its operations during such year and setting
forth in comparative form the corresponding figures for the prior fiscal year,
all audited by independent accountants of recognized national standing
reasonably acceptable to the Administrative Agent and accompanied by an opinion
of such accountants (which shall not be qualified in any material respect) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP or the financial position and results of operations of the Ohio Joint
Ventures, as applicable;

(b)    (i) within 60 days after the end of each of the first three fiscal
quarters of each fiscal year, the MLP Entity’s Form 10-Q in respect of such
fiscal quarter, as filed with the SEC; or (ii) if the MLP Entity is no longer a
public company or, if at any time, the MLP Entity has any direct operating
Subsidiary other than the Borrower, within 60 days after the end of each of the
first three fiscal quarters of each fiscal year, an unaudited consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of (A) the Borrower and its Restricted Subsidiaries on a
consolidated basis and (B) the Ohio Joint Ventures, in each case, as of the
close of such fiscal quarter and the consolidated results of its operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all certified by a Financial
Officer, on behalf of the Borrower, to the best of the Borrower’s knowledge, as
fairly presenting, in all material respects, the financial position and results
of operations of the Borrower and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP or the financial position and results of
operations of the Ohio Joint Ventures, as applicable (in each case, subject to
normal year-end audit adjustments and the absence of footnotes);

 

57



--------------------------------------------------------------------------------

(c)    concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Responsible Officer of the Borrower (A) certifying
(in the case of (b) above, to the best of the Borrower’s knowledge) that no
Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(B) setting forth a computation of the Financial Performance Covenants in detail
reasonably satisfactory to the Administrative Agent;

(d)    promptly after the same have been filed, notice that all periodic and
other available reports, proxy statements and other materials have been filed by
the MLP Entity (with respect to the Borrower or any Restricted Subsidiary), the
Borrower or any Restricted Subsidiary with the SEC, or distributed to its public
stockholders generally, if and as applicable;

(e)    if requested in writing by the Administrative Agent on or prior to the
last day of any calendar month, (A) within 10 days after the end of such
calendar month, a report detailing any repurchase, exchange or refinancing by
the MLP Entity, the Borrower or any Restricted Subsidiary during such month of
the 2022 Notes, the 2025 Notes or the SMPH Credit Agreement and (B) within 30
days after the end of such calendar month, an unaudited consolidated balance
sheet showing the financial position of the MLP Entity, the Borrower and its
Restricted Subsidiaries on a consolidated basis as at the end of such month;

(f)    concurrently with the delivery of financial statements under
Section 5.04(a), a certificate executed by a Responsible Officer of the Borrower
certifying compliance with Section 5.02(b) and providing evidence of such
compliance, including without limitation copies of any flood hazard
determination forms required to be delivered pursuant to Section 5.02(b), if
any;

(g)    promptly, a copy of all reports submitted to the board of directors or
equivalent governing body (or any committee thereof) of the General Partner, the
Borrower or any Restricted Subsidiary in connection with any material interim or
special audit made by independent accountants of the books of the Borrower or
any Restricted Subsidiary;

(h)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, or
such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender);

(i)    promptly upon request by the Administrative Agent, copies of: (i) each
Schedule SB (Single-Employer Defined Benefit Plan Actuarial Information) to the
annual report (Form 5500 Series) filed with the Internal Revenue Service with
respect to a Plan; (ii) the most recent actuarial valuation report for any Plan;
(iii) all notices received from a Multiemployer Plan sponsor or a Plan sponsor
or any governmental agency concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request;

 

58



--------------------------------------------------------------------------------

(j)    no later than 60 days following the first day of each fiscal year of the
Borrower, a copy of the annual budget for such fiscal year, in form and
substance reasonably satisfactory to the Administrative Agent;

(k)    promptly, and in any event within five Business Days of the Borrower
obtaining knowledge of (i) any loss, destruction, casualty or other insured
damage to or (ii) any taking under power of eminent domain or by condemnation or
similar proceeding of any Property of the Borrower or any Restricted Subsidiary,
that individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall notify the Agents, providing
reasonable details of such occurrence;

(l)    (A) promptly, and in any event within five Business Days after the
effectiveness thereof, copies of any amendments, waivers or other modifications
relating to any Material Indebtedness and (B) otherwise, promptly, and in any
event within thirty days of the Borrower or any Subsidiary Loan Party executing
any Material Contract (other than a Material Contract existing on the Closing
Date) and any material amendment, supplement or other modification to any other
Material Contract, copies of such new Material Contract, amendment, supplement
or other modification (it being understood that this clause (l) in no way
expands or otherwise modifies the limitation set forth in Section 6.09 with
respect to amendments and other modifications to Gathering Agreements or other
Material Contracts); and

(m)    concurrently with the delivery of the financial statements under
Section 5.04(a), a certificate executed by a Responsible Officer of the Borrower
certifying that as of December 31 of the preceding calendar year not less than a
substantial majority (as mutually agreed by the Borrower and the Administrative
Agent each acting reasonably and in good faith) of the value (including the fair
market value of improvements owned by the Borrower or any Subsidiary Loan Party
and located thereon or thereunder) of the Gathering System Real Property is
subject to the Lien of the Mortgage.

Documents required to be delivered pursuant to Section 5.04 (to the extent any
such documents are included in materials otherwise filed with the SEC) shall be
deemed to have been delivered on the earlier of (i) the date on which the MLP
Entity posts such documents, or provides a link thereto on the MLP Entity’s
website on the Internet or at http://www.sec.gov or (ii) the date on which such
documents are posted on the MLP Entity’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the MLP Entity shall deliver
electronic or paper copies of such documents to the Administrative Agent if
requested and (ii) the MLP Entity shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event the Administrative Agent shall have no responsibility to monitor
compliance by the MLP Entity with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Section 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders) written
notice of the following promptly after any Responsible Officer of the Borrower
or any Restricted Subsidiary obtains actual knowledge thereof:

 

59



--------------------------------------------------------------------------------

(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b)    the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, or any material development in any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against the Borrower or any Restricted
Subsidiary, with respect to which there is a reasonable probability of adverse
determination and which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect;

(c)    any other development specific to the Borrower or any Restricted
Subsidiary that is not a matter of general public knowledge and that has had, or
could reasonably be expected to have, a Material Adverse Effect; and

(d)    the occurrence of any ERISA Event that, together with all other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect.

Section 5.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its Property,
whether now in effect or hereafter enacted, except, other than with respect to
Sanctions, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect; provided,
that this Section 5.06 shall not apply to Environmental Laws, which are the
subject of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

Section 5.07    Maintaining Records; Access to Properties and Inspections;
Maintaining Gathering System. (a) Maintain all financial records in accordance
with GAAP and permit the Administrative Agent (or any Persons designated
thereby) or, upon the occurrence and during the continuation of an Event of
Default, any Lender, to visit and inspect the financial records and the
properties of the Borrower or any of its Restricted Subsidiaries at reasonable
times, upon reasonable prior notice to the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit the Administrative Agent (or any Persons designated thereby) or, upon the
occurrence and during the continuation of an Event of Default, any Lender, upon
reasonable prior notice to the Borrower to discuss the affairs, finances and
condition of the Borrower or any of its Restricted Subsidiaries with the
officers thereof, or the general partner, managing member or sole member
thereof, and independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract); provided, that, during any calendar year absent the occurrence and
continuation of an Event of Default, only one visit by the Administrative Agent
shall be at the Borrower’s expense; provided, further, that when an Event of
Default exists, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower.

(b)     (i) Except as set forth in Section 6.05 and subject to Permitted Real
Property Liens, maintain or cause the maintenance of the interests and rights
(1) with respect to the Pipeline Systems (and the related rights of way,
easements or other Real Property) to the extent

 

60



--------------------------------------------------------------------------------

that, individually or in the aggregate, the failure to maintain or cause the
maintenance of such interests and rights would not reasonably be expected to
have a Material Adverse Effect and (2) in all material respects with respect to
the Gathering Stations, (ii) subject to the Permitted Real Property Liens and
consistent with industry standards, maintain the Pipeline Systems within the
confines of the rights of way granted to the Borrower or the applicable
Subsidiary Loan Party or Restricted Subsidiary with respect thereto without
material encroachment upon any adjoining property and maintain the Gathering
Stations within the boundaries of the deeds and without material encroachment
upon any adjoining property, (iii) maintain such rights of ingress and egress
necessary to permit the Borrower, the Subsidiary Loan Parties or the Restricted
Subsidiaries to inspect, operate, repair, and maintain the Gathering System in
accordance with industry standards except to the extent that the failure to
maintain or cause the maintenance of such interests and rights, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; provided, that the Borrower or any Restricted Subsidiary may hire third
parties to perform these functions, and (iv) maintain all material agreements,
licenses, permits, and other rights required for any of the foregoing described
in clauses (i), (ii) and (iii) of this Section 5.07(b) in full force and effect
in accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder that could result in a termination or loss
thereof, except any such failure to maintain any thereof or make any such
payments, or any such default, that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.08    Use of Proceeds. Use the proceeds of the Loans solely for the
purposes described in Section 3.08.

Section 5.09    Compliance with Environmental Laws. Comply, cause all of the
Restricted Subsidiaries to comply, and make commercially reasonable efforts to
cause all lessees and other Persons occupying its properties to comply, with all
Environmental Laws applicable to its business, operations and properties; obtain
and maintain in full force and effect all material authorizations,
registrations, licenses and permits required pursuant to Environmental Law for
its business, operations and properties; and perform any investigation, remedial
action or cleanup required pursuant to the Release of any Hazardous Materials as
required pursuant to Environmental Laws, except, in each case with respect to
this Section 5.09, to the extent the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10    Further Assurances; Additional Subsidiary Loan Parties and
Collateral. Execute and deliver (i) any and all further documents, financing
statements, agreements and instruments (but in no event any documents, financing
statements, agreements or instruments that are more burdensome than requested by
the Administrative Agent (as defined in the Revolving Credit Agreement) under
the Revolving Credit Agreement), and take all such further actions (including
the filing and recording of financing statements, fixture filings, transmitting
utility filings, Mortgages and other documents and recordings of Liens in stock
registries or land title registries, as applicable, but in no event including
any actions that are more burdensome than requested by the Administrative Agent
(as defined in the Revolving Credit Agreement) under the Revolving Credit
Agreement), that may be appropriate, or that otherwise may be reasonably
requested by the Administrative Agent, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties,
and provide to the Administrative Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Collateral

 

61



--------------------------------------------------------------------------------

Documents (with such evidence provided and reasonably satisfactory to the
collateral agent or administrative agent under the Revolving Credit Agreement
with respect to the Liens granted to secure the Revolving Obligations being
deemed to be in form and substance reasonably satisfactory to the Administrative
Agent), and (ii) all such other documents, agreements and instruments reasonably
requested by the Administrative Agent to cure any defects in the Loan Documents
and the Transactions contemplated hereby.

Section 5.11    Fiscal Year. Cause its fiscal year to end on December 31.

Section 5.12    Post-Closing Conditions. Within 90 days following the Closing
Date, or such longer period of time (a) to the extent any such actions are not
or cannot be completed within such timeframe as a result of the occurrence of
the COVID-19 pandemic (including without limitation, as a result of any notary
services being unavailable) after the use of commercially reasonable efforts to
do so or without undue burden or expense or risk to human health, as may
reasonably be required or (b) as the Collateral Agent (acting at the written
direction of the Administrative Agent) may consent to in its sole discretion,
the Collateral Agent shall receive the following with respect to each Closing
Date Gathering Station Real Property and each Closing Date Pipeline Systems Real
Property:

a Mortgage, duly executed and acknowledged by the Borrower or the applicable
Subsidiary Loan Party, and in the proper form for recording in the applicable
recording office, together with such certificates, affidavits or questionnaires
as shall be required under applicable law in connection with the recording or
filing thereof, in each case in form and substance reasonably satisfactory to
the Collateral Agent.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full, unless the Required Lenders shall otherwise
consent in writing, the Borrower will not, and will not cause or permit any of
its Restricted Subsidiaries (and, to the extent expressly set forth below, other
applicable Subsidiaries) to:

Section 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a)    Indebtedness existing on the Closing Date and set forth on Schedule 6.01
(excluding Indebtedness under clause (b) of this Section 6.01) and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
intercompany Indebtedness Refinanced with Indebtedness owed to a Person not
affiliated with the Borrower or any Restricted Subsidiary of the Borrower);

(b)    Indebtedness created hereunder and under the other Loan Documents;

(c)    Indebtedness of the Borrower and the Restricted Subsidiaries pursuant to
Permitted Swap Agreements;

 

62



--------------------------------------------------------------------------------

(d)    Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary of the Borrower, pursuant to reimbursement or indemnification
obligations to such Person; provided that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than 30 days following such
incurrence;

(e)    unsecured Indebtedness of the Borrower or any Subsidiary Loan Party owing
to any other Loan Party (the “Subordinated Intercompany Debt”), provided, that
such Indebtedness is not held, assigned, transferred, negotiated or pledged to
any Person other than a Loan Party, and provided, further, that any such
Indebtedness for borrowed money shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

(f)    Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds, labor bonds and completion or performance guarantees
and similar obligations, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and Indebtedness arising out of
advances on exports, advances on imports, advances on trade receivables,
customer prepayments and similar transactions in the ordinary course of business
and consistent with past practice;

(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (i) such Indebtedness (other
than credit or purchase cards) is extinguished within five Business Days of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h)    (i) Indebtedness of a Restricted Subsidiary acquired after the Closing
Date or a Person merged into, amalgamated or consolidated with the Borrower or
any Restricted Subsidiary after the Closing Date and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case,
exists at the time of such acquisition, merger, amalgamation or consolidation
and is not created in contemplation of such event and where such acquisition,
merger, amalgamation or consolidation is permitted by this Agreement and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided, that the aggregate principal amount of such Indebtedness
outstanding at any time (together with Indebtedness outstanding pursuant to this
paragraph (h) and paragraph (i) of this Section 6.01 and the Remaining Present
Value of outstanding leases permitted under Section 6.03), shall not exceed the
greater of (A) U.S.$50.0 million and (B) 5.5% of Consolidated Total Assets;

(i)    Capital Lease Obligations (including any Sale and Lease-Back Transaction
that is permitted under Section 6.03) and Purchase Money Obligations to the
extent that the aggregate total of all such Capital Lease Obligations and
Purchase Money Obligations outstanding at any one time (together with
Indebtedness outstanding pursuant to this paragraph (i) and paragraph (h) of
this Section 6.01 and the Remaining Present Value of outstanding leases
permitted under Section 6.03), shall not exceed the greater of
(A) U.S.$50.0 million and (B) 5.5% of Consolidated Total Assets;

 

63



--------------------------------------------------------------------------------

(j)    other secured junior Indebtedness of the Borrower or any Subsidiary Loan
Party; provided, that (i) the Liens securing the Obligations shall be senior to
the Liens securing such other secured junior Indebtedness, (ii) on or prior to
the incurrence or creation of such other Indebtedness, the agent and lenders
under such facility shall have entered into such intercreditor agreements as may
be reasonably required or agreed by the Administrative Agent, (iii) to the
extent required by Section 2.04(b) and Section 2.04(c), the Net Proceeds of such
secured junior Indebtedness is applied to prepay the Loans, (iv) no such secured
junior Indebtedness shall provide for a final maturity date, scheduled
amortization or any other scheduled repayment, mandatory redemption or sinking
fund obligation prior to the Maturity Date, (v) the incurrence of such senior
secured junior Indebtedness is permitted by the Revolving Credit Facility, and
(vi) no Default or Event of Default then exists or would result therefrom;

(k)    Guarantees (i) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party expressly permitted to
be incurred under this Agreement, (ii) by the Borrower or any Restricted
Subsidiary of Indebtedness of any Restricted Subsidiary that is not a Subsidiary
Loan Party to the extent permitted by Section 6.04, and (iii) by any Restricted
Subsidiary that is not a Subsidiary Loan Party of Indebtedness of another
Restricted Subsidiary that is not a Subsidiary Loan Party; provided, that
Guarantees under clause (ii) of this Section 6.01(k) and any other Guarantees by
the Borrower or any Subsidiary Loan Party under this Section 6.01(k) of any
other Indebtedness of a Person that is subordinated to other Indebtedness of
such Person shall be expressly subordinated to the Obligations on terms
consistent with those used, or to be used, for Subordinated Intercompany Debt;

(l)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn outs or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary, other
than Guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

(m)    Indebtedness supported by any Letter of Credit (as defined in the
Revolving Credit Agreement) that is (i) outstanding on the Closing Date or
(ii) issued after the Closing Date in connection with agreements existing on the
Closing Date that contemplate or require the issuance of letters of credit;
provided, that (x) any such Letter of Credit shall be issued in connection with
the Double E Joint Venture or otherwise issued in respect of Indebtedness
incurred in the ordinary course of business or with respect to trade payables
and (y) the aggregate amount available to be drawn under all such Letters of
Credit shall not exceed $100.0 million.

(n)    Indebtedness consisting of Permitted Junior Debt;

(o)    Guarantees of Indebtedness of Unrestricted Subsidiaries and other Persons
that are not Loan Parties or Restricted Subsidiaries to the extent that
Investments are permitted under Section 6.04(g);

 

64



--------------------------------------------------------------------------------

(p)    other unsecured Indebtedness not otherwise permitted by this Section 6.01
in an aggregate principal amount at any time outstanding not to exceed
U.S.$25.0 million;

(q)    Indebtedness of Summit Permian incurred pursuant to the IRB Lease
Agreement;

(r)    Indebtedness incurred under the Revolving Credit Agreement and
Indebtedness pursuant to any Secured Swap Agreements (as defined in the
Revolving Credit Agreement) constituting Permitted Swap Agreements and entered
into to effectively cap, collar or exchange interest rates with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary Loan
Party; provided that such Indebtedness (i) is subject at all times to the
Intercreditor Agreement and (ii) the aggregate principal amount at any time
outstanding under the Revolving Credit Agreement shall not exceed
U.S.$1.0 billion; and provided further, that before and after giving effect to
such incurrence, the Borrower shall be in compliance on a Pro Forma Basis with
the Financial Performance Covenants, as computed as of the date of the
incurrence of such Indebtedness;

(s)    Indebtedness incurred under the NewCo Credit Agreement; provided that
such Indebtedness is subject at all times to the Intercreditor Agreement; and

(t)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (s) above.

Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
Property (including stock or other securities of any Person, including of any
Restricted Subsidiaries) at the time owned by it or on any income or revenues or
rights in respect of any thereof, except (without duplication):

(a)    Liens on Property of the Borrower and its Restricted Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02; provided, that such
Liens shall secure only those obligations that they secure on the Closing Date
(and extensions, renewals and Refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other Property of the
Borrower or any of its Restricted Subsidiaries;

(b)    any Lien created under the Loan Documents (or otherwise securing the
Obligations) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage;

(c)    any Lien on any Property of the Borrower or any Restricted Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that (i) such Lien does not apply to any other
Property of the Borrower or any Restricted Subsidiary not securing such
Indebtedness at the date of the acquisition of such Property (other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but

 

65



--------------------------------------------------------------------------------

for such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition and (iii) in the case of a Lien securing
Permitted Refinancing Indebtedness, such Lien is permitted in accordance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”;

(d)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent or that are being contested in compliance with Section 5.03;

(e)    Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 45 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Restricted Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP;

(f)    (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations under U.S. or foreign law and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;

(g)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, costs of litigation where required by law,
performance and return of money bonds, warranty bonds, bids, leases, government
contracts, trade contracts, completion or performance guarantees and other
obligations of a like nature incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(h)    zoning restrictions, by-laws and other ordinances of Governmental
Authorities, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, permits, special assessments, development agreements,
deferred services agreements, restrictive covenants, owners’ association
encumbrances, rights of way, restrictions on use of real property and other
similar encumbrances that do not render title unmarketable and that, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of the Borrower or any Restricted Subsidiary or would not result in
a Material Adverse Effect;

(i)    security interests in respect of Purchase Money Obligations (including
Capital Lease Obligations) with respect to equipment or other property or
improvements thereto acquired (or, in the case of improvements, constructed) by
the Borrower or any of its Restricted Subsidiaries (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided, that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof) and (ii) such

 

66



--------------------------------------------------------------------------------

security interests do not apply to any other Property of the Borrower or any
Restricted Subsidiaries (other than to accessions to such equipment or other
property or improvements) except to the extent that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

(j)    Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(k)    Liens disclosed by any title insurance policies, title commitments or
title reports with respect to the Mortgaged Properties and any replacement,
extension or renewal of any such Lien; provided, that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;
provided, further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(l)    any interest or title of, or Liens created by, a lessor under any leases
or subleases entered into by the Borrower or any Restricted Subsidiary, as
tenant, in the ordinary course of business;

(m)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or securities intermediaries
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;

(n)    Liens arising solely by virtue of any statutory or common law provision
relating to security intermediaries’ or banker’s liens, rights of set-off or
similar rights;

(o)    Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) and covering the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(p)    licenses of intellectual property granted in the ordinary course of
business;

(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods, machinery or other equipment;

(r)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(s)    Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business;

 

67



--------------------------------------------------------------------------------

(t)    Liens securing insurance premium financing arrangements in an aggregate
principal amount not to exceed 2.0% of Consolidated Total Assets; provided, that
such Lien is limited to the applicable insurance contracts;

(u)    Liens given to a public utility or any Governmental Authority when
required by such utility or Governmental Authority in connection with the
operations of the Borrower or any Restricted Subsidiary;

(v)    Liens in connection with subdivision agreements site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements in connection with the use of Real
Property;

(w)    Liens in favor of any tenant, occupant or licensee under any lease,
occupancy agreement or license with the Borrower or any Restricted Subsidiary;

(x)    Liens restricting or prohibiting access to or from lands abutting
controlled access highways or covenants affecting the use to which lands may be
put;

(y)    Liens incurred or pledges or deposits made in favor of a Governmental
Authority to secure the performance of the Borrower or any Restricted Subsidiary
under any Environmental Law to which any assets of such Person are subject;

(z)    Liens consisting of minor irregularities in title, boundaries, or other
minor survey defects, easements, leases, restrictions, servitudes, licenses,
permits, reservations, exceptions, zoning restrictions, rights of way,
conditions, covenants, mineral or royalty rights or reservations or oil, gas and
mineral leases and rights of others in any property of the Borrower or any
Restricted Subsidiary, including rights of eminent domain (including those for
streets, roads, bridges, pipes, pipelines, natural gas gathering systems,
processing facilities, railroads, electric transmission and distribution lines,
telegraph and telephone lines, the removal of oil, gas or other minerals or
other similar purposes, flood control, air rights, water rights, rights of
others with respect to navigable waters, sewage and drainage rights) that exist
as of the Closing Date or at the time the affected property is acquired, or are
granted by the Borrower or any Restricted Subsidiary in the ordinary course of
business and other similar charges or encumbrances which do not secure the
payment of Indebtedness by the Borrower or any Restricted Subsidiary and
otherwise do not materially interfere with the occupation, use and enjoyment by
the Borrower or any Restricted Subsidiary of any Mortgaged Property in the
normal course of business or materially impair the value thereof;

(aa)    contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
gathering agreements, storage and terminalling agreements, throughput
agreements, equipment rental agreements and other agreements which are

 

68



--------------------------------------------------------------------------------

usual and customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
provided, that any such Lien referred to in this clause (bb) does not materially
impair (i) the use of the property covered by such Lien for the purposes for
which such Property is held by the Borrower or Restricted Subsidiary, or
(ii) the value of such Property subject thereto;

(bb)    (i) Liens that secure Indebtedness permitted to be incurred under
Section 6.01(j) and (ii) Liens not otherwise permitted under this Section 6.02
securing obligations in an aggregate amount not to exceed U.S.$25.0 million;
provided, however, that no part of the Pipeline Systems that is not the subject
of a Lien in favor of the Collateral Agent, for the benefit of the Secured
Parties, may be the subject of a Lien permitted by this clause (bb); provided,
further, that no Indebtedness for borrowed money may be the subject of a Lien
permitted by subclause (ii) of this clause (bb);

(cc)    Liens created in the ordinary course of business upon specific items of
inventory or other goods and proceeds of the Borrower or any of its Restricted
Subsidiaries securing such Person’s obligations in respect of banker’s
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

(dd)    licenses granted in the ordinary course of business and leases of
property of the Loan Parties that are not material to the business and
operations of the Loan Parties;

(ee)    Liens in cash collateral securing obligations of any Loan Party with
respect to (i) Secured Swap Agreements (as defined in the Revolving Credit
Agreement) constituting Permitted Swap Agreements and entered into to
effectively cap, collar or exchange interest rates with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary Loan
Party and (ii) other Permitted Swap Agreements in an amount not to exceed
U.S.$25.0 million at any time;

(ff)    any purchase option, call or similar right of a third party with respect
to Equity Interests or securities representing an interest in (i) a joint
venture or (ii) an Unrestricted Subsidiary;

(gg)    the lease (and any liens arising from such lease) of the Eddy County
Project (or any portion thereof) by Summit Permian from Eddy County in
connection with the IRB Transactions; and

(hh)    Liens that secure Indebtedness permitted to be incurred under
Section 6.01(r) and Section 6.01(s).

Notwithstanding the foregoing or anything else to the contrary in any other Loan
Document, (i) no Liens shall be permitted to exist, directly or indirectly, on
Pledged Collateral (including any Pledged Collateral pledged by the MLP Entity),
other than the Liens described in clauses (b), (d), (e), (n), (u), (bb), (ff)
and (hh), (ii) no Liens shall be permitted to exist, directly or indirectly, on
Pledged Collateral that are prior and superior in right to Liens in favor of the

 

69



--------------------------------------------------------------------------------

Collateral Agent, for the benefit of the Secured Parties, other than Liens that
have priority by operation of law, (iii) no Liens shall be permitted to exist,
directly or indirectly, on Collateral (other than Pledged Collateral or
Mortgaged Property), including any Collateral pledged by the MLP Entity, that
are prior and superior in right to any Liens in favor of the Collateral Agent,
for the benefit of the Secured Parties, other than Liens permitted by this
Section 6.02 and (iv) no Liens shall be permitted to exist, directly or
indirectly, on Mortgaged Property or the Pipeline Systems, other than Liens in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
Permitted Real Property Liens.

Section 6.03    Sale and Lease-back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that a Sale and Lease-Back Transaction shall be permitted so long as
at the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, the Remaining Present Value of all
outstanding leases permitted under this Section 6.03 (other than the IRB Lease
Agreement), when aggregated with the Indebtedness referred to in Sections
6.01(h) and (i), does not exceed U.S.$50.0 million; provided, further, that the
IRB Transactions shall be permitted under this Section 6.03 to the extent
constituting any Sale and Lease-Back Transaction, but solely to the extent that
(1) prior to the sale or transfer of such property, all such property shall be
subject to a first priority lien on and security interest in favor of the
Collateral Agent, for the benefit of the Secured Parties, and (2) the sale or
transfer of such property shall be subject to the Liens created under the Loan
Documents and such Liens shall continue in effect after such sale or transfer.

Section 6.04    Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger or amalgamation with a Person that is not a
Restricted Subsidiary immediately prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and the Restricted Subsidiaries, which cash management operations
shall not extend to any Person that is not a Restricted Subsidiary) to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest (each, an “Investment”), in any other Person, except:

(a)    Investments after the Closing Date by the Borrower and any Subsidiary
Loan Party in the Borrower or any Subsidiary Loan Party;

(b)    Permitted Investments and Investments that were Permitted Investments
when made;

(c)    (i) so long as no Default or Event of Default has occurred and is
continuing (both before and immediately after giving effect to the applicable
loans or advances), loans and advances to employees of the Borrower, any of its
Restricted Subsidiaries or, to the extent such employees are providing services
rendered on behalf of the Borrower or any Subsidiary Loan Party, any Parent
Company in the ordinary course of business not to exceed U.S.$5.0 million in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof) and (ii) advances of payroll payments and expenses to
employees of the Borrower, any of its Restricted Subsidiaries or, to the extent
such employees are providing services on behalf of the Borrower or any
Subsidiary Loan Party, any Parent Company in the ordinary course of business;

 

70



--------------------------------------------------------------------------------

(d)    accounts receivable arising and trade credit granted in the ordinary
course of business and any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business;

(e)    Swap Agreements permitted under Section 6.13 and Section 6.01;

(f)    Investments existing on the Closing Date and set forth on Schedule 6.04;

(g)    so long as immediately before and after giving effect to such Investment,
no Default or Event of Default has occurred and is continuing, other Investments
by the Borrower or any of its Restricted Subsidiaries in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed U.S.$10.0 million;

(h)    Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder) after the Closing Date by Restricted Subsidiaries
that are not Subsidiary Loan Parties in the Borrower or any Subsidiary Loan
Party;

(i)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(j)    Guarantees by the Borrower or any of its Restricted Subsidiaries of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by any Restricted
Subsidiary in the ordinary course of business;

(k)    Investments in (i) the Bakken Joint Venture in an aggregate amount not to
exceed U.S.$350.0 million and (ii) the Bison Joint Venture in an aggregate
amount not to exceed U.S. $50.0 million; provided that both immediately before
and after giving effect thereto: (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (ii) the Borrower and
its Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect to such Investment with the Financial Performance Covenants, each
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries;

(l)    Investments in the Ohio Joint Ventures constituting (i) the purchase of
Equity Interests in the Ohio Joint Ventures owned on the Closing Date, including
any options to acquire future Equity Interests, and (ii) the exercise of any
options acquired pursuant to clause (i) hereof; provided, in each case, that
both immediately before and after giving effect thereto: (A) no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(B) the Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis after

 

71



--------------------------------------------------------------------------------

giving effect to such Investment with the Financial Performance Covenants, each
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries;

(m)    Investments in the Ohio Joint Ventures constituting of (i) purchases of
additional Equity Interests in the Ohio Joint Ventures from holders of Equity
Interests in the Ohio Joint Ventures (other than Summit Midstream Partners
Holdings, LLC) and (ii) investments in response to capital calls in respect of
the Ohio Joint Ventures that maintain the Borrower’s then existing ownership
percentage therein; provided, in each case, that immediately before such
Investment and after giving effect thereto, (A) the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis, with the Financial
Performance Covenants, each recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Restricted Subsidiaries and (B) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;

(n)    Investments by Summit Permian Finance Co constituting the IRBs; and

(o)    Investments in the Double E Joint Venture constituting (i) the
contribution to the Double E Joint Venture on the Revolving Second Amendment
Effective Date of the assets contemplated by the Double E Contribution Agreement
and (ii) additional Investments therein after the Revolving Second Amendment
Effective Date; provided, in the case of sub-clause (ii), that immediately
before such Investment and after giving effect thereto, (A) the Borrower and its
Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, with the
Financial Performance Covenants, each recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower and its Restricted Subsidiaries
and (B) no Default or Event of Default shall have occurred and be continuing or
would result therefrom.

Section 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into, amalgamate with or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of the Borrower or any Subsidiary Loan Party or other Restricted Subsidiary of
the Borrower, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
Person or, except as permitted by Section 5.01(a), liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), except that this
Section shall not prohibit:

(a)    (i) the purchase and sale of inventory, supplies, materials and equipment
and the purchase and sale of rights or licenses or leases of intellectual
property, in each case in the ordinary course of business by the Borrower or any
of its Restricted Subsidiaries, (ii) the sale of any other asset in the ordinary
course of business by the Borrower or any Restricted Subsidiary, (iii) the sale
of surplus, obsolete or worn out equipment or other property in the ordinary
course of business by the Borrower or any of its Restricted Subsidiaries or
(iv) the sale of Permitted Investments in the ordinary course of business;

 

72



--------------------------------------------------------------------------------

(b)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, (i) the merger or
consolidation of any Restricted Subsidiary into the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) the merger or
consolidation of any Restricted Subsidiary into or with the Borrower or any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is the Borrower or a Subsidiary Loan Party, (iii) the merger,
amalgamation or consolidation of any Restricted Subsidiary that is not a
Subsidiary Loan Party into or with any other Restricted Subsidiary that is not a
Subsidiary Loan Party, (iv) the liquidation, winding up or dissolution or change
in form of entity of any Restricted Subsidiary if the Borrower determines in
good faith that such liquidation, winding up, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) the change in form of entity of the Borrower if the Borrower
determines in good faith that such change in form is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders;

(c)    sales, transfers, leases or other dispositions to the Borrower or to a
Restricted Subsidiary, upon voluntary liquidation or otherwise;

(d)    Sale and Lease-Back Transactions permitted by Section 6.03;

(e)    Investments permitted by Section 6.04, Liens permitted by Section 6.02
and dividends and distributions permitted by Section 6.06;

(f)    the sale of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;

(g)    sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided, that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed, in
any fiscal year of the Borrower, U.S.$25.0 million; provided, further, that
after giving effect thereto, no Default or Event of Default shall have occurred;

(h)    licensing and cross-licensing arrangements involving any technology or
other intellectual property of the Borrower or any Restricted Subsidiary in the
ordinary course of business;

(i)    abandonment, cancellation or disposition of any intellectual property of
the Borrower in the ordinary course of business; and

(j)    disposition of each of (i) the Double E Joint Venture, (ii) the Lane
Plant, (iii) the Bakken Joint Venture, (iv) the Bison Joint Venture and (v) the
assets of, or equity interests in, Mountaineer and Summit Utica; provided that
(A) such disposition is permitted by the Revolving Credit Facility, (B) no
Default or Event of Default then exists or would result therefrom, (C) the
consideration received by Borrower or the applicable Restricted Subsidiary in
respect of such disposition is at least equal to the fair market value as
determined by the Borrower of the assets subject to such disposition and (D) the
Net Proceeds of such disposition are applied (x) to repay, prepay, purchase or
repurchase the 2022 Notes, the 2025 Notes or loans incurred under the Revolving
Credit Agreement; provided, that either (i) any such repayment or prepayment of
loans

 

73



--------------------------------------------------------------------------------

incurred under the Revolving Credit Agreement shall permanently reduce the
Commitments (as defined in the Revolving Credit Agreement) thereunder or
(ii) within 10 Business Days of such repayment or prepayment, the Borrower
prepays the Loans in an amount (the “Prepayment Amount”) equal to 20% of the
amount of such repayment or prepayment, at the Borrower’s election and in its
sole discretion; provided that for purposes of this clause (ii), the Borrower
may use a ratable portion of the Prepayment Amount to prepay Indebtedness
outstanding under the NewCo Credit Agreement (with such prepaid Indebtedness
permanently extinguished), in an amount not to exceed the product of (1) the
Prepayment Amount multiplied by (2) a fraction, the numerator of which is the
outstanding principal amount of Indebtedness under the NewCo Credit Agreement
and the denominator of which is the sum of the outstanding principal amount of
Indebtedness under the NewCo Credit Agreement and the outstanding principal
amount of Loans hereunder) and (y) without duplication of amounts prepaid
pursuant to clause (x) above, to the extent required by Section 2.04(b) and
Section 2.04(c), to prepay the Loans.

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Borrower or any Subsidiary of the Borrower may, so long as no Event of
Default shall have occurred and be continuing or would result therefrom, sell,
transfer or otherwise dispose of the assets of, or Equity Interests in, any
Unrestricted Subsidiary or any Person that is not a Subsidiary to any Person,
(ii) no sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions to the
Borrower and the Subsidiary Loan Parties pursuant to the foregoing clauses
(g) or (j) or Section 6.05(c) hereof) unless such disposition is for fair market
value, (iii) no sale, transfer or other disposition of assets in excess of
U.S.$5.0 million shall be permitted by paragraph (a)(i), (a)(ii), (a)(iv), (d),
(g) or (j) of this Section 6.05 unless such disposition is for at least 75% cash
consideration; provided, that for purposes of clause (iii) above, the amount of
any secured Indebtedness or other Indebtedness of a Subsidiary of the Borrower
that is not a Subsidiary Loan Party (as shown on the MLP Entity’s or the
Borrower’s, as applicable, most recent balance sheet or in the notes thereto)
that is assumed by the transferee of any such assets shall be deemed to be cash
and (iv) the Borrower shall, in no event, be incorporated or organized under the
laws of any jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

Section 6.06    Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value any shares of any class of its Equity Interests or set aside any amount
for any such purpose; provided, that:

(a)    any Restricted Subsidiary of the Borrower may declare and pay dividends
to, repurchase its Equity Interests from, or make other distributions to,
directly or indirectly, the Borrower or any Restricted Subsidiary (or, with
respect to any Restricted Subsidiary that is not a Wholly Owned Subsidiary of
the Borrower, to each parent of such Restricted Subsidiary (including the
Borrower, any other Restricted Subsidiary that is a direct or indirect parent of
such Restricted Subsidiary and each other owner of Equity Interests of such
Restricted Subsidiary) on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Restricted Subsidiary) based on their
relative ownership interests);

 

74



--------------------------------------------------------------------------------

(b)    the Borrower and each of its Restricted Subsidiaries may repurchase,
redeem or otherwise acquire or retire to finance any such repurchase, redemption
or other acquisition or retirement for value any Equity Interests of the
Borrower or any of its Restricted Subsidiaries held by any current or former
officer, director, consultant, or employee of the Borrower or any Subsidiary of
the Borrower or, to the extent such Equity Interests were issued as compensation
for services rendered on behalf of the Borrower or any Subsidiary Loan Party,
any employee of any Parent Company, pursuant to any equity subscription
agreement, stock option agreement, shareholders’, members’ or partnership
agreement or similar agreement, plan or arrangement or any Plan and the Borrower
and Restricted Subsidiaries may declare and pay dividends to the Borrower or any
other Restricted Subsidiary of the Borrower the proceeds of which are used for
such purposes; provided, that the aggregate amount of such purchases or
redemptions in cash under this paragraph (b) shall not exceed in any fiscal year
U.S.$10.0 million (plus the amount of net proceeds (i) received by the Borrower
during such calendar year from sales of Equity Interests of the Borrower to
directors, consultants, officers or employees of the Borrower or any of its
Affiliates in connection with permitted employee compensation and incentive
arrangements and (ii) of any key-man life insurance policies received during
such calendar year) which, if not used in any year, may be carried forward to
any subsequent calendar year;

(c)    if no Default or Event of Default then exists or would result therefrom,
then the Borrower may declare and pay dividends or make other distributions from
the proceeds of any substantially concurrent issuance or sale of Equity
Interests permitted to be made under this Agreement other than an Additional
Equity Contribution or a Specified Equity Contribution; provided, that the
proceeds of an issuance or sale to a Restricted Subsidiary may not be used to
declare or pay dividends or make other distributions;

(d)    noncash repurchases, redemptions or exchanges of Equity Interests deemed
to occur upon exercise of stock options or exchange of exchangeable shares if
such Equity Interests represent a portion of the exercise price of such options;

(e)    the Borrower may declare and pay dividends or make other distributions to
the MLP Entity in order to make any payment with respect to the Deferred True-up
Obligation to the extent permitted by Section 6.09(d); and

(f)    the Borrower may repay capital invested in it by the MLP Entity or may
declare and make distributions on or with respect to the Equity Interests of the
Borrower or any other Loan Party with Available Cash on a quarterly basis in an
aggregate amount necessary to pay regularly scheduled interest in respect of the
Deferred True-up Obligation and make prepayments in respect of the Deferred
True-up Obligation, which aggregate amount shall not exceed U.S.$6.0 million per
calendar quarter plus an aggregate amount not to exceed the amount necessary for
SMPH to pay and satisfy the losses, liabilities and expenses relating to the
Marmon Matter (as defined in the Purchase Agreement) and other expenses
associated with any environmental indemnification obligations plus solely to the
extent necessary to avoid a “Default” or “Event of Default” as defined in and
under the SMPH Credit Agreement, an aggregate amount not to exceed
U.S.$20.0 million; provided, that immediately before and after giving effect to
such repayment, declaration or distribution, (i) no Default or Event of Default
then exists or would result therefrom, and (ii) the Borrower shall be in
compliance (on a Pro Forma Basis and after giving effect to the making of such
distribution) with the Financial Performance Covenants as of the end of the
immediately preceding fiscal quarter.

 

75



--------------------------------------------------------------------------------

Section 6.07    Transactions with Affiliates. (a) Sell or transfer any Property
to, or purchase or acquire any Property from, or otherwise engage in any other
transaction (or series of related transactions) with, any of its Affiliates,
unless such transaction is (or, if a series of related transactions, such
transactions, taken as a whole, are) upon terms that are no less favorable
(after taking into account the totality of the relationships between the parties
involved, including other transactions that may be particularly favorable to the
Borrower or any of its Restricted Subsidiaries) to the Borrower or such
Restricted Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate; provided, that
this clause (a) shall not apply to the indemnification of directors (or persons
holding similar positions for non-corporate entities) of the Borrower and its
Restricted Subsidiaries in accordance with customary practice.

(b)    The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share programs and other equity based plans customarily
maintained by similar companies and the granting and performance of registration
rights approved by the board of directors of any Restricted Subsidiary, as
applicable,

(ii)    transactions among the Borrower and the other Loan Parties and
transactions among the Restricted Subsidiaries that are not Subsidiary Loan
Parties otherwise permitted by this Agreement,

(iii)    any indemnification agreement or any similar arrangement entered into
with directors, officers, consultants and employees of the Borrower or any of
its Affiliates in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Borrower
and its Restricted Subsidiaries in the ordinary course of business and, to the
extent such fees and indemnities are directly attributable to services rendered
on behalf of the Borrower or the Subsidiary Loan Parties, any employee of any
Parent Company,

(iv)    transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment would not have a Material Adverse Effect,

(v)    any employment agreement or employee benefit plan entered into by the
Borrower or any of its Affiliates in the ordinary course of business or
consistent with past practice and payments pursuant thereto,

 

76



--------------------------------------------------------------------------------

(vi)    transactions otherwise permitted under Section 6.06 and Investments
permitted by Section 6.04,

(vii)    any purchase by the MLP Entity of Equity Interests of the Borrower, so
long as the Collateral and Guarantee Requirement is complied with in respect of
such Equity Interests,

(viii)    payments by the Borrower or any of its Restricted Subsidiaries to the
MLP Entity made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
General Partner or the board of directors or equivalent governing body (or any
committee thereof) of any Restricted Subsidiary, as applicable, in good faith,

(ix)    transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,

(x)    any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is (A) in the good faith determination of
the Borrower qualified to render such letter and (B) reasonably satisfactory to
the Administrative Agent, which letter states that such transaction is on terms
that are no less favorable to the Borrower or Restricted Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a Person that is not an Affiliate,

(xi)    if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower where
such Person is treated no more favorably than the other holders of Indebtedness
of the Borrower or any such Restricted Subsidiary or (B) of Equity Interests of
the Borrower or any Restricted Subsidiary of the Borrower where such Person is
treated no more favorably than the other holders of Equity Interests of the
Borrower or such Restricted Subsidiary,

(xii)    payments by the Borrower or any of its Restricted Subsidiaries to any
Affiliate in respect of compensation, expense reimbursement, or benefits to or
for the benefit of current or former employees, independent contractors or
directors of the Borrower or any of its Subsidiaries, or, to the extent such
compensation, expense reimbursement, or benefits are directly attributable to
services rendered on behalf of the Borrower or any Subsidiary Loan Party, any
employee of any Parent Company,

(xiii)    any transaction with an Affiliate that satisfies the requirements of
Section 7.9 of the MLP Entity’s Partnership Agreement,

 

77



--------------------------------------------------------------------------------

(xiv)    any transaction that is permitted under affiliate fairness rules (or
similar requirements) of FERC or any other Governmental Authority that regulates
any Loan Party or any Subsidiary thereof, and

(xv)    transactions pursuant to the Double E Transaction Documents as in effect
on the Revolving Second Amendment Effective Date, to the extent not otherwise
prohibited hereunder; provided, however, that all transactions pursuant to the
Double E Operations and Maintenance Agreement and the Double E Construction
Management Agreement (each as in effect on the Revolving Second Amendment
Effective Date) shall be on commercially reasonable economic terms, as
determined in good faith by a Financial Officer of the Borrower.

Section 6.08    Business of the Borrower and the Restricted Subsidiaries.
Notwithstanding any other provisions hereof, with respect to the Borrower and
each Restricted Subsidiary, engage at any time in any business or business
activity other than any business or business activity conducted by it on the
Closing Date, Midstream Activities and any business or business activities
incidental or related thereto, or any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary or complementary thereto, including, without limitation, the
consummation of the Transactions.

Section 6.09    Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-laws and Certain Other Agreements; Etc.
(a) Amend or modify or grant any waiver or release under or terminate in any
manner (i) with respect to the Borrower or any Restricted Subsidiary, such
Person’s articles or certificate of incorporation or the by-laws, partnership
agreement or limited liability company operating agreement, as applicable, or
(ii) any Material Indebtedness, the Gathering Agreements or any other Material
Contract, in the case of the foregoing clauses (i) and (ii), if such amendment,
modification, waiver, release or termination could reasonably be expected to
result in a Material Adverse Effect or affect the assignability of any such
contract or agreement in a manner that would materially impair the rights,
remedies or benefits of the Secured Parties under the Collateral Documents
(including in such agreement as Collateral). In no event shall an Unrestricted
Subsidiary assume, take assignment of or otherwise obtain any rights of any Loan
Party under any Gathering Agreement now or hereinafter in effect relating to or
providing for the provision of services by any Loan Party in connection with the
Gathering System. For the avoidance of doubt, amendments or modifications to any
such contracts for the addition of any drill pad or any receipt and delivery
point, and modifications to fees (except any decrease to fees such that the
overall expected benefit to the Loan Party party thereto would be materially
adversely affected) received by any Loan Party in respect thereof shall not in
itself be considered to have a Material Adverse Effect;

(b)    (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the SMPH Credit Agreement (other
than, for the avoidance of doubt, any such payments that are made with dividends
or distributions made to the MLP Entity to the extent permitted by
Section 6.09(d)) or Permitted Junior Debt or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of the SMPH Credit Agreement or any
Permitted Junior Debt, except for (to the extent permitted by the

 

78



--------------------------------------------------------------------------------

subordination provisions thereof) (A) payments of regularly scheduled interest,
(B) regularly scheduled payments of principal under the SMPH Credit Agreement
and (C) prepayments, redemptions, purchases or other satisfaction prior to the
scheduled maturity thereof of any of the 2022 Notes or the 2025 Notes; provided
that (1) both before and after giving effect to each such prepayment no Default
or Event of Default exists, (2) the Borrower and its Restricted Subsidiaries
shall be in compliance with the Financial Performance Covenants on a Pro Forma
Basis and (3) each such prepayment shall be at an all-in cost (including all
costs associated with such prepayment) equal to or less than the face value of
such Permitted Junior Debt prepaid at such time; or (ii) amend or modify, or
permit the amendment or modification of, any provision of the SMPH Agreement,
any Permitted Junior Debt or any agreement relating thereto other than
amendments or modifications that are not materially adverse to the Lenders and
that do not affect the subordination provisions thereof in a manner adverse to
the Lenders.

(c)    Enter into any agreement or instrument that by its terms restricts
(i) the payment of dividends or distributions or the making of cash advances to
the Borrower or any other Loan Party by a Restricted Subsidiary or (ii) the
granting of Liens by the Borrower or a Restricted Subsidiary pursuant to the
Collateral Documents, in each case other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:

(A)    restrictions imposed by applicable law;

(B)    contractual encumbrances or restrictions in effect on the Closing Date
under any agreements related to any permitted renewal, extension or refinancing
of any Indebtedness existing on the Closing Date that does not expand the scope
of any such encumbrance or restriction;

(C)    any restriction on a Restricted Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Equity Interests or assets of such Restricted Subsidiary pending the closing
of such sale or disposition (but only to the extent such sale or disposition
would be permitted under this Agreement, if consummated);

(D)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E)    any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the Property securing such Indebtedness;

(F)    customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest; provided, however, that this clause (G) shall
not apply to any lease or other agreement in respect of any portion of the
Gathering System;

 

79



--------------------------------------------------------------------------------

(H)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(I)    customary restrictions and conditions contained in any agreement relating
to the sale of any asset permitted under Section 6.05 pending the consummation
of such sale;

(J)    in the case of any Person that becomes a Restricted Subsidiary after the
Closing Date, any agreement in effect at the time such Person so becomes a
Restricted Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming such a Restricted Subsidiary; or

(K)    restrictions imposed by any Permitted Junior Debt that (i) do not require
the direct or indirect granting of any Lien to secure such Permitted Junior Debt
or other obligation by virtue of the granting of a Lien on or pledge of any
Property of any Loan Party, and (ii) in any case do not directly or indirectly
restrict the granting of Liens pursuant to the Collateral Documents.

(d)    (i) Amend or modify, or permit the amendment or modification of the 2016
Contribution Agreement other than any such amendments or modifications (1) to
cure an ambiguity, omission, mistake, typographical error or other immaterial
defect and (2) which are not adverse in any material respect to the interests of
the Lenders or (ii) make, or agree or offer to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of the Deferred True-up Obligation at any date
prior to the later of (x) 91 days after the Maturity Date and (y) until the
Obligations shall have been paid in full and all amounts drawn thereunder have
been reimbursed in full; provided, notwithstanding this clause (d), that the
Borrower may make payments of regularly scheduled interest in respect of the
Deferred True-up Obligation and make prepayments in respect of the Deferred
True-up Obligation, which aggregate amount shall not exceed U.S.$6.0 million per
calendar quarter plus an aggregate amount not to exceed the amount necessary for
SMPH to pay and satisfy the losses, liabilities and expenses relating to the
Marmon Matter (as defined in the Purchase Agreement) and other expenses
associated with any environmental indemnification obligations plus solely to the
extent necessary to avoid a “Default” or “Event of Default” as defined in and
under the SMPH Credit Agreement, an aggregate amount not to exceed
U.S.$20.0 million, if, in each case, both immediately before and after giving
effect thereto: (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such payment, prepayment or settlement with the Financial Performance Covenants,
each recomputed as at the last day of the most recently ended fiscal quarter of
the Borrower and its Restricted Subsidiaries.

(e)    To the extent adverse to the Lenders, consent to or vote in favor of
material amendments or modifications to (i) any Ohio Joint Venture’s
distribution policies, (ii) the ability

 

80



--------------------------------------------------------------------------------

of any Ohio Joint Venture to incur Indebtedness and Liens, (iii) the ability of
the Borrower or a Restricted Subsidiary to pledge the Equity Interests in any
Ohio Joint Venture as Collateral securing the Obligations, (iv) the voting
provisions in any Ohio Joint Venture’s relevant constitutional documents or
(v) the change of control provisions in any Ohio Joint Venture’s relevant
constitutional documents.

(f)    From and after the Opt-In Time, to the extent adverse to the Lenders,
consent to or vote in favor of material amendments or modifications to (i) the
Double E Joint Venture’s distribution policies, (ii) the ability of the Double E
Joint Venture to incur Indebtedness and Liens (other than to the extent
permitted under the definition of “Double E Joint Venture Conditions”), (iii)
the ability of the Borrower or a Restricted Subsidiary to pledge the Equity
Interests in the Double E Joint Venture as Collateral securing the Obligations,
(iv) the voting provisions in the Double E Joint Venture’s relevant
constitutional documents (other than any amendment or modification thereto so
long as the Borrower or a Restricted Subsidiary owns Equity Interests in the
Double E Joint Venture sufficient to retain negative control with respect to
matters requiring Required Approval (as defined in the Double E LLC Agreement as
in effect on the Revolving Second Amendment Effective Date)) or (v) the change
of control provisions in the Double E Joint Venture’s relevant constitutional
documents.

Section 6.10    Leverage Ratio. Beginning June 30, 2020, for any Test Period,
permit the Leverage Ratio on the last day of any fiscal quarter to be greater
than 5.50 to 1.00; provided that if the maximum Leverage Ratio set forth in the
Financial Performance Covenants (as defined in the Revolving Credit Agreement)
is amended, modified or supplemented after the Closing Date, the maximum
Leverage Ratio set forth herein shall concurrently be deemed so amended,
modified, or supplemented, for so long as such amendment, modification, or
supplement shall remain in effect under the Revolving Credit Agreement; provided
further, that if the effectiveness of any such amendment, modification, or
supplement under the Revolving Credit Agreement is subject to any conditions,
including any other amendments, modifications or supplements to any provision
thereunder that has a comparable provision in this Agreement, unless such
condition is waived by the Administrative Agent, the effectiveness of the
immediately preceding proviso shall be subject to comparable conditions
hereunder and, if applicable, the comparable provisions under this Agreement
shall concurrently be deemed so amended, modified or supplemented.

Section 6.11    Senior Secured Leverage Ratio. Beginning June 30, 2020, for any
Test Period, permit the Senior Secured Leverage Ratio to be greater than 3.75 to
1.00; provided that if the maximum Senior Secured Leverage Ratio set forth in
the Financial Performance Covenants (as defined in the Revolving Credit
Agreement) is amended, modified or supplemented after the Closing Date, the
maximum Senior Secured Leverage Ratio set forth herein shall concurrently be
deemed so amended, modified, or supplemented, for so long as such amendment,
modification or supplement shall remain in effect under the Revolving Credit
Agreement; provided further, that if the effectiveness of any such amendment,
modification or supplement under the Revolving Credit Agreement is subject to
any conditions, including any other amendments, modifications or supplements to
any provision thereunder that has a comparable provision in this Agreement,
unless such condition is waived by the Administrative Agent, the effectiveness
of the immediately preceding proviso shall be subject to comparable conditions
hereunder and, if applicable, the comparable provisions under this Agreement
shall concurrently be deemed so amended, modified or supplemented.

 

81



--------------------------------------------------------------------------------

Section 6.12    Interest Coverage Ratio. Beginning June 30, 2020, for any Test
Period, permit the Interest Coverage Ratio on the last day of any fiscal quarter
to be less than 2.50:1.00; provided that if the minimum Interest Coverage Ratio
set forth in the Financial Performance Covenants (as defined in the Revolving
Credit Agreement) is amended, modified or supplemented after the Closing Date,
the minimum Interest Coverage Ratio set forth herein shall concurrently be
deemed so amended, modified or supplemented, for so long as such amendment,
modification, or supplement shall remain in effect under the Revolving Credit
Agreement; provided further, that if the effectiveness of any such amendment,
modification or supplement under the Revolving Credit Agreement is subject to
any conditions, including any other amendments, modifications or supplements to
any provision thereunder that has a comparable provision in this Agreement,
unless such condition is waived by the Administrative Agent, the effectiveness
of the immediately preceding proviso shall be subject to comparable conditions
hereunder and, if applicable, the comparable provisions under this Agreement
shall concurrently be deemed so amended, modified or supplemented.

Section 6.13    Swap Agreements and Power Purchase Agreements. Enter into any
Swap Agreement, other than Swap Agreements (a) with respect to commodities
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any Subsidiary Loan Party is exposed in the conduct of its
business or the management of its liabilities, and (b) entered into in the
ordinary course of business to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary Loan Party, which in the case of each of
clauses (a) and (b) are entered into for bona fide risk mitigation purposes and
that are not speculative in nature. Notwithstanding the foregoing, the Borrower
may enter into any Power Purchase Agreement in the ordinary course of business.

Section 6.14    Limitation on Leases. The Borrower will not and will not permit
any of its Restricted Subsidiaries to create, incur, assume or suffer to exist
any obligation for the payment of rent or hire of its or their assets of any
kind whatsoever (real or personal but excluding Capitalized Lease Obligations
otherwise permitted under this Agreement) under operating leases (other than the
IRB Lease Agreement) that would cause the aggregate amount of all payments made
by any such Restricted Subsidiary or the Borrower pursuant to all such leases
including any residual payments at the end of any lease, to exceed
U.S.$50.0 million in any period of twelve (12) consecutive calendar months
during the life of such leases.

Section 6.15    Sale of IRB. The Borrower will not and will not permit any of
its Restricted Subsidiaries to sell, transfer, lease or otherwise dispose of (in
one transaction or in a series of transactions) any of the IRBs to any Person
without the consent of the Administrative Agent, other than (a) to the Borrower
or a Restricted Subsidiary or (b) to Eddy County in connection with the
termination of the IRB and the IRB Transactions.

 

82



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01    Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a)    any representation or warranty made or deemed made by the Borrower, any
Restricted Subsidiary or the MLP Entity in any Loan Document, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished by the
Borrower, any Restricted Subsidiary or the MLP Entity; provided, that (i) to the
extent the fact, event or circumstance that caused a representation or warranty
to be false or incorrect in any material respect is capable of being cured,
corrected or otherwise remedied and (ii) such fact, event or circumstance has
been cured, corrected or otherwise remedied within 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower, any such false or
incorrect representation or warranty shall not be an Event of Default; provided,
that such extension of time to cure could not reasonably be expected to have a
Material Adverse Effect;

(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c)    default shall be made in the payment of any interest on any Loan or in
the payment of any Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d)    default shall be made in the due observance or performance by (i) the
Borrower or any of its Restricted Subsidiaries of any covenant, condition or
agreement contained in Section 5.01(a) (with respect to the Borrower), 5.05(a),
5.08, 5.10, 5.12 or Article VI or (ii) the MLP Entity of any covenant, condition
or agreement contained in Section 3.04(e) of the Collateral Agreement;

(e)    default shall be made in the due observance or performance by the
Borrower, any Restricted Subsidiary or the MLP Entity of any covenant, condition
or agreement of such Person contained in any Loan Document (other than those
specified in paragraphs (b), (c) and (d) above) and such default shall continue
unremedied for a period of thirty days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

(f)    (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
or (ii) without limiting the foregoing clause (i), the Borrower or any of its
Restricted Subsidiaries shall fail to pay any principal of any Material
Indebtedness at the stated final maturity

 

83



--------------------------------------------------------------------------------

thereof; provided, that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the Property
securing such Indebtedness if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness;

(g)    there shall have occurred a Change in Control;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the MLP Entity, the Borrower or any Material Subsidiary, or of a
substantial part of the Property of the MLP Entity, the Borrower and its
Material Subsidiaries, taken as a whole, under Title 11 of the United States
Code, as now constituted or hereafter amended or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the MLP Entity, the Borrower or any Material Subsidiary or
for a substantial part of the Property of the MLP Entity, the Borrower and its
Material Subsidiaries, taken as a whole, or (iii) the winding-up or liquidation
of the MLP Entity, the Borrower or any Material Subsidiary (except, in the case
of any Material Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i)    the MLP Entity, the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for, request or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the MLP Entity, the Borrower or any Material Subsidiary
or for a substantial part of the Property of the MLP Entity, the Borrower and
its Material Subsidiaries, taken as a whole, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(j)    the failure by the Borrower or any of its Restricted Subsidiaries to pay
one or more final judgments aggregating in excess of U.S.$20.0 million (to the
extent not covered by third-party insurance as to which the insurer does not
dispute coverage or bonded), which judgments are not discharged or effectively
waived or stayed for a period of 60 consecutive days, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any of its Restricted Subsidiaries to enforce any such judgment;

(k)    one or more ERISA Events shall have occurred that, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(l)    (i) any Loan Document shall for any reason be asserted in writing by the
MLP Entity, the Borrower or any Restricted Subsidiary not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Collateral Document and to extend to Collateral
that is not immaterial to the Loan Parties on a consolidated

 

84



--------------------------------------------------------------------------------

basis shall cease to be in full force and effect, or shall be asserted in
writing by the MLP Entity, the Borrower or any Restricted Subsidiary not to be,
a valid and perfected security interest (having the priority required by this
Agreement or the relevant Collateral Document) in the securities, assets or
properties covered thereby, except to the extent that (A) any such loss of
perfection or priority results from the failure of the Collateral Agent (or the
Revolver Collateral Agent as gratuitous bailee under the Intercreditor
Agreement) to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement or the failure of
the Collateral Agent to file UCC continuation statements or (B) any such loss of
validity, perfection or priority is the result of any failure by any Agent or
the Administrative Agent to take any action necessary to secure the validity,
perfection or priority of the Liens or (iii) the Guarantees by any Loan Party of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by the
Borrower or any other Loan Party or any other Person not to be in effect or not
to be legal, valid and binding obligations;

(m)    (A) any Environmental Claim against the Borrower or any of its Restricted
Subsidiaries or (B) any Liability of the Borrower or any of its Restricted
Subsidiaries for any Release or threatened Release of Hazardous Materials or
(C) any Liability of the Borrower or any of its Restricted Subsidiaries for any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any real property currently or formerly owned, leased or
operated by any predecessor of the Borrower or any of its Restricted
Subsidiaries, or any property at which the Borrower or any of its Restricted
Subsidiaries has sent Hazardous Materials for treatment, storage or disposal
(each, an “Environmental Event”) shall have occurred that, when taken together
with all other Environmental Events that have occurred and continue to exist,
could reasonably be expected to result in a Material Adverse Effect; or

then, and in every such event (other than an event with respect to the MLP
Entity or the Borrower described in paragraph (h) or (i) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times, declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest,
notice of acceleration, notice of intent to accelerate or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
and in any event with respect to the MLP Entity or the Borrower described in
paragraph (h) or (i) above, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 

85



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENTS

Section 8.01    Appointment and Authority. (a) Each of the Lenders hereby
irrevocably appoints SMP TopCo, LLC to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

(b)    [Reserved.]

(c)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, any co-agents, sub-agents,
attorneys-in-fact or other appointees thereof and the Lenders, and none of the
MLP Entity, the Borrower nor any Subsidiary of the Borrower shall have rights as
a third party beneficiary of any of such provisions.

Section 8.02    Rights as a Lender. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender, and may exercise the same as though it were not an Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include a Person serving as an Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Section 8.03    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent:

(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly

 

86



--------------------------------------------------------------------------------

provided for herein or in the other Loan Documents); provided, that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law;

(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

(d)    shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.08 and 7.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment;

(e)    shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent; and

(f)    shall be deemed to have knowledge of any Default or Event of Default
unless and until written notice describing such Default or Event of Default is
received by such Agent from the Borrower or a Lender.

Section 8.04    Reliance by Agents. Any Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document, direction or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by an appropriate Person. Any Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by an appropriate Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, any Agent may presume that such condition is satisfactory to such Lender
unless such Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Any Agent may consult with legal counsel (who
may include counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

87



--------------------------------------------------------------------------------

Section 8.05    Delegation of Duties. Without in any way limiting Section 8.11,
any Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
co-agents, sub-agents and/or attorneys-in-fact appointed by such Agent. Any
Agent and any such co-agents, sub-agents and/or attorneys-in-fact may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such co-agents, sub-agents and/or attorneys-in-fact and to the
Related Parties of each Agent and any such co-agents, sub-agents and/or
attorneys-in-fact, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent.

Section 8.06    Resignation of the Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor with the consent of the Borrower
(not to be unreasonably withheld or delayed), which shall be a financial
institution with an office in the United States, or an Affiliate of any such
financial institution with an office in the United States, and having a combined
capital and surplus of at least U.S.$1.0billion. In the case of the resignation
of the Administrative Agent, if no such successor shall have been appointed by
the Required Lenders and the Borrower and shall have accepted such appointment
within 30days after the retiring Administrative Agent gives notice of its
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, (b) except for indemnity payments owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders and the Borrower
appoint a successor Administrative Agent as provided for above in this Section
and (c) the Borrower and the Lenders agree that in no event shall the retiring
Administrative Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents advisors or representatives have any
liability to the MLP Entity, the Borrower or any Subsidiary, any Lender or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the failure of
a successor Administrative Agent to be appointed and to accept such appointment.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or retired Administrative
Agent (other than any rights to indemnity payments owed to the retiring
Administrative Agent), and the retiring or retired Administrative Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article (including Section 8.10) and Section 9.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

88



--------------------------------------------------------------------------------

Section 8.07    Non-Reliance on the Agents; Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 8.08    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to the MLP Entity, the Borrower or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or any other Loan Party) shall be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.05, 8.10, and 9.05) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05, 8.10 and 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding and to
subordinate any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Permitted Lien.

Section 8.09    Authorization for Certain Releases. With respect to releases and
terminations delivered pursuant to Section 9.18, each Agent and each Lender
hereby irrevocably

 

89



--------------------------------------------------------------------------------

authorizes either or both Agents to enter into such releases and terminations
without further or additional consents being delivered by any Agent or any
Lender, except that the Collateral Agent shall only act or exercise any right
hereunder in accordance with the terms of the Collateral Documents. Upon request
by the Administrative Agent or the Collateral Agent at any time, the Required
Lenders will confirm in writing each Agent’s authority provided for in the
previous sentence.

Section 8.10    Indemnification. Each Lender severally agrees (i) to reimburse
each Agent, on demand, in the amount of its pro rata share (in accordance with
the respective principal amounts of its applicable outstanding Loans)) of any
expenses incurred for the benefit of the Lenders by such Agent, including
reasonable counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrower and (ii) to indemnify and hold harmless each Agent and any of
its directors, officers, employees or agents, on demand, in the amount of such
pro rata share, from and against any and all liabilities, Taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in its capacity as Administrative Agent or
Collateral Agent, as applicable, or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrower; provided,
that no Lender shall be liable to any Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent found in a final nonappealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Agent or any of its directors, officers, employees
or agents.

Section 8.11    [Reserved.]

 

90



--------------------------------------------------------------------------------

Section 8.12    Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

Section 8.13    Enforcement. The authority to enforce rights and remedies
hereunder and under the other Loan Documents against any Loan Party or any of
them shall be vested in, and all actions and proceedings at law in connection
with such enforcement may be instituted and maintained by, the Administrative
Agent or the Collateral Agent in accordance with Section 7.01 and the Collateral
Documents for the benefit of each Lender, as applicable; provided, that the
foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent,
as applicable) hereunder and under the other Loan Documents, (b) any Lender from
exercising any enforcement rights, including setoff rights in accordance with
Section 9.06 (subject to the terms of Section 2.08(c)), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law;
and provided, further, that if at any time there is no Person acting as the
Administrative Agent or the Collateral Agent, as applicable, hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent or the Collateral Agent, as
applicable, pursuant to Section 7.01 and the

 

91



--------------------------------------------------------------------------------

Collateral Documents, as applicable and (ii) in addition to the matters set
forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.08(c), any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

ARTICLE IX

MISCELLANEOUS

Section 9.01    Notices. (a) Except in the case of notices expressly permitted
to be given by telephone and except as provided in the following subsection (b),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand, overnight service, courier service, mailed by
certified or registered mail or sent by facsimile, as set forth on
Schedule 9.01;

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to service of process, or to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. Each of
the Administrative Agent, the Collateral Agent and the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

(c)    All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given (i) on the date of receipt if delivered prior to 5:00 p.m., New York City
time on a Business Day, on such date by hand, overnight courier service,
facsimile or (to the extent permitted by paragraph (b) above) electronic means,
or (ii) on the date five Business Days after dispatch by certified or registered
mail with respect to both foregoing clauses (i) and (ii), to the extent properly
addressed and delivered, sent or mailed to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

(d)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by written notice to the other parties
hereto.

Section 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the MLP Entity, the Borrower, each
Subsidiary Loan Party, and each other Restricted Subsidiary herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents, regardless of any investigation made by such Persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid. Without prejudice to the survival of any other agreements contained
herein, indemnification and reimbursement obligations contained herein
(including pursuant to Section 2.07 and 9.05) shall survive the payment in full
of the principal and interest hereunder and the termination of this Agreement.

 

92



--------------------------------------------------------------------------------

Section 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agents and each Lender and their respective permitted successors and assigns.

Section 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section), the
Lenders, the Agents and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Lenders and the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) without the prior written consent of any party other than
Lender and applicable assignees.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

(C)    no such assignment shall be made to the Borrower or any of its
Affiliates; and

(D)    notwithstanding anything to the contrary herein, no such assignment shall
be made to a natural person.

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section below, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning

 

93



--------------------------------------------------------------------------------

Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 2.07 and 9.05. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall not be effective as an assignment hereunder.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)    The parties to each assignment shall deliver to, and for the account of,
the Administrative Agent a processing and recordation fee in the amount of
$3,500; provided, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee and the processing and
recordation fee referred to above (unless waived as set forth above), the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument (oral or written) pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
exercise rights under and to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or

 

94



--------------------------------------------------------------------------------

clause (i) through (vi) of the first proviso to Section 9.08(b) that affects
such Participant and (y) no other agreement (oral or written) in respect of the
foregoing with respect to such Participant may exist between such Lender and
such Participant. Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits (and subject to
the requirements and limitations) of Section 2.07 to the same extent as if it
were the Lender from whom it obtained its participation and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided, that such Participant agrees
to be subject to Section 2.08(c) as though it were a Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.07 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent (which shall not be unreasonably withheld or delayed) and the Borrower
may withhold its consent if a Participant would be entitled to require greater
payment than the applicable Lender under such Sections. A Participant that would
be a Non-U.S. Lender if it were a Lender shall not be entitled to the benefits
of Section 2.07 to the extent such Participant fails to comply with
Section 2.07(e) as though it were a Lender.

(d)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any loans or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
Section 1.163-5(b) of the Proposed Treasury Regulations (or any amended or
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its promissory note, if any,
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto, and any such pledgee (other than a pledgee that is the Federal Reserve
Bank or central bank) shall acknowledge in writing that its rights under such
pledge are in all respects subject to the limitations applicable to the pledging
Lender under this Agreement or the other Loan Documents.

 

95



--------------------------------------------------------------------------------

Section 9.05    Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Agents and
their respective Affiliates, in connection with the preparation of this
Agreement and the other Loan Documents, including the reasonable and documented
out of pocket fees, charges and disbursements of counsel for the Administrative
Agent (limited, in the case of legal fees and disbursements, to one primary
external counsel of the Administrative Agent, and one local external counsel of
the Administrative Agent in each relevant jurisdiction), the administration of
this Agreement (including expenses incurred in connection with due diligence and
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Borrower and the reasonable fees, disbursements
and charges for counsel in each jurisdiction where Collateral is located) and
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated). The
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Agents and their respective Affiliates in connection with the
enforcement and protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made hereunder, including
the reasonable fees, charges and disbursements of counsel for the Agents or the
Lenders (including external counsel and the reasonable and documented allocated
costs of internal counsel for the Agents or any Lender); provided, that, absent
any conflict of interest, the Agents and Lenders shall not be entitled to
indemnification for the fees, charges or disbursements of more than one counsel
in each jurisdiction.

(b)    The Borrower agrees to indemnify the Agents, each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, penalties, claims, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby or thereby, (ii) any Loan or the use of the proceeds of the
Loans or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not the Borrower, its Subsidiaries, the MLP
Entity, any Indemnitee or any other Person initiated or is a party thereto;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, penalties, claims, damages, liabilities or related
expenses are determined by a final, nonappealable judgment rendered by a court
of competent jurisdiction (A) to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee (or any of such Indemnitee’s
Related Parties) or (B) to arise from disputes solely among Indemnitees if such
dispute (i) does not involve any action or inaction by the MLP Entity, the
Borrower or any Subsidiary and (ii) is not related to any action by an
Indemnitee in its capacity as Agent. Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
penalties, claims, damages, liabilities and related expenses, including
reasonable and documented counsel or consultant fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (A) any Environmental Event or Environmental
Claim related in any way to the Borrower or any of its Subsidiaries, or (B) any
actual or alleged presence, Release or threatened Release of

 

96



--------------------------------------------------------------------------------

Hazardous Materials at, under, on or from any Real Property currently or
formerly owned, leased or operated by the Borrower or any of its Subsidiaries or
by any predecessor of the Borrower or any of its Subsidiaries, or any property
at which the Borrower or any of its Subsidiaries has sent Hazardous Materials
for treatment, storage or disposal; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, penalties,
claims, damages, liabilities or related expenses have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, as determined by
a final and nonappealable judgment in a court of competent jurisdiction. In the
event of any of the foregoing, each Indemnitee shall be indemnified whether or
not such amounts are caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of any Indemnitee (except to the
extent of gross negligence as specified above). In no event shall any Indemnitee
be liable to the MLP Entity, the Borrower, any Subsidiary Loan Party, or any
other Subsidiary, or shall the MLP Entity, the Borrower or any Subsidiary be
liable to any Indemnitee, for any consequential, indirect, special or punitive
damages; provided, however, that nothing in this sentence shall limit the
Borrower’s indemnification obligations set forth in this Section 9.05. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith, or
willful misconduct of such Indemnitee as determined by a court of competent
jurisdiction. The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of any Agent or any Lender. All amounts due
under this Section 9.05 shall be payable on written demand accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c)    This Section 9.05 shall not apply to Taxes.

Section 9.06    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and any Affiliate of a Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or such Affiliate of a Lender to or for the credit or the account
of any Loan Party or any Subsidiary that is not a Foreign Subsidiary, against
any and all obligations of the Loan Parties, now or hereafter existing under
this Agreement or any other Loan Document held by such Lender or such Affiliate
of a Lender, irrespective of whether or not such Lender or such Affiliate of a
Lender shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured. The rights of each
Lender and each Affiliate of a Lender under this Section 9.06 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such Affiliate of a Lender may have.

Section 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

97



--------------------------------------------------------------------------------

Section 9.08    Waivers; Amendment. (a) No failure or delay of the Agents or any
Lender in exercising any right, power or remedy hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Agents and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the MLP
Entity, the Borrower or any Subsidiary Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the MLP Entity, the Borrower
or any Subsidiary Loan Party in any case shall entitle such Person to any other
or further notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) and (y) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each Loan
Party party thereto and the Collateral Agent (acting at the written direction of
the Administrative Agent) and consented to by the Required Lenders; provided,
that no such agreement shall

(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender directly affected thereby; provided, that any amendment
to the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i) and provided,
further, that, any waiver of all or a portion of any post-default increase in
interest rates shall be effective upon the consent of the Required Lenders,

(ii)    increase or extend the Loans of any Lender or decrease the fees payable
to any Lender without the prior written consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default shall not constitute an increase in or extension
of the Loans of any Lender),

(iii)    extend any date on which payment of the principal amount of any Loan or
interest on any Loan or any Fees or any other payment hereunder is due, without
the prior written consent of each Lender adversely affected thereby,

(iv)    change the order of application of any amounts from the application
thereof set forth in the applicable provisions of Section 2.08(b),
Section 2.08(c) or Section 9.21 or change any provision hereof that establishes
the pro rata treatment

 

98



--------------------------------------------------------------------------------

among the Lenders in a manner that would by such change alter the pro rata
sharing or other pro rata treatment of the Lenders, without the prior written
consent of each Lender adversely affected thereby,

(v)    amend or modify the provisions of this Section 9.08 or any requirement of
Article IV or the definition of the terms “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender, and

(vi)    release all or substantially all the Collateral or release all or
substantially all of the value of the Guarantees of the MLP Entity and the
Subsidiary Loan Parties without the prior written consent of each Lender
(except, in the case of any Subsidiary Loan Party, to the extent of a release in
connection with a transaction expressly permitted in Sections 6.02 or 6.05);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under the other Loan Documents, without the prior written consent
of such Administrative Agent or Collateral Agent, as applicable. Each Lender
shall be bound by any waiver, amendment or modification authorized by this
Section 9.08 and any consent by any Lender pursuant to this Section 9.08 shall
bind any assignee of such Lender.

(c)    With the consent of each Loan Party, as applicable, Administrative Agent
and/or Collateral Agent may (in their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.

(d)    Notwithstanding the foregoing, any Loan Document may be amended,
modified, supplemented or waived with the written consent of the Administrative
Agent and the Borrower without the need to obtain the consent of any Lender
(i) in accordance with Sections 6.10, 6.11 and 6.12 or (ii) if such amendment,
modification, supplement or waiver is executed and delivered in order to cure an
ambiguity, omission, mistake or defect in such Loan Document; provided, that in
no event will the Administrative Agent be required to substitute its judgment
for the judgment of the Lenders or the Required Lenders, and the Administrative
Agent may in all circumstances seek the approval of the Required Lenders, the
affected Lenders or all Lenders in connection with any such amendment,
modification, supplement or waiver.

Section 9.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that

 

99



--------------------------------------------------------------------------------

may be contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to such Lender, shall be limited to the Maximum Rate,
provided, that such excess amount shall be paid to such Lender on subsequent
payment dates to the extent not exceeding the legal limitation.

Section 9.10    Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

Section 9.11    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission or an electronic transmission of a PDF copy thereof
shall be as effective as delivery of a manually signed original. Any such
delivery shall be followed promptly by delivery of the manually signed original.

Section 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

100



--------------------------------------------------------------------------------

Section 9.15    Jurisdiction; Consent to Service of Process. (a) Each of the
Borrower, the Agents and the Lenders hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in New
York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. The
Borrower further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties thereto by
registered or certified mail, postage prepaid, to the Borrower at the address
specified for the Loan Parties in Section 9.01. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement (other than
Section 8.09) shall affect any right that any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

(b)    Each of the Borrower, the Agents and the Lenders hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court sitting in New
York County. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Section 9.16    Confidentiality. Each of the Lenders and each of the Agents
agrees that it shall maintain in confidence any information relating to the
Borrower and its Subsidiaries and their respective Affiliates furnished to it by
or on behalf of the Borrower or the other Loan Parties or such Subsidiary or
Affiliate (other than information that (x) has become generally available to the
public other than as a result of a disclosure by such party in breach of this
Agreement, (y) has been independently developed by such Lender or such Agent
without violating this Section 9.16 or (z) was available to such Lender or such
Agent from a third party having, to such Person’s actual knowledge, no
obligations of confidentiality to the Borrower or any of its Subsidiaries or any
such Affiliate) and shall not reveal the same other than to its directors,
trustees, officers, employees, agents and advisors with a need to know or to any
Person that approves or administers the Loans on behalf of such Lender (so long
as each such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), except: (i) to the extent necessary to
comply with law or any legal process or the regulatory (including
self-regulatory) or supervisory requirements of any Governmental Authority
(including bank examiners), the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (ii) as part of
reporting or review procedures to Governmental Authorities (including bank
examiners) or the National Association of Insurance Commissioners, (iii) to its
parent companies, Affiliates, and their respective directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(so long as each such Person shall have been instructed to keep the same
confidential in

 

101



--------------------------------------------------------------------------------

accordance with this Section 9.16), (iv) to any Agent, any other Lender or any
other party of any Loan Document and the Affiliates of each, (v) in connection
with the exercise of any remedies under any Loan Document or in order to enforce
its rights under any Loan Document in a legal proceeding, (vi) to any
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16 or on terms at least as
restrictive as those set forth in this Section 9.16), (vii) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as each such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or on
terms at least as restrictive as those set forth in Section 9.16 and each such
professional advisor shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (viii) with the consent of the Borrower and
(ix) on a confidential basis to any rating agency in connection with rating the
Borrower or its Subsidiaries or this Agreement. If a Lender or an Agent is
requested or required to disclose any such information (other than to its bank
examiners and similar regulators, or to internal or external auditors) pursuant
to or as required by law or legal process or subpoena, then, to the extent
reasonably practicable, it shall give prompt notice thereof to the Borrower so
that the Borrower may seek an appropriate protective order and such Lender or
Agent will cooperate to the extent reasonably possible and legally permissible
with the Borrower (or the applicable Subsidiary or Affiliate) in seeking such
protective order.

Section 9.17    Communications. (a) Delivery.

(i)    Each Loan Party hereby agrees that it will use all reasonable efforts to
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to this Agreement and any other Loan Document, including, without limitation,
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (A) relates to the payment of any principal or other amount
due under this Agreement prior to 5:00 p.m., New York City time on the scheduled
date therefor, (B) provides notice of any Default or Event of Default under this
Agreement or (C) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any extension of credit hereunder
(all such non-excluded communications collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at the address referenced in
Section 9.01(a)(ii). Nothing in this Section 9.17 shall prejudice the right of
the Agents, the Lenders or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.

(ii)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform (as defined
below) shall constitute effective delivery of the Communications to such Lender
for purposes of the Loan Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

 

102



--------------------------------------------------------------------------------

(b)    Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Borrower hereby acknowledges that (i) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on the Platform and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its Affiliates or
their respective securities for purposes of United States federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC” to the extent the Borrower determines that
such Borrower Materials contain material non-public information with respect to
the Borrower or its Affiliates or their respective securities for purposes of
United States federal and state securities laws.

(c)    Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent, the Collateral Agent or any of its or their Affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives (collectively, “Agent Parties”) have any liability to the Loan
Parties, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s or the
Collateral Agent’s transmission of communications through the internet, except
to the extent the liability of any Agent Party is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

 

103



--------------------------------------------------------------------------------

Section 9.18    Release of Liens and Guarantees. (a) In the event that (i) the
Borrower or any Subsidiary Loan Party conveys, sells, leases, assigns, transfers
or otherwise disposes of all or any portion of its assets (including the Equity
Interests of any of its Subsidiaries) to a Person that is not (and is not
required to become) a Loan Party in a transaction not prohibited by the Loan
Documents (other than any sale or conveyance of any assets to Eddy County in
connection with the IRB Transactions), (ii) any Restricted Subsidiary becomes an
Unrestricted Subsidiary (other than any Included Entity, any Ohio Joint Venture
or, from and after the Opt-In Time, the Double E Joint Venture) or (iii) any
Subsidiary ceases to be a Revolver Loan Party, then, in any of such cases, the
Administrative Agent and the Collateral Agent shall promptly (and the Lenders
hereby authorize the Administrative Agent and the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by the
Borrower and at the Borrower’s sole cost and expense to release any Liens
created by any Loan Document in respect of such Equity Interests, Subsidiary
Loan Party or assets that are the subject of such disposition, release any Liens
created by any Loan Document in respect of Equity Interests of any Restricted
Subsidiary that becomes an Unrestricted Subsidiary (other than any Included
Entity, any Ohio Joint Venture or, from and after the Opt-In Time, the Double E
Joint Venture), and release any Guarantees of the Obligations and release any
Liens granted to secure the Obligations, in each case by a Person that ceases to
be a Subsidiary of the Borrower or that ceases to be a Subsidiary Loan Party as
a result of a transaction described above. Any representation, warranty or
covenant contained in any Loan Document relating to any such Equity Interests or
assets shall no longer be deemed to be made once such Equity Interests or assets
are so conveyed, sold, leased, assigned, transferred or disposed of. Any sale or
conveyance of any assets to Eddy County in connection with the IRB Transactions
shall be subject to all Liens thereon created under the Loan Documents, and such
Liens created under the Loan Documents shall continue in effect after such sale
or conveyance.

(b)    When all the Obligations are paid in full in cash (other than contingent
indemnification obligations), the Collateral Documents, the Guarantees made
therein, the Security Interest (as defined therein) and all other security
interests granted thereby shall terminate, and each Loan Party shall
automatically be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall automatically be
released. At such time, the Administrative Agent and the Collateral Agent (at
the written direction of the Administrative Agent) agree to take such actions as
are reasonably requested by the Borrower at the Borrower’s expense to evidence
and effectuate such termination and release of the Guarantees, Liens and
security interests created by the Loan Documents.

(c)    Authorizations for each release and termination specified in this
Section 9.18 shall be required only to the extent required by Section 8.10.

Section 9.19    Judgment. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first mentioned currency with such other currency at the
Administrative Agent’s office on the Business Day preceding that on which final
judgment is given.

Section 9.20    No Fiduciary Duty. Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the MLP Entity, the
Borrower and the Subsidiaries of the Borrower.

 

104



--------------------------------------------------------------------------------

The Borrower hereby agrees that subject to applicable law, nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Lenders and the Loan
Parties, their equity holders or their Affiliates. The Borrower hereby
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, (ii) in connection therewith and
with the process leading to such transaction none of the Lenders is acting as
the agent or fiduciary of any Loan Party, its management, equity holders,
creditors or any other person, (iii) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its Affiliates has advised or is currently advising
such Loan Party on other matters) or any other obligation to any Loan Party
except the obligations expressly set forth in the Loan Documents, (iv) the
Borrower and each other Loan Party has consulted its own legal and financial
advisors to the extent it has deemed appropriate and (v) the Lenders may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates and no Lender has an obligation to
disclose any such interests to the Borrower or its Affiliates. The Borrower
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto.

Section 9.21    Application of Funds. Subject to the Intercreditor Agreement,
after the exercise of remedies provided for in Section 7.01 (or after the Loans
have automatically become immediately due and payable), any amounts received by
the Administrative Agent from the Collateral Agent pursuant to any Collateral
Document and any other amounts received by the Administrative Agent on account
of the Loan Document Obligations shall be applied by the Administrative Agent in
the following order:

(a)    First, to payment of that portion of the Loan Document Obligations
constituting Fees, indemnities, expenses and other amounts (other than principal
and interest but including Fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent) payable to the Administrative
Agent and the Collateral Agent in their respective capacities as such;

(b)    Second, to payment of that portion of the Loan Document Obligations
constituting Fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including Fees, charges and disbursements of
counsel to the respective Lenders) arising under the Loan Documents, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

(c)    Third, to payment of that portion of the Loan Document Obligations
constituting accrued and unpaid interest on the Loans and other Obligations
arising under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them; and

(d)    Last, the balance, if any, after all of the Loan Document Obligations
have been indefeasibly paid in full, to the Borrower or as otherwise required by
Law.

Section 9.22    Intended Third Party Beneficiaries. The Collateral Agent is an
intended third party beneficiary of Article VIII and Section 9.05 hereof.

[SIGNATURE PAGES FOLLOW]

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

SUMMIT MIDSTREAM HOLDINGS, LLC, as
Borrower

By:  

/s/ Brock M. Degeyter

Name:   Brock M. Degeyter Title:   Executive Vice President, General Counsel and
Chief Compliance Officer

 



--------------------------------------------------------------------------------

SMP TOPCO, LLC,       

as Administrative Agent

    By:  

/s/ Peter Labbat

    Name:   Peter Labbat     Title:   President

 

SMLP HOLDINGS, LLC,        as Lender     By:  

/s/ Peter Labbat

    Name:   Peter Labbat     Title:   President

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert names of Assignee(s)] (the
“Assignee[s]”). Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Term Loan Credit Agreement identified below
(as may be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
(and each other Loan Document) to the extent of the percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other Loan Document
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

1.     Assignor:                                          
                                                

2.    Assignee[s]:                                                           
                         

3.    Administrative Agent: SMP TopCo, LLC, as administrative agent under the
Credit Agreement.

4.    Credit Agreement: Term Loan Credit Agreement dated as of May 28, 2020,
among SUMMIT MIDSTREAM HOLDINGS, LLC, a limited liability company organized
under the laws of Delaware (together with any permitted successors or assigns
pursuant to the provisions of Section 6.05(b) of the Credit Agreement, the
“Borrower”), the LENDERS party thereto from time to time and the Administrative
Agent.

5.    Total Loans of all Lenders under the Credit Agreement:
                    

 

Exhibit A-1



--------------------------------------------------------------------------------

6.    Assigned Interest:

 

Assignee

   Amount of Loans Assigned      Percentage Assigned of
Loans, after giving effect to
assignment  hereunder1                %               % 

Effective Date:         ,     , 20    .2

[Remainder of page intentionally blank]

 

 

1 

Calculate to 9 decimal places and show as a percentage of aggregate Loans of all
Lenders.

2 

TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.

 

Exhibit A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                                          

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE]3 By:  

                                          

  Name:   Title:

 

3 

Add additional signature blocks if there is more than one Assignee.

 

Exhibit A-3



--------------------------------------------------------------------------------

ANNEX 1 to Exhibit A

of the Credit Agreement

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.04 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vi) attached to this Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the] [such]
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, any other Agent, the Assignor or any other Lender and,
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Exhibit A-4



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile, telecopy or other electronic means (including a PDF sent by e-mail)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Acceptance; provided, however, that it shall be promptly followed
by an original. This Assignment and Acceptance shall be governed by, and
construed in accordance with, the law of the State of New York.

[End of document]

 

Exhibit A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COLLATERAL AGREEMENT

[Omitted]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

 

$                Dated:             , 20        

FOR VALUE RECEIVED, the undersigned, SUMMIT MIDSTREAM HOLDINGS, LLC, a Delaware
limited liability company (the “Borrower”), HEREBY PROMISES TO PAY to [NAME OF
LENDER] (the “Lender”) or its registered assigns for the account of its
applicable lending office the principal amount of the Loans owing to the Lender
by the Borrower pursuant to the Term Loan Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of May 28, 2020, among the Borrower, the LENDERS party
thereto from time to time and SMP TopCo, LLC, as administrative agent (in such
capacity, together with any successor administrative agent, the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meanings.

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of the Loans represented by this Promissory Note and
advanced to the Borrower from the date of such Loan until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in U.S. dollars to the Administrative
Agent for the benefit of the Lenders as set forth in the Credit Agreement. The
Loans represented by this Promissory Note advanced to the Borrower and the
maturity thereof, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto, which is part of this promissory note (this “Promissory
Note”); provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

This Promissory Note is one of the promissory notes referred to in
Section 2.02(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement. The Credit Agreement, among other things, (i) provides for the
making of Loans by the Lenders to or for the benefit of the Borrower, the
indebtedness of the Borrower resulting from the Loans being, on request of a
Lender, evidenced by such promissory notes, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified. The obligations of the
Borrower under this Promissory Note and the other Loan Documents, and the
obligations of the other Loan Parties under the Loan Documents, are secured by
the Collateral as provided in the Loan Documents.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Promissory note.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York and is entered into as of the date first written
above.

[Signature page follows]

 

Exhibit C-1



--------------------------------------------------------------------------------

SUMMIT MIDSTREAM HOLDINGS, LLC, as Borrower By:  

 

  Name:   Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of
Loans

  

Amount of
Principal Paid
or Prepaid

  

Unpaid
Principal
Balance

  

Notation Made
By

                                                           

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NON-U.S. LENDER TAX CERTIFICATE

[date]

Reference is hereby made to the Term Loan Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of May 28, 2020, among SUMMIT MIDSTREAM HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), the LENDERS party thereto
from time to time and SMP TopCo, LLC, as administrative agent (in such capacity,
together with any successor administrative agent, the “Administrative Agent”).

Pursuant to the provisions of Section 2.07(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any note(s) evidencing such Loans) in respect of which
it is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature page follows]

 

Exhibit D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[NAME OF NON-U.S. LENDER] By:  

                                          

  Name:   Title:

 

Exhibit D-2



--------------------------------------------------------------------------------

FORM OF NON-U.S. LENDER TAX CERTIFICATE

[date]

Reference is hereby made to the Term Loan Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of May 28, 2020, among SUMMIT MIDSTREAM HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), the LENDERS party thereto
from time to time and SMP TopCo, LLC, as administrative agent (in such capacity,
together with any successor administrative agent, the “Administrative Agent”).

Pursuant to the provisions of Section 2.07(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature page follows]

 

Exhibit D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[NAME OF PARTICIPANT] By:  

                     

  Name:   Title:

 

Exhibit D-4



--------------------------------------------------------------------------------

FORM OF NON-U.S. LENDER TAX CERTIFICATE

[date]

Reference is hereby made to the Term Loan Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of May 28, 2020, among SUMMIT MIDSTREAM HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), the LENDERS party thereto
from time to time and SMP TopCo, LLC, as administrative agent (in such capacity,
together with any successor administrative agent, the “Administrative Agent”).

Pursuant to the provisions of Section 2.07(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit D-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[NAME OF PARTICIPANT] By:  

                                          

  Name:   Title:

 

Exhibit D-6



--------------------------------------------------------------------------------

FORM OF NON-U.S. LENDER TAX CERTIFICATE

[date]

Reference is hereby made to the Term Loan Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of May 28, 2020, among SUMMIT MIDSTREAM HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), the LENDERS party thereto
from time to time and SMP TopCo, LLC, as administrative agent (in such capacity,
together with any successor administrative agent, the “Administrative Agent”).

Pursuant to the provisions of Section 2.07(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loans
(as well as any note(s) evidencing such Loans) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loans (as well as any note(s) evidencing such
Loans), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature page follows]

 

Exhibit D-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[NAME OF NON-U.S. LENDER] By:  

 

  Name:   Title:

 

Exhibit D-8